Exhibit 10.6

 

 

 

CREDIT AGREEMENT

Dated as of April 14, 2014,

among

LA QUINTA HOLDINGS INC.,

as Holdings,

LA QUINTA INTERMEDIATE HOLDINGS L.L.C.,

as the Borrower,

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

 

 

J.P. MORGAN SECURITIES LLC and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Co-Syndication Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

BLACKSTONE ADVISORY PARTNERS LP,

as Co-Manager

J.P. MORGAN SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   

DEFINITIONS AND ACCOUNTING TERMS

     1   

SECTION 1.01

  Defined Terms      1   

SECTION 1.02

  Other Interpretive Provisions      69   

SECTION 1.03

  Accounting Terms      70   

SECTION 1.04

  Rounding      71   

SECTION 1.05

  References to Agreements, Laws, Etc.      71   

SECTION 1.06

  Times of Day      71   

SECTION 1.07

  Timing of Payment or Performance      71   

SECTION 1.08

  Cumulative Credit Transactions      71    ARTICLE II   

THE COMMITMENTS AND CREDIT EXTENSIONS

     71   

SECTION 2.01

  The Loans      71   

SECTION 2.02

  Borrowings, Conversions and Continuations of Loans      72   

SECTION 2.03

  Letters of Credit      74   

SECTION 2.04

  Swing Line Loans      84   

SECTION 2.05

  Prepayments      87   

SECTION 2.06

  Termination or Reduction of Commitments      100   

SECTION 2.07

  Repayment of Loans      101   

SECTION 2.08

  Interest      101   

SECTION 2.09

  Fees      102   

SECTION 2.10

  Computation of Interest and Fees      103   

SECTION 2.11

  Evidence of Indebtedness      103   

SECTION 2.12

  Payments Generally      104   

SECTION 2.13

  Sharing of Payments      106   

SECTION 2.14

  Incremental Credit Extensions      106   

SECTION 2.15

  Refinancing Amendments      112   

SECTION 2.16

  Extension of Term Loans; Extension of Revolving Credit Loans      114   

SECTION 2.17

  Defaulting Lenders      118    ARTICLE III   

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

     120   

SECTION 3.01

  Taxes      120   

SECTION 3.02

  Illegality      123   

SECTION 3.03

  Inability to Determine Rates      123   

SECTION 3.04

  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      123   

SECTION 3.05

  Funding Losses      125   

SECTION 3.06

  Matters Applicable to All Requests for Compensation      126   

SECTION 3.07

  Replacement of Lenders under Certain Circumstances      127   

SECTION 3.08

  Survival      128   

 

i



--------------------------------------------------------------------------------

ARTICLE IV   

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     129   

SECTION 4.01

  Conditions to Initial Credit Extension      129   

SECTION 4.02

  Conditions to All Credit Extensions      131    ARTICLE V   

REPRESENTATIONS AND WARRANTIES

     132   

SECTION 5.01

  Existence, Qualification and Power; Compliance with Laws      132   

SECTION 5.02

  Authorization; No Contravention      132   

SECTION 5.03

  Governmental Authorization; Other Consents      132   

SECTION 5.04

  Binding Effect      133   

SECTION 5.05

  Financial Statements; No Material Adverse Effect      133   

SECTION 5.06

  Litigation      134   

SECTION 5.07

  [Reserved]      134   

SECTION 5.08

  Ownership of Property; Liens; Real Property; Management Agreements and
Franchise Agreements      134   

SECTION 5.09

  Environmental Matters      134   

SECTION 5.10

  Taxes      135   

SECTION 5.11

  ERISA Compliance      135   

SECTION 5.12

  Subsidiaries; Equity Interests      136   

SECTION 5.13

  Margin Regulations; Investment Company Act      136   

SECTION 5.14

  Disclosure      137   

SECTION 5.15

  Labor Matters      137   

SECTION 5.16

  [Reserved]      137   

SECTION 5.17

  Intellectual Property; Licenses, Etc.      137   

SECTION 5.18

  Solvency      138   

SECTION 5.19

  Subordination of Junior Financing; First Lien Obligations      138   

SECTION 5.20

  OFAC; USA PATRIOT Act; FCPA; Anti-Corruption Laws; Sanctions      138   

SECTION 5.21

  Security Documents      139    ARTICLE VI   

AFFIRMATIVE COVENANTS

     140   

SECTION 6.01

  Financial Statements      140   

SECTION 6.02

  Certificates; Other Information      142   

SECTION 6.03

  Notices      143   

SECTION 6.04

  Payment of Obligations      144   

SECTION 6.05

  Preservation of Existence, Etc.      144   

SECTION 6.06

  Maintenance of Properties      144   

SECTION 6.07

  Maintenance of Insurance      144   

SECTION 6.08

  Compliance with Laws      145   

SECTION 6.09

  Books and Records      145   

SECTION 6.10

  Inspection Rights      145   

 

ii



--------------------------------------------------------------------------------

SECTION 6.11

  Additional Collateral; Additional Guarantors      146   

SECTION 6.12

  Compliance with Environmental Laws      148   

SECTION 6.13

  Further Assurances      148   

SECTION 6.14

  Designation of Subsidiaries      148   

SECTION 6.15

  Maintenance of Ratings      149    ARTICLE VII   

NEGATIVE COVENANTS

     149   

SECTION 7.01

  Liens      149   

SECTION 7.02

  Investments      154   

SECTION 7.03

  Indebtedness      157   

SECTION 7.04

  Fundamental Changes      162   

SECTION 7.05

  Dispositions      163   

SECTION 7.06

  Restricted Payments      166   

SECTION 7.07

  Change in Nature of Business      169   

SECTION 7.08

  Transactions with Affiliates      169   

SECTION 7.09

  Burdensome Agreements      170   

SECTION 7.10

  Use of Proceeds      171   

SECTION 7.11

  Financial Covenant      171   

SECTION 7.12

  Fiscal Year      171   

SECTION 7.13

  Prepayments, Etc. of Indebtedness      171   

SECTION 7.14

  Permitted Activities      172    ARTICLE VIII   

EVENTS OF DEFAULT AND REMEDIES

     174   

SECTION 8.01

  Events of Default      174   

SECTION 8.02

  Remedies Upon Event of Default      176   

SECTION 8.03

  Exclusion of Immaterial Subsidiaries      177   

SECTION 8.04

  Application of Funds      177   

SECTION 8.05

  Borrower’s Right to Cure      178    ARTICLE IX   

ADMINISTRATIVE AGENT AND OTHER AGENTS

     179   

SECTION 9.01

  Appointment and Authorization of Agents      179   

SECTION 9.02

  Delegation of Duties      180   

SECTION 9.03

  Liability of Agents      181   

SECTION 9.04

  Reliance by Agents      181   

SECTION 9.05

  Notice of Default      182   

SECTION 9.06

  Credit Decision; Disclosure of Information by Agents      182   

SECTION 9.07

  Indemnification of Agents      183   

SECTION 9.08

  Agents in Their Individual Capacities      183   

SECTION 9.09

  Successor Agents      184   

SECTION 9.10

  Administrative Agent May File Proofs of Claim      185   

SECTION 9.11

  Collateral and Guaranty Matters      186   

 

iii



--------------------------------------------------------------------------------

SECTION 9.12

  Other Agents; Lead Arrangers and Managers      187   

SECTION 9.13

  Withholding Tax Indemnity      187   

SECTION 9.14

  Appointment of Supplemental Agents      188    ARTICLE X   

MISCELLANEOUS

     189   

SECTION 10.01

  Amendments, Etc.      189   

SECTION 10.02

  Notices and Other Communications; Facsimile Copies      192   

SECTION 10.03

  No Waiver; Cumulative Remedies      193   

SECTION 10.04

  Attorney Costs and Expenses      193   

SECTION 10.05

  Indemnification by the Borrower      194   

SECTION 10.06

  Payments Set Aside      196   

SECTION 10.07

  Successors and Assigns      196   

SECTION 10.08

  Confidentiality      205   

SECTION 10.09

  Setoff      206   

SECTION 10.10

  Interest Rate Limitation      207   

SECTION 10.11

  Counterparts      207   

SECTION 10.12

  Integration; Termination      207   

SECTION 10.13

  Survival of Representations and Warranties      208   

SECTION 10.14

  Severability      208   

SECTION 10.15

  GOVERNING LAW      208   

SECTION 10.16

  WAIVER OF RIGHT TO TRIAL BY JURY      209   

SECTION 10.17

  Binding Effect      209   

SECTION 10.18

  USA PATRIOT Act      210   

SECTION 10.19

  No Advisory or Fiduciary Responsibility      210   

SECTION 10.20

  Electronic Execution of Assignments      211   

SECTION 10.21

  Effect of Certain Inaccuracies      211   

SECTION 10.22

  Judgment Currency      212    ARTICLE XI   

GUARANTY

     212   

SECTION 11.01

  The Guaranty      212   

SECTION 11.02

  Obligations Unconditional      213   

SECTION 11.03

  Reinstatement      214   

SECTION 11.04

  Subrogation; Subordination      214   

SECTION 11.05

  Remedies      214   

SECTION 11.06

  Instrument for the Payment of Money      215   

SECTION 11.07

  Continuing Guaranty      215   

SECTION 11.08

  General Limitation on Guarantee Obligations      215   

SECTION 11.09

  Information      215   

SECTION 11.10

  Release of Guarantors      215   

SECTION 11.11

  Right of Contribution      216   

SECTION 11.12

  Cross-Guaranty      216   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01A

   Commitments

1.01B

   Disqualified Lenders

1.01C

   Collateral Documents

1.01D

   Excluded Subsidiaries

1.01E

   Securitization Subsidiaries

1.01F

   Unrestricted Subsidiaries

1.01G

   Approved Counterparties

1.01H

   Existing Letters of Credit

5.05

   Certain Liabilities

5.06

   Litigation

5.08

   Ownership of Property

5.09(a)

   Environmental Matters

5.10

   Taxes

5.11(a)

   ERISA Compliance

5.12

   Subsidiaries and Other Equity Investments

7.01(b)

   Existing Liens

7.02(f)

   Existing Investments

7.03(b)

   Existing Indebtedness

7.08

   Transactions with Affiliates

7.09

   Certain Contractual Obligations

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

Form of

  

A

   Committed Loan Notice

B

   Letter of Credit Issuance Request

C

   Swing Line Loan Notice

D-1

   Term Note

D-2

   Revolving Credit Note

D-3

   Swing Line Note

E-1

   Compliance Certificate

E-2

   Solvency Certificate

F

   Assignment and Assumption

G

   Security Agreement

H

   Perfection Certificate

I

   Intercompany Note

J-1

   First Lien Intercreditor Agreement

J-2

   Junior Lien Intercreditor Agreement

K-1

   United States Tax Compliance Certificate (Foreign Non-Partnership Lenders)

K-2

   United States Tax Compliance Certificate (Foreign Non-Partnership
Participants)

K-3

   United States Tax Compliance Certificate (Foreign Partnership Lenders)

K-4

   United States Tax Compliance Certificate (Foreign Partnership Participants)

 

v



--------------------------------------------------------------------------------

L

   Administrative Questionnaire

M-1

   Affiliated Lender Assignment and Assumption

M-2

   Affiliated Lender Notice

M-3

   Acceptance and Prepayment Notice

M-4

   Discount Range Prepayment Notice

M-5

   Discount Range Prepayment Offer

M-6

   Solicited Discounted Prepayment Notice

M-7

   Solicited Discounted Prepayment Offer

M-8

   Specified Discount Prepayment Notice

M-9

   Specified Discount Prepayment Response

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of April 14, 2014, among LA QUINTA
HOLDINGS INC., a Delaware corporation, LA QUINTA INTERMEDIATE HOLDINGS L.L.C., a
Delaware limited liability company (the “Borrower”), the Guarantors party hereto
from time to time, JPMORGAN CHASE BANK, N.A., as Administrative Agent,
Collateral Agent, Swing Line Lender and L/C Issuer, and each lender from time to
time party hereto (collectively, the “Lenders” and, individually, a “Lender”).

PRELIMINARY STATEMENTS

The Borrower has requested that the Lenders extend credit to the Borrower in the
form of (i) the Initial Term Loans on the Closing Date in an initial aggregate
principal amount of $2,100,000,000 and (ii) a Revolving Credit Facility in an
initial aggregate principal amount of $250,000,000.

The proceeds of the Initial Term Loans, together with a portion of the proceeds
of the Initial Public Offering, will be used by the Borrower to directly or
indirectly consummate the Transactions and pay the Transaction Expenses.

The applicable Lenders have indicated their willingness to lend and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acceptable Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit M-3.

“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated

 

1



--------------------------------------------------------------------------------

EBITDA were references to such Acquired Entity or Business and its Subsidiaries
or to such Converted Restricted Subsidiary and its Subsidiaries), as applicable,
all as determined on a consolidated basis for such Acquired Entity or Business
or Converted Restricted Subsidiary, as applicable.

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Additional Lender” has the meaning set forth in Section 2.14(c).

“Additional Refinancing Lender” has the meaning set forth in Section 2.15(a).

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit L or such other form as may be supplied from time to time by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliated Lender” means, at any time, any Lender that is an Investor
(including portfolio companies of the Investors notwithstanding the exclusion in
the definition of “Investors”) (other than Holdings, the Borrower or any of its
Subsidiaries and other than any Debt Fund Affiliate) or a Non-Debt Fund
Affiliate of an Investor at such time.

“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(l)(i).

“Affiliated Lender Cap” has the meaning set forth in Section 10.07(l)(iii).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, partners, agents, advisors,
attorneys-in-fact and other representatives of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Co-Syndication Agents, the Co-Documentation Agents and the Supplemental
Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

 

2



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees or Eurocurrency Rate or Base
Rate floor; provided that OID and upfront fees shall be equated to interest rate
assuming a four-year life to maturity (or, if less, the stated life to maturity
at the time of its incurrence of the applicable Indebtedness); and provided,
further, that “All-In Yield” shall not include arrangement fees, structuring
fees, commitment fees, underwriting fees or other fees payable to any lead
arranger (or its affiliates) (regardless of whether paid in whole or in part to
any or all Lenders) in connection with the commitment or syndication of such
Indebtedness.

“Allocation Date” has the meaning set forth in Section 4.01(b).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings, the Borrower or its Subsidiaries from time
to time concerning or relating to bribery or corruption.

“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“Applicable ECF Percentage” means, for any fiscal year, (a) 50.0% if the
Consolidated First Lien Net Leverage Ratio as of the last day of such fiscal
year is greater than 5.25 to 1.00, (b) 25.0% if the Consolidated First Lien Net
Leverage Ratio as of the last day of such fiscal year is less than or equal to
5.25 to 1.00 and greater than 4.00 to 1.00 and (c) 0.0% if the Consolidated
First Lien Net Leverage Ratio as of the last day of such fiscal year is less
than or equal to 4.00 to 1.00.

“Applicable Period” has the meaning set forth in Section 10.21.

“Applicable Rate” means (a) until delivery of financial statements for the first
full fiscal quarter ending after the Closing Date pursuant to Section 6.01, a
percentage per annum equal to:

(i) with respect to Initial Term Loans, (A) for Eurocurrency Rate Loans, 3.00%
and (B) for Base Rate Loans, 2.00%; and

(ii) with respect to Revolving Credit Loans, (A) for Eurocurrency Rate Loans and
Letter of Credit fees, 2.50%, (B) for Base Rate Loans, 1.50% and (C) for
commitment fees on the unused Revolving Credit Commitments, 0.50%; and

(b) thereafter, the following percentages per annum, based upon the Consolidated
First Lien Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

3



--------------------------------------------------------------------------------

Applicable Rate

Pricing

Level

 

Consolidated First

Lien Net Leverage

Ratio

 

Eurocurrency Rate for
Revolving Credit

Loans and Letter of

Credit Fees

 

Base Rate for

Revolving

Credit Loans

 

Unused Commitment

Fee Rate

1

  < 4.00:1.00   1.75%   0.75%   0.375%

2

  > 4.00:1.00 and
< 4.50:1.00   2.00%   1.00%   0.375%

3

  > 4.50:1.00 and
< 5.00:1.00   2.25%   1.25%   0.375%

4

  > 5.00:1.00   2.50%   1.50%   0.50%

 

Applicable Rate

Pricing

Level

 

Consolidated First

Lien Net Leverage

Ratio

 

Eurocurrency Rate for

Initial Term Loans

 

Base Rate for

Initial Term

Loans

1

  < 4.50:1.00   2.75%   1.75%

2

  > 4.50:1.00   3.00%   2.00%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated First Lien Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided that, at the option of the
Administrative Agent or the Required Lenders, the highest pricing level (i.e.,
Pricing Level 2 for Initial Term Loans or Pricing Level 4 for Revolving Credit
Loans, Letter of Credit fees and commitment fees) shall apply (x) as of the
first Business Day after the date on which a Compliance Certificate was required
to have been delivered but was not delivered, and shall continue to so apply to
and including the date on which such Compliance Certificate is so delivered (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply) and (y) as of the first Business Day after an Event of
Default under Section 8.01(a) shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the pricing level otherwise determined in
accordance with this definition shall apply).

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

4



--------------------------------------------------------------------------------

“Approved Counterparty” means (a) each counterparty listed on Schedule 1.01G,
(b) any Person who was an Agent, Lender or any Affiliate of an Agent or Lender
at the time it entered into a Secured Hedge Agreement or a Treasury Services
Agreement, as applicable, in its capacity as a party thereto, (c) any other
Person whose long term senior unsecured debt rating is A/A2 by S&P or Moody’s
(or their equivalent) or higher or (d) any other Person from time to time
approved in writing by the Administrative Agent.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Assignees” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F.

“Assignment Taxes” has the meaning set forth in Section 3.01(b).

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

“Audited Financial Statements” means the audited consolidated balance sheets of
Holdings and its Subsidiaries as of each of December 31, 2013, 2012 and 2011 and
related consolidated statements of income, stockholders’ equity and cash flows
of Holdings and its Subsidiaries for the fiscal years ended December 31, 2013,
2012 and 2011.

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Federal Funds Rate in effect on such day plus  1⁄2 of 1.00%, (b) the
Prime Rate in effect for such day and (c) the Eurocurrency Rate for deposits in
Dollars for a one-month Interest Period plus 1.00%; provided that, for the
avoidance of doubt, the Eurocurrency Rate for any day shall be LIBOR, at

 

5



--------------------------------------------------------------------------------

approximately 11:00 a.m. (London time) two Business Days prior to such day for
deposits in Dollars with a term of one month commencing on such day; it being
understood that, for the avoidance of doubt, solely with respect to the Initial
Term Loans, the Base Rate shall be deemed to be not less than 2.00% per annum.
If the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Base Rate shall be determined without
regard to clause (a) of the preceding sentence until the circumstances giving
rise to such inability no longer exist. Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Rate or the Eurocurrency Rate shall
be effective on the effective date of such change in the Prime Rate, the Federal
Funds Rate or the Eurocurrency Rate, as the case may be.

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning set forth in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(v)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing of a particular Class, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means a day on which
dealings in deposits in Dollars are conducted by and between banks in the
applicable London interbank market.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
its Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of Holdings and its Subsidiaries.

 

6



--------------------------------------------------------------------------------

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability on a balance sheet in
accordance with GAAP; provided, further, that for purposes of calculations made
pursuant to the terms of this Agreement, GAAP will be deemed to treat leases in
a manner consistent with its current treatment under generally accepted
accounting principles as of the Closing Date, notwithstanding any modifications
or interpretive changes thereto that may occur thereafter.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease;
provided that any obligations of the Borrower or its Restricted Subsidiaries
either existing on the Closing Date or created prior to any recharacterization
described below (i) that were not included on the consolidated balance sheet of
Holdings as capital lease obligations and (ii) that are subsequently
recharacterized as capital lease obligations or indebtedness due to a change in
accounting treatment or otherwise, shall for all purposes under this Agreement
(including, without limitation, the calculation of Consolidated Net Income and
Consolidated EBITDA) not be treated as capital lease obligations, Capitalized
Lease Obligations or Indebtedness.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of Holdings and its
Subsidiaries.

“Cash Collateral” has the meaning set forth in Section 2.03(g).

“Cash Collateral Account” means a blocked account at a commercial bank specified
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning set forth in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(1) Dollars;

(2) such local currencies held by the Borrower or any Restricted Subsidiary from
time to time in the ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

 

7



--------------------------------------------------------------------------------

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 24 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250,000,000 in the case of U.S. banks and
$100,000,000 (or the Dollar equivalent as of the date of determination) in the
case of non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4), (7) and (8) entered into with any financial institution or
recognized securities dealer meeting the qualifications specified in clause (4)
above;

(6) commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) and in each case maturing within 24 months
after the date of creation thereof;

(7) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency);

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an investment grade rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) with
maturities of 24 months or less from the date of acquisition;

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an investment grade rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency) with maturities of
24 months or less from the date of acquisition;

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

(11) securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (4) above;

 

8



--------------------------------------------------------------------------------

(12) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition; and

(13) investment funds investing at least 90% of their assets in securities of
the types described in clauses (1) through (12) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in clauses (1) through (8) and clauses (10), (11), (12) and
(13) above of foreign obligors, which Investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (b) other short-term investments utilized
by Foreign Subsidiaries that are Restricted Subsidiaries in accordance with
normal investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (13) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than that set forth in clause (1) above;
provided that such amounts are converted into the currency listed in clause (1)
as promptly as practicable and in any event within 10 Business Days following
the receipt of such amounts.

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes regardless of
the treatment of such items under GAAP.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as subsequently amended, and the regulations promulgated
thereunder.

“Change of Control” shall be deemed to occur if:

(a) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any combination of
the Investors or any “group” including any Permitted Holders, shall have
acquired beneficial ownership of 35% or more on a fully diluted basis of the
voting interest in Holdings’ Equity Interests and the Permitted Holders shall
own, directly or indirectly, less than such person or “group” on a fully diluted
basis of the voting interest in Holdings’ Equity Interests;

(b) a “change of control” (or similar event) shall occur under any Indebtedness
for borrowed money permitted under Section 7.03 with an aggregate outstanding
principal amount in excess of the Threshold Amount or any Permitted Refinancing
Indebtedness in respect of any of the foregoing with an aggregate outstanding
principal amount in excess of the Threshold Amount; or

 

9



--------------------------------------------------------------------------------

(c) Holdings shall cease to own directly 100% of the Equity Interests of the
Borrower.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Incremental Revolving Credit
Commitments, Extended Revolving Credit Commitments of a given Extension Series,
Other Revolving Credit Commitments of a given Refinancing Series, Initial Term
Commitments, Incremental Term Commitments or Refinancing Term Commitments of a
given Refinancing Series and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Credit Loans made pursuant to Section 2.01(b), Incremental Revolving
Credit Loans, Extended Revolving Credit Loans of a given Extension Series, Other
Revolving Credit Loans of a given Refinancing Series, Initial Term Loans,
Incremental Term Loans, Refinancing Term Loans of a given Refinancing Series or
Extended Term Loans of a given Extension Series. Revolving Credit Commitments,
Incremental Revolving Credit Commitments, Extended Revolving Credit Commitments,
Other Revolving Credit Commitments, Initial Term Commitments, Incremental Term
Commitments or Refinancing Term Commitments (and in each case, the Loans made
pursuant to such Commitments) that have different terms or conditions shall be
construed to be in different Classes. Commitments (and, in each case, the Loans
made pursuant to such Commitments) that have the same terms and conditions shall
be construed to be in the same Class. There shall be no more than an aggregate
of two Classes of revolving credit facilities and five Classes of term loan
facilities under this Agreement.

“Closing Date” means April 14, 2014, the first date on which all conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01.

“Closing Fees” means those fees required to be paid on the Closing Date pursuant
to the Engagement Letter.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Co-Documentation Agents” means Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC,
Deutsche Bank Securities Inc., Goldman Sachs Bank USA and Wells Fargo Bank,
National Association, in their respective capacities as co-documentation agents
under this Agreement.

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all the “Collateral” or “Pledged Assets” as defined in any other Collateral
Document and (iii) any other assets pledged or in which a Lien is granted, in
each case, pursuant to any Collateral Document.

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent or pledgee in its own name under any of the Loan Documents, or
any successor collateral agent.

 

10



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a) or from
time to time pursuant to Section 6.11 or Section 6.13, subject to the
limitations and exceptions of this Agreement, duly executed by each Loan Party
party thereto;

(b) the Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest in (i) all the Equity Interests of the
Borrower, (ii) all Equity Interests of each Restricted Subsidiary (that is not
an Excluded Subsidiary) directly owned by any Loan Party and (iii) 65% of the
voting Equity Interests and 100% of the non-voting Equity Interests in each
Restricted Subsidiary (that is not an Excluded Subsidiary (other than any
Restricted Subsidiary that is an Excluded Subsidiary solely pursuant to
clause (f) or (j) of the definition thereof)) directly owned by any Loan Party,
which Restricted Subsidiary (x) is a Foreign Subsidiary or (y) substantially all
of the assets of which consist of the Equity Interests and/or Indebtedness of
one or more Foreign Subsidiaries that are “controlled foreign corporations”
within the meaning of Section 957 of the Code, in each case, subject to
exceptions and limitations otherwise set forth in this Agreement and the
Collateral Documents (to the extent appropriate in the applicable jurisdiction);

(c) the Obligations and the Guaranty shall have been secured by a perfected
security interest in, and Mortgages (to the extent required pursuant to the
final sentence of Section 7.01) on, substantially all now owned or at any time
hereafter acquired tangible and intangible assets of each Loan Party (including
Equity Interests, intercompany debt, accounts, inventory, equipment, investment
property, contract rights, intellectual property in the United States of
America, other general intangibles, fee owned Real Property (but only to the
extent required pursuant to the final sentence of Section 7.01) and proceeds of
the foregoing), in each case, (i) with the priority required by the Collateral
Documents and (ii) subject to exceptions and limitations otherwise set forth in
this Agreement and the Collateral Documents (to the extent appropriate in the
applicable jurisdiction);

(d) subject to limitations and exceptions of this Agreement and the Collateral
Documents, to the extent a security interest in and Mortgages on any Real
Property are required pursuant to the final sentence of Section 7.01 (each, a
“Mortgaged Property”), the Administrative Agent shall have received
(i) counterparts of a Mortgage with respect to such Mortgaged Property duly
executed and delivered by the record owner of such property, together with
evidence such Mortgage has been duly executed, acknowledged and delivered by a
duly authorized officer of each party thereto, in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
reasonably deem necessary or desirable in order to create a valid and subsisting
perfected Lien (subject only to Liens described in clause (ii) below) on the
property and/or rights described therein in favor of the Collateral Agent for
the benefit of the Secured Parties, and evidence that all filing and recording
taxes and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent (it being understood that if a mortgage
tax will be owed on the entire amount of the indebtedness

 

11



--------------------------------------------------------------------------------

evidenced hereby, then the amount secured by the Mortgage shall be limited to
100% of the fair market value of the property at the time the Mortgage is
entered into if such limitation results in such mortgage tax being calculated
based upon such fair market value), (ii) fully paid American Land Title
Association Lender’s policies of title insurance (or marked-up title insurance
commitments having the effect of policies of title insurance) on the Mortgaged
Property naming the Collateral Agent as the insured for its benefit and that of
the Secured Parties and their respective successors and assigns (the “Mortgage
Policies”) issued by a nationally recognized title insurance company reasonably
acceptable to the Administrative Agent in form and substance and in an amount
reasonably acceptable to the Administrative Agent (not to exceed 100% of the
fair market value of the real properties covered thereby), insuring the
Mortgages to be valid subsisting first priority Liens on the property described
therein, free and clear of all Liens other than Liens permitted pursuant to
Section 7.01 and other Liens reasonably acceptable to the Administrative Agent,
each of which shall (A) to the extent reasonably necessary, include such
coinsurance and reinsurance arrangements (with provisions for direct access, if
reasonably necessary) as shall be reasonably acceptable to the Collateral Agent,
(B) contain a “tie-in” or “cluster” endorsement, if available under applicable
law (i.e., policies which insure against losses regardless of location or
allocated value of the insured property up to a stated maximum coverage amount),
and (C) have been supplemented by such endorsements as shall be reasonably
requested by the Collateral Agent (including endorsements on matters relating to
usury, first loss, last dollar, zoning, contiguity, doing business,
non-imputation, public road access, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot, revolving credit and
so-called comprehensive coverage over covenants and restrictions, to the extent
such endorsements are available in the applicable jurisdiction at commercially
reasonable rates), (iii) opinions of local counsel to the Loan Parties in states
in which the Mortgaged Properties are located, with respect to the
enforceability and perfection of the Mortgages and any related fixture filings,
in form and substance reasonably satisfactory to the Administrative Agent, and
(iv) no later than three Business Days prior to the date on which a Mortgage is
executed and delivered pursuant to this Agreement, a completed “life of the
loan” Federal Emergency Management Agency Standard Flood Hazard Determination
with respect to each Mortgaged Property on which any “building” (as defined in
the Flood Insurance Laws) is located, duly executed and acknowledged by the
appropriate Loan Parties, together with evidence of flood insurance as and to
the extent required under Section 6.07(c) hereof; and

(e) after the Closing Date, each Restricted Subsidiary of the Borrower that is
not then a Guarantor and not an Excluded Subsidiary shall become a Guarantor and
signatory to this Agreement pursuant to a joinder agreement in accordance with
Sections 6.11 or 6.13 and a party to the Collateral Documents in accordance with
Section 6.11; provided that, notwithstanding the foregoing provisions, any
Subsidiary of the Borrower that Guarantees (other than Guarantees by a Foreign
Subsidiary of Indebtedness of another Foreign Subsidiary) any Indebtedness for
borrowed money permitted under Section 7.03 with an aggregate outstanding
principal amount in excess of $100,000,000 or any Junior Financing or any
Permitted Refinancing of any of the foregoing shall be a Guarantor hereunder for
so long as it Guarantees such Indebtedness.

 

12



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) the foregoing definition shall not require, unless otherwise stated in this
clause (A), the creation or perfection of pledges of, security interests in,
Mortgages on, or the obtaining of title insurance or taking other actions with
respect to, (i) in excess of 65% of the voting Equity Interests and 100% of the
non-voting Equity Interests of any direct Foreign Subsidiary of a Loan Party or
a Domestic Subsidiary substantially all of whose assets consist of Equity
Interests and/or Indebtedness of one or more Foreign Subsidiaries that are
treated as controlled foreign corporations within the meaning of Section 957 of
the Code, (ii) any property or assets owned by any Foreign Subsidiary or any
Unrestricted Subsidiary, (iii) any lease, license or agreement or any property
subject to a purchase money security interest or similar arrangement to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement or purchase money arrangement or create a right
of termination in favor of any other party thereto after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or other
applicable Law, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code or other
applicable Law notwithstanding such prohibition, (iv) any interest in real
property (whether fee-owned (other than as required pursuant to the final
sentence of Section 7.01) or leased, including any requirement to deliver
landlord waivers, estoppels and collateral access letters), (v) Excluded
Contracts and Excluded Equipment, (vi) motor vehicles and other assets subject
to certificates of title except to the extent perfection of a security interest
therein may be accomplished by filing of financing statements in appropriate
form in the applicable jurisdiction under the Uniform Commercial Code,
(vii) Margin Stock and Equity Interests of any Person other than wholly-owned
Subsidiaries that are Restricted Subsidiaries, (viii) any trademark application
filed in the United States Patent and Trademark Office on the basis of the
Borrower’s or any Guarantor’s “intent to use” such mark and for which a form
evidencing use of the mark has not yet been filed with the United States Patent
and Trademark Office, to the extent that granting a security interest in such
trademark application prior to such filing would impair the enforceability or
validity of such trademark application or any registration that issues therefrom
under applicable federal Law, (ix) the creation or perfection of pledges of, or
security interests in, any property or assets that would result in material
adverse tax consequences to Holdings, the Borrower or any of its Subsidiaries,
as determined in the reasonable judgment of the Borrower and communicated in
writing delivered to the Collateral Agent, (x) any governmental licenses or
state or local franchises, charters and authorizations, to the extent a security
in any such license, franchise, charter or authorization is prohibited or
restricted thereby after giving effect to the Uniform Commercial Code and other
applicable Law, (xi) pledges and security interests prohibited or restricted (to
the extent of such restriction) by applicable Law (including any requirement to
obtain the consent of any governmental authority or third party), (xii) all
commercial tort claims in an amount less than $10,000,000, (xiii) accounts,
property and other assets pledged pursuant to a Qualified Securitization
Financing, (xiv) letter of credit rights, except to the extent constituting a
supporting obligation for other Collateral as to which perfection of the
security interest in such other Collateral is accomplished solely by the filing
of a Uniform Commercial Code financing statement (it being understood

 

13



--------------------------------------------------------------------------------

that no actions shall be required to perfect a security interest in letter of
credit rights, other than the filing of a Uniform Commercial Code financing
statement), (xv) any particular assets if, in the reasonable judgment of the
Administrative Agent and the Borrower, the burden, cost or consequences of
creating or perfecting such pledges or security interests in such assets or
obtaining title insurance is excessive in relation to the benefits to be
obtained therefrom by the Lenders under the Loan Documents and (xvi) proceeds
from any and all of the foregoing assets described in clauses (i) through
(xv) above to the extent such proceeds would otherwise be excluded pursuant to
clauses (i) through (xv) above;

(B) (i) the foregoing definition shall not require control agreements with
respect to any cash, deposit accounts or securities accounts; (ii) no actions in
any non-U.S. jurisdiction or required by the laws of any non-U.S. jurisdiction
shall be required in order to create any security interests in assets located or
titled outside of the U.S., including any intellectual property registered in
any non-U.S. jurisdiction, or to perfect such security interests (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction) and (iii) except to the
extent that perfection and priority may be achieved by the filing of a financing
statement under the Uniform Commercial Code with respect to the Borrower or a
Guarantor, the Loan Documents shall not contain any requirements as to
perfection or priority with respect to any assets or property described in this
clause (B);

(C) the Administrative Agent in its discretion may grant extensions of time for
the creation or perfection of security interests in, and Mortgages on, or
obtaining title insurance or taking other actions with respect to, particular
assets (including extensions beyond the Closing Date) or any other compliance
with the requirements of this definition where it reasonably determines in
writing, in consultation with the Borrower, that the creation or perfection of
security interests and Mortgages on, or obtaining title insurance or taking
other actions, or any other compliance with the requirements of this definition
cannot be accomplished without undue delay, burden or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents; provided that the Collateral Agent shall have received on
or prior to the Closing Date (i) Uniform Commercial Code financing statements in
appropriate form for filing under the Uniform Commercial Code in the
jurisdiction of incorporation or organization of each Loan Party and (ii) any
certificates or instruments representing or evidencing Equity Interests of the
Borrower and its Domestic Subsidiaries (other than any Excluded Subsidiary)
accompanied by instruments of transfer and stock powers undated and endorsed in
blank (or confirmation in lieu thereof that such certificates, powers and
instruments have been sent for overnight delivery to the Collateral Agent or its
counsel); and

(D) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Collateral Documents.

 

14



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, each of the Mortgages (if any),
collateral assignments, security agreements, pledge agreements, intellectual
property security agreements or other similar agreements delivered to the
Administrative Agent or the Collateral Agent pursuant to Section 4.01,
Section 6.11 or Section 6.13, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties.

“Commitment” means a Revolving Credit Commitment, Incremental Revolving Credit
Commitment, Extended Revolving Credit Commitment of a given Extension Series,
Other Revolving Credit Commitment of a given Refinancing Series, Initial Term
Commitment, Incremental Term Commitment or Refinancing Term Commitment of a
given Refinancing Series, as the context may require.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other or (c) a continuation of Eurocurrency Rate
Loans pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company Parties” means the collective reference to Holdings and its Restricted
Subsidiaries, including the Borrower, and “Company Party” means any one of them.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E-1.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period:

(1) increased (without duplication) by the following, in each case (other than
with respect to clauses (h) and (k)) to the extent deducted (and not added back)
in determining Consolidated Net Income for such period:

(a) provision for taxes based on income, profits or capital gains of the
Borrower and the Restricted Subsidiaries, including, without limitation,
federal, state, franchise and similar taxes (such as the Delaware franchise tax,
the Pennsylvania capital tax, Texas margin tax and provincial capital taxes paid
in Canada) and foreign withholding taxes (including any future taxes or other
levies which replace or are intended to be in lieu of such taxes and any
penalties and interest related to such taxes or arising from tax examinations)
and the net tax expense associated with any adjustments made pursuant to
clauses (1) through (15) of the definition of “Consolidated Net Income”; plus

(b) Fixed Charges for such period (including (x) net losses on Swap Obligations
or other derivative instruments entered into for the purpose of hedging interest
rate risk, (y) bank fees and other financing fees and (z) costs of surety bonds
in connection with financing activities, plus amounts excluded from Consolidated
Interest Expense as set forth in clauses (1)(r) through (y) in the definition
thereof); plus

 

15



--------------------------------------------------------------------------------

(c) the total amount of depreciation and amortization expense and capitalized
fees related to any Qualified Securitization Financing of the Borrower or any of
its Restricted Subsidiaries, including the amortization of intangible assets,
deferred financing costs, debt issuance costs, commissions, fees and expenses
and Capitalized Software Expenditures of the Borrower and its Restricted
Subsidiaries for such period on a consolidated basis and otherwise determined in
accordance with GAAP; plus

(d) the amount of any restructuring charges or reserves, equity-based or
non-cash compensation charges or expenses including any such charges or expenses
arising from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, retention charges (including charges or
expenses in respect of incentive plans), start-up or initial costs for any
project or new production line, division or new line of business or other
business optimization expenses or reserves including, without limitation, costs
or reserves associated with improvements to IT and accounting functions,
integration and facilities opening costs or any one-time costs incurred in
connection with acquisitions and investments and costs related to the closure
and/or consolidation of facilities; plus

(e) any other non-cash charges, including any write-offs or write-downs reducing
Consolidated Net Income for such period (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, (A) the Borrower may elect not to add back such non-cash charge in the
current period and (B) to the extent the Borrower elects to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent), and excluding
amortization of a prepaid cash item that was paid in a prior period; plus

(f) the amount of any non-controlling interest or minority interest expense
consisting of Subsidiary income attributable to minority equity interests of
third parties in any non-wholly owned Subsidiary; plus

(g) the amount of management, monitoring, consulting, advisory fees and other
fees (including termination fees) and indemnities and expenses paid or accrued
in such period to the Investors to the extent otherwise permitted under
Section 7.08; plus

(h) the amount of “run-rate” cost savings, operating expense reductions and
synergies projected by the Borrower in good faith to result from actions taken,
committed to be taken or expected in good faith to be taken no later than 24
months after the end of such period (calculated on a pro forma basis as though
such cost savings, operating expense reductions and synergies had been realized
on the first day of such period for which Consolidated EBITDA is being
determined and as if such cost savings, operating expense reductions and
synergies were realized during the entirety

 

16



--------------------------------------------------------------------------------

of such period), net of the amount of actual benefits realized during such
period from such actions; provided, that such cost savings and synergies are
reasonably identifiable and factually supportable (it is understood and agreed
that “run-rate” means the full recurring benefit for a period that is associated
with any action taken, committed to be taken or expected to be taken, net of the
amount of actual benefits realized during such period from such actions);
provided, further, that each Compliance Certificate delivered by the Borrower to
the Administrative Agent pursuant to Section 6.02(a) shall provide reasonable
detail with respect to such cost savings, operating expense reductions and
synergies and certifying that such cost savings, operating expense reductions
and synergies are factually supportable and are projected by the Borrower in
good faith to result from actions taken, committed to be taken or expected in
good faith to be taken no later than 24 months after the end of such period;
plus

(i) the amount of loss or discount on sale of receivables, Securitization Assets
and related assets to any Securitization Subsidiary in connection with a
Qualified Securitization Financing; plus

(j) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interest of the Borrower (other than Disqualified Equity
Interest) solely to the extent that such cash proceeds or net cash proceeds are
excluded from the calculation of Cumulative Credit; plus

(k) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

(l) any net loss from disposed, abandoned or discontinued operations;

(2) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(a) non-cash gains increasing Consolidated Net Income of the Borrower for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus

 

17



--------------------------------------------------------------------------------

(b) any net income from disposed, abandoned or discontinued operations.

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed by the Borrower or such Restricted Subsidiary
during such period (each such Person, property, business or asset acquired and
not subsequently so disposed of, an “Acquired Entity or Business”) and the
Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (B) for the purposes of
the definition of the term “Permitted Acquisition”, compliance with the covenant
set forth in Section 7.11 and the calculation of Consolidated First Lien Net
Leverage Ratio and Consolidated Total Net Leverage Ratio, an adjustment in
respect of each Acquired Entity or Business equal to the amount of the Pro Forma
Adjustment with respect to such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition) as specified
in a certificate executed by a Responsible Officer and delivered to the Lenders
and the Administrative Agent. There shall be excluded in determining
Consolidated EBITDA for any period the Disposed EBITDA of any Person, property,
business or asset (other than an Unrestricted Subsidiary) sold, transferred or
otherwise disposed of or, closed or classified as discontinued operations (but
if such operations are classified as discontinued due to the fact that they are
subject to an agreement to dispose of such operations, only when and to the
extent such operations are actually disposed of) by the Borrower or any
Restricted Subsidiary during such period (each such Person, property, business
or asset so sold or disposed of, a “Sold Entity or Business”) and the Disposed
EBITDA of any Restricted Subsidiary that is converted into an Unrestricted
Subsidiary during such period (each a “Converted Unrestricted Subsidiary”),
based on the actual Disposed EBITDA of such Sold Entity or Business or Converted
Unrestricted Subsidiary for such period (including the portion thereof occurring
prior to such sale, transfer or disposition).

“Consolidated First Lien Net Debt” means Consolidated Total Net Debt minus the
sum of (i) the portion of Indebtedness of the Borrower or any Restricted
Subsidiary included in Consolidated Total Net Debt that is not secured by any
Lien on property or assets of the Borrower or any Restricted Subsidiary and
(ii) the portion of Indebtedness of the Borrower or any Restricted Subsidiary
included in Consolidated Total Net Debt that is secured by Liens on property or
assets of the Borrower or any Restricted Subsidiary, which Liens are expressly
subordinated or junior to the Liens securing the Obligations.

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

 

18



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of:

(1) consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (c) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of Swap Obligations or other derivative instruments pursuant
to GAAP), (d) the interest component of Capitalized Lease Obligations, and
(e) net payments, if any made (less net payments, if any, received), pursuant to
interest rate Swap Obligations with respect to Indebtedness, and excluding
(r) costs associated with obtaining Swap Obligations, (s) any expense resulting
from the discounting of any Indebtedness in connection with the application of
recapitalization accounting or, if applicable, purchase accounting in connection
with the Transactions or any acquisition, (t) penalties and interest relating to
taxes, (u) any “additional interest” or “liquidated damages” with respect to
other securities for failure to timely comply with registration rights
obligations, (v) amortization or expensing of deferred financing fees, amendment
and consent fees, debt issuance costs, commissions, fees and expenses and
discounted liabilities, (w) any expensing of bridge, commitment and other
financing fees and any other fees related to the Transactions or any
acquisitions after the Closing Date, (x) commissions, discounts, yield and other
fees and charges (including any interest expense) related to any Qualified
Securitization Financing and (y) any accretion of accrued interest on discounted
liabilities and any prepayment premium or penalty); plus

(2) consolidated capitalized interest of the Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income of the Borrower and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication,

(1) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto), charges or expenses
(including relating to any multi-year strategic initiatives), Transaction
Expenses, restructuring and duplicative running costs, relocation costs,
integration costs, facility consolidation and closing costs, severance costs and
expenses, one-time compensation charges, costs relating to pre-opening and
opening costs for facilities, signing, retention and completion bonuses, costs
incurred in connection with any strategic initiatives, transition costs, costs
incurred in connection with acquisitions and non-recurring product and
intellectual property development, other business optimization expenses
(including costs and expenses relating to business optimization programs and new
systems design, retention charges, system establishment costs and implementation
costs) and operating expenses attributable to the implementation of cost-savings
initiatives, and curtailments or modifications to pension and post-retirement
employee benefit plans shall be excluded;

 

19



--------------------------------------------------------------------------------

(2) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded;

(3) any net after-tax effect of gains or losses on disposal, abandonment or
discontinuance of disposed, abandoned or discontinued operations, as applicable,
shall be excluded;

(4) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions (including, for the
avoidance of doubt, bulk subscriber contract sales) or abandonments or the sale
or other disposition of any Equity Interests of any Person other than in the
ordinary course of business shall be excluded;

(5) the net income for such period of any Person that is not a Subsidiary of the
Borrower, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting shall be excluded; provided that Consolidated Net
Income of the Borrower shall be increased by the amount of dividends or
distributions or other payments (other than Excluded Contributions) that are
actually paid in cash (or to the extent converted into cash) to the Borrower or
a Restricted Subsidiary thereof in respect of such period;

(6) the net income for such period of any Restricted Subsidiary (other than any
Guarantor) shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of its net
income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders (other than restrictions in this
Agreement), unless such restriction with respect to the payment of dividends or
similar distributions has been legally waived; provided that the Consolidated
Net Income of the Borrower and its Restricted Subsidiaries will be increased by
the amount of dividends or other distributions or other payments actually paid
in Cash Equivalents (or to the extent converted into Cash Equivalents) to the
Borrower or a Restricted Subsidiary thereof in respect of such period, to the
extent not already included therein;

(7) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in the Borrower’s
consolidated financial statements pursuant to GAAP (including in the inventory
(including any impact of changes to inventory valuation policy methods,
including changes in capitalization of variances), property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue and debt line items thereof) resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to the Transactions or any consummated acquisition or joint venture
investment or the amortization or write-off or write-down of any amounts
thereof, net of taxes, shall be excluded;

 

20



--------------------------------------------------------------------------------

(8) any after-tax effect of income (loss) from the early extinguishment or
conversion of (i) Indebtedness, (ii) Swap Obligations or (iii) other derivative
instruments shall be excluded;

(9) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities and investments
recorded using the equity method or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded;

(10) any equity-based or non-cash compensation charge or expense including any
such charge or expense arising from grants of stock appreciation or similar
rights, stock options, restricted stock, profits interests or other rights or
equity or equity-based incentive programs (“equity incentives”), any one-time
cash charges associated with the equity incentives or other long-term incentive
compensation plans (including under deferred compensation arrangements),
roll-over, acceleration, or payout of Equity Interests by management, other
employees or business partners of the Borrower or any of its direct or indirect
parent companies, shall be excluded;

(11) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
recapitalization, investment, disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the offering
and issuance of any securities and the syndication and incurrence of any
Facility), issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (including any amendment or other
modification of any securities and any Facility) and including, in each case,
any such transaction consummated on or prior to the Closing Date and any such
transaction undertaken but not completed, and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case whether or not successful or consummated (including, for the avoidance
of doubt the effects of expensing all transaction related expenses in accordance
with Financial Accounting Standards Board Accounting Standards
Codification 805), shall be excluded;

(12) accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established or adjusted as a
result of the Transactions (or within 24 months after the closing of any
acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP or changes as a result of modifications of
accounting policies shall be excluded;

(13) any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365-day period),
shall be excluded;

(14) any non-cash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation—Stock
Compensation, shall be excluded;

 

21



--------------------------------------------------------------------------------

(15) the following items shall be excluded:

(a) any net unrealized gain or loss (after any offset) resulting in such period
from Swap Obligations and the application of Accounting Standards Codification
Topic No. 815, Derivatives and Hedging,

(b) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
Swap Obligations for currency exchange risk) and any other foreign currency
translation gains and losses, to the extent such gain or losses are non-cash
items,

(c) any adjustments resulting for the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation,

(d) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks, and

(e) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments;

(16) reserves established for the benefit of landlords of leased hotel
properties for the acquisition of capitalized assets and equipment at such
properties shall be excluded; and

(17) if such Person is treated as a disregarded entity or partnership for U.S.
federal, state and/or local income tax purposes for such period or any portion
thereof, the amount of distributions actually made to any direct or indirect
parent company of such Person in respect of such period in accordance with
Section 7.06(i)(iii) shall be included in calculating Consolidated Net Income as
though such amounts had been paid as taxes directly by such Person for such
period.

In addition, to the extent not already included in the Consolidated Net Income
of the Borrower and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any acquisition, investment or any sale,
conveyance, transfer or other disposition of assets permitted under this
Agreement.

“Consolidated Total Net Debt” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Transactions or any Permitted Acquisition), consisting of Indebtedness for
borrowed money, Attributable Indebtedness, and debt obligations evidenced by
promissory notes or similar instruments, minus the aggregate amount of all cash
and Cash Equivalents on the balance sheet

 

22



--------------------------------------------------------------------------------

of the Borrower and its Restricted Subsidiaries as of such date; provided that
Consolidated Total Net Debt shall not include Indebtedness (i) in respect of
letters of credit, except to the extent of unreimbursed amounts thereunder;
provided that any unreimbursed amount under commercial letters of credit shall
not be counted as Consolidated Total Net Debt until three Business Days after
such amount is drawn, (ii) in respect of Qualified Securitization Financings and
(iii) of Unrestricted Subsidiaries; it being understood, for the avoidance of
doubt, that obligations under Swap Contracts do not constitute Consolidated
Total Net Debt.

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Working Capital” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning set forth in the definition of “Affiliate.”

“Converted Restricted Subsidiary” has the meaning set forth in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning set forth in the definition
of “Consolidated EBITDA.”

“Co-Syndication Agents” means J.P. Morgan Securities LLC and Morgan Stanley
Senior Funding, Inc., in their respective capacities as co-syndication agents
under this Agreement.

“Covenant Suspension Event” has the meaning set forth in Article VII.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Term Loans and Revolving Credit Loans (or Revolving
Credit Commitments), or any then-existing Credit Agreement Refinancing
Indebtedness

 

23



--------------------------------------------------------------------------------

(“Refinanced Debt”); provided that (i) such Indebtedness has a maturity no
earlier, and a Weighted Average Life to Maturity equal to or greater, than the
Refinanced Debt, (ii) such Indebtedness shall not have a greater principal
amount than the principal amount of the Refinanced Debt plus accrued interest,
fees, premiums (if any) and penalties thereon and reasonable fees and expenses
associated with the refinancing, (iii) the terms and conditions of such
Indebtedness (except as otherwise provided in clause (i) above and with respect
to pricing, premiums, fees, rate floors and optional prepayment or redemption
terms) are substantially identical to, or (taken as a whole) are no more
favorable to the lenders or holders providing such Indebtedness, than those
applicable to the Refinanced Debt being refinanced (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of incurrence of such Indebtedness) (provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (iii) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)) and (iv) such
Refinanced Debt shall be repaid, repurchased, retired, defeased or satisfied and
discharged, all accrued interest, fees, premiums (if any) and penalties in
connection therewith shall be paid, and all commitments thereunder terminated,
on the date such Credit Agreement Refinancing Indebtedness is issued, incurred
or obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

(a) the greater of (x) 50% of Consolidated Net Income for the period from the
first day of the fiscal quarter of the Borrower during which the Closing Date
occurred to and including the last day of the most recently ended fiscal quarter
of the Borrower or, in the case such Consolidated Net Income for such period is
a deficit, minus 100% of such deficit and (y) the Cumulative Retained Excess
Cash Flow Amount at such time, plus

(b) the cumulative amount of the cash and Cash Equivalent proceeds (other than
Excluded Contributions) from (i) the sale of Equity Interests (other than any
Disqualified Equity Interests and other than any Designated Equity Contribution)
of Holdings or any direct or indirect parent of the Borrower after the Closing
Date and on or prior to such time (including upon exercise of warrants or
options) which proceeds have been contributed as common equity to the capital of
the Borrower, (ii) the common Equity Interests of Holdings (or any direct or
indirect parent of the Borrower) (other than Disqualified Equity Interests of
Holdings (or any direct or indirect parent of the Borrower) and other than any
Designated Equity Contribution) issued upon conversion of Indebtedness (other
than Indebtedness that is contractually subordinated to the Obligations) of the
Borrower or any Restricted Subsidiary of the Borrower owed to a Person other
than a Loan Party or a Restricted Subsidiary of a Loan Party, in each case, not
previously applied for a purpose other than use in the Cumulative Credit
(including, for the avoidance of doubt, for the purposes of Section 7.03(m)(y));
plus

 

24



--------------------------------------------------------------------------------

(c) 100% of the aggregate amount of contributions to the common capital (other
than from a Restricted Subsidiary and other than any Designated Equity
Contribution) of the Borrower received in cash and Cash Equivalents after the
Closing Date (other than Excluded Contributions), excluding any such amount that
has been applied in accordance with Section 7.03(m)(y); plus

(d) 100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary of the Borrower in cash and Cash Equivalents from:

(A) the sale (other than to the Borrower or any Restricted Subsidiary) of the
Equity Interests of an Unrestricted Subsidiary or any minority investments, or

(B) any dividend or other distribution by an Unrestricted Subsidiary or received
in respect of any minority investment (except to the extent increasing
Consolidated Net Income and excluding Excluded Contributions), or

(C) any interest, returns of principal payments and similar payments by an
Unrestricted Subsidiary or received in respect of any minority investments
(except to the extent increasing Consolidated Net Income), plus

(e) in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary, the fair market value of the Investments of the
Borrower and the Restricted Subsidiaries in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable) so long as such Investments were
originally made pursuant to Sections 7.02(i)(iv)(2) or 7.02(n)(y), plus

(f) to the extent not already included in Consolidated Net Income or Cumulative
Retained Excess Cash Flow Amount, as applicable, an amount equal to any returns
in cash and Cash Equivalents (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received by the Borrower or any Restricted Subsidiary in respect of any
Investments made pursuant to Sections 7.02(i)(iv)(2) or 7.02(n)(y), minus

(g) any amount of the Cumulative Credit used to make Investments pursuant to
Sections 7.02(i)(iv)(2) or 7.02(n)(y) after the Closing Date and prior to such
time, minus

(h) any amount of the Cumulative Credit used to pay dividends or make
distributions or other Restricted Payments pursuant to Section 7.06(h)(y) after
the Closing Date and prior to such time, minus

 

25



--------------------------------------------------------------------------------

(i) any amount of the Cumulative Credit used to make payments or distributions
in respect of Junior Financings pursuant to Section 7.13(a)(iv)(y) after the
Closing Date and prior to such time.

“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to the
aggregate cumulative sum of the Retained Percentage of Excess Cash Flow, less
the amount of Excess Cash Flow of Foreign Subsidiaries to the extent and for so
long as such Excess Cash Flow is excluded from Excess Cash Flow prepayments
pursuant to Section 2.05(b)(xi), for all Excess Cash Flow Periods ending after
the Closing Date and prior to such date.

“Current Assets” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash Equivalents) of the Borrower and the Restricted
Subsidiaries that would, in accordance with GAAP, be classified on a
consolidated balance sheet of Holdings and its Subsidiaries as current assets at
such date of determination, other than amounts related to current or deferred
Taxes based on income or profits (but excluding assets held for sale, loans
(permitted) to third parties, pension assets, deferred bank fees and derivative
financial instruments).

“Current Liabilities” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities of the Borrower and the Restricted Subsidiaries that would, in
accordance with GAAP, be classified on a consolidated balance sheet of Holdings
and its Subsidiaries as current liabilities at such date of determination, other
than (a) the current portion of any Indebtedness, (b) accruals of Consolidated
Interest Expense (excluding Consolidated Interest Expense that is past due and
unpaid), (c) accruals for current or deferred Taxes based on income or profits,
(d) accruals of any costs or expenses related to restructuring reserves and
(e) any Revolving Credit Exposure.

“Debt Fund Affiliate” means (i) any fund managed by, or under common management
with GSO Capital Partners LP, Blackstone Tactical Opportunities Fund L.P. or
Blackstone Real Estate Debt Strategies L.P., (ii) any fund managed by GSO Debt
Funds Management LLC, Blackstone Debt Advisors L.P., Blackstone Distressed
Securities Advisors L.P., Blackstone Mezzanine Advisors L.P. or Blackstone
Mezzanine Advisors II L.P. and (iii) any other Affiliate of Holdings that is a
bona fide debt fund or an investment vehicle that is engaged in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

26



--------------------------------------------------------------------------------

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Revolving Loans that are Base Rate Loans
plus (c) 2.0% per annum; provided that, with respect to the overdue principal or
interest in respect of a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan, plus 2.0% per annum, in each case to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”

“Designated Equity Contribution” has the meaning set forth in Section 8.05(a).

“Discharge of Obligations” has the meaning set forth in Section 9.11(a).

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.05(a)(v)(B)(2).

“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit M-4.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit M-5, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

“Discount Range Proration” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
Section 2.05(a)(v)(C)(1) or Section 2.05(a)(v)(D)(1), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning set forth in
Section 2.05(a)(v)(A).

 

27



--------------------------------------------------------------------------------

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business (determined as if references
to the Borrower and the Restricted Subsidiaries in the definition of
Consolidated EBITDA (and in the component definitions used therein) were
references to such Sold Entity or Business and its Subsidiaries or such
Converted Unrestricted Subsidiary and its Subsidiaries) or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by Holdings of any of its Equity Interests to
another Person.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the termination or expiration of all outstanding Letters of Credit (unless
the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable L/C Issuer or deemed reissued under another agreement reasonably
satisfactory to the applicable L/C Issuer)), (b) is redeemable at the option of
the holder thereof (other than solely for Qualified Equity Interests and other
than as a result of a change of control or asset sale so long as any rights of
the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the expiration or termination of all outstanding Letters of Credit (unless
the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable L/C Issuer or deemed reissued under another agreement reasonably
satisfactory to the applicable L/C Issuer)), in whole or in part, (c) provides
for the scheduled payments of dividends in cash or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Latest Maturity Date at the time of issuance of such Equity
Interests; provided that, if such Equity Interests are issued pursuant to a plan
for the benefit of employees of Holdings (or any direct or indirect parent
thereof), the Borrower or the Restricted Subsidiaries or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Borrower or
its Restricted Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

“Disqualified Lenders” means the Persons listed on Schedule 1.01B.

 

28



--------------------------------------------------------------------------------

“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event.”

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or OID (amortized over the shorter of (x) the original stated life
of such Loans and (y) the four years following the date of incurrence thereof)
payable generally to Lenders making such Loans, but excluding arrangement fees,
structuring fees, commitment fees, underwriting fees or other fees payable to
any lead arranger (or its affiliates) (regardless of whether paid in whole or in
part to any or all Lenders) in connection with the commitment or syndication of
such Indebtedness.

“Eligible Assignee” has the meaning set forth in Section 10.07(a).

“Engagement Letter” means that certain Engagement Letter dated February 12,
2014, among the Borrower, J.P. Morgan Securities LLC, Morgan Stanley Senior
Funding, Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup
Global Markets Inc., Credit Suisse Securities (USA) LLC, Deutsche Bank
Securities Inc., Goldman Sachs Bank USA and Wells Fargo Securities, LLC, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to pollution, protection
of the Environment and natural resources, pollutants, contaminants, or chemicals
or any toxic or otherwise hazardous substances, wastes or materials, or the
protection of human health and safety as it relates to any of the foregoing,
including any applicable provisions of CERCLA.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of or relating to the Loan Parties or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of, or liability under or relating to any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the actual or alleged presence, Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

29



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or a
notification or determination that a Multiemployer Plan is in reorganization;
(d) the filing by the PBGC of a notice of intent to terminate any Pension Plan,
the treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, respectively, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) appointment of a trustee to administer any Pension Plan or Multiemployer
Plan; (f) with respect to a Pension Plan, the failure to satisfy the minimum
funding standard of Section 412 of the Code or Section 302, 303 or 304 of ERISA,
whether or not waived; (g) any Foreign Benefit Event; (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate; (i) a determination that any Pension Plan is
in “at-risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA) or (j) a determination that any Multiemployer Plan is in
endangered or critical status (within the meaning of Section 432 of the Code or
Section 305 of ERISA).

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or such comparable or successor rate which is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately
11:00 a.m. (London time) on the date which is two Business Days prior to the
beginning of such Interest Period for deposits in Dollars (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided that, to the extent that an interest rate is not ascertainable
pursuant to the foregoing provision of this definition, the “Eurocurrency Rate”
with respect to Eurocurrency Rate Loans shall be the interest rate per annum,
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England at approximately
11:00 a.m. (London time) on the date which is two Business Days prior to the
beginning of such Interest Period; provided that solely with respect to the
Initial Term Loans, the Eurocurrency Rate shall be deemed to not be less than
1.00% per annum in all cases.

 

30



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Loan denominated in Dollars that bears interest
at a rate based on the Eurocurrency Rate.

“Event of Default” has the meaning set forth in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term accounts
receivable of the Borrower and its Restricted Subsidiaries for such period
(other than any such decreases arising from acquisitions or dispositions by the
Borrower and its Restricted Subsidiaries completed during such period or the
application of purchase accounting), and

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than sales in
the ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income, minus

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (1) through
(17) of the definition of “Consolidated Net Income”,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property to the extent not expensed and Capitalized Software
Expenditures accrued or made in cash or accrued during such period, to the
extent that such Capital Expenditures or acquisitions were financed with
internally generated cash or borrowings under the Revolving Credit Facility and
were not made by utilizing the Cumulative Retained Excess Cash Flow Amount,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower or its Restricted Subsidiaries during such period (including (A) the
principal component of payments in respect of Capitalized Leases, (B) the amount
of any scheduled repayment of Term Loans pursuant to Section 2.07, and (C) any
mandatory prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent
required due to a

 

31



--------------------------------------------------------------------------------

Disposition that resulted in an increase to Consolidated Net Income and not in
excess of the amount of such increase but excluding (X) all other voluntary and
mandatory prepayments of Term Loans and all prepayments and repayments of
Revolving Credit Loans and Swing Line Loans and (Y) all prepayments in respect
of any other revolving credit facility, except in the case of clause (Y) to the
extent there is an equivalent permanent reduction in commitments thereunder), to
the extent financed with internally generated cash,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term accounts receivable
of the Borrower and its Restricted Subsidiaries for such period (other than any
such increases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries during such period or the application of purchase
accounting),

(vi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made by the
Borrower and its Restricted Subsidiaries during such period pursuant to
Section 7.02 (other than Section 7.02(a) or (c)) to the extent that such
Investments and acquisitions were financed with internally generated cash or the
proceeds of Revolving Credit Loans and were not made by utilizing the Cumulative
Retained Excess Cash Flow Amount,

(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06(i) (clauses (i), (ii) or (iii) only) or Section 7.06(g) to the
extent such Restricted Payments were financed with internally generated cash or
the proceeds of Revolving Credit Loans,

(ix) the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and its Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
and its Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
acquisitions that constitute Investments permitted under this Agreement or
Capital Expenditures or acquisitions of

 

32



--------------------------------------------------------------------------------

intellectual property to the extent not expected to be consummated or made, plus
any restructuring cash expenses, pension payments or tax contingency payments
that have been added to Excess Cash Flow pursuant to clause (a)(ii) above
required to be made in cash, in each case during the period of four consecutive
fiscal quarters of the Borrower following the end of such period; provided that,
to the extent the aggregate amount of internally generated cash not utilizing
the Cumulative Retained Excess Cash Flow Amount actually utilized to finance
such Investments, Capital Expenditures or acquisitions of intellectual property
or other amounts referred to above during such period of four consecutive fiscal
quarters is less than the Contract Consideration, the amount of such shortfall
shall be added to the calculation of Excess Cash Flow at the end of such period
of four consecutive fiscal quarters,

(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period,

(xiii) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income, and

(xiv) any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset.

Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, all components of Excess Cash Flow shall be
computed for the Borrower and its Restricted Subsidiaries on a consolidated
basis.

“Excess Cash Flow Period” means each fiscal year of the Borrower commencing with
the fiscal year ending December 31, 2015, but in all cases for purposes of
calculating the Cumulative Retained Excess Cash Flow Amount shall only include
such fiscal years for which financial statements and a Compliance Certificate
have been delivered in accordance with Sections 6.01(a) and 6.02(a) and for
which any prepayments required by Section 2.05(b)(i) (if any) have been made (it
being understood that the Retained Percentage of Excess Cash Flow for any Excess
Cash Flow Period shall be included in the Cumulative Retained Excess Cash Flow
Amount regardless of whether a prepayment is required by Section 2.05(b)(i)).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Contract” means, at any date, any rights or interest of the Borrower
or any Guarantor under any agreement, contract, license, instrument, document or
other general intangible (referred to solely for purposes of this definition as
a “Contract”) to the extent that such Contract by the terms of a restriction in
favor of a Person who is not Holdings, the Borrower or a Subsidiary, or any
requirement of law, prohibits, or requires any consent or establishes any other
condition for or would terminate because of an assignment thereof or a grant of
a security interest therein by the Borrower or a Guarantor; provided that
(i) rights under any such Contract otherwise constituting an Excluded Contract
by virtue of this definition shall be included in the Collateral to the extent
permitted thereby or by Section 9-406 or Section 9-408 of the Uniform Commercial
Code and (ii) all proceeds paid or payable to any of the Borrower or any
Guarantor from any sale, transfer or assignment of such Contract and all rights
to receive such proceeds shall be included in the Collateral.

 

33



--------------------------------------------------------------------------------

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Borrower from:

(1) contributions to its common equity capital;

(2) dividends, distributions, fees and other payments (A) from Unrestricted
Subsidiaries and any of their Subsidiaries, (B) received in respect of any
minority investments and (C) from any joint ventures that are not Restricted
Subsidiaries; and

(3) the sale (other than to the Borrower or a Subsidiary of the Borrower or to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of the Borrower) of Equity Interests (other
than Disqualified Equity Interests and preferred stock) of Holdings (or any
direct or indirect parent of the Borrower);

in each case, to the extent designated as Excluded Contributions by the Borrower
within 180 days of the date such capital contributions are made, such dividends,
distributions, fees or other payments are paid, or the date such Equity
Interests are sold, as the case may be.

“Excluded Equipment” means, at any date, any equipment or other assets of the
Borrower or any Guarantor which is subject to, or secured by, a Capitalized
Lease Obligation or a purchase money obligation if and to the extent that (i) a
restriction in favor of a Person (other than Holdings, the Borrower or a
Subsidiary) contained in the agreements or documents granting or governing such
Capitalized Lease Obligation or purchase money obligation prohibits, or requires
any consent or establishes any other conditions for or would result in the
termination of such agreement or document because of an assignment thereof, or a
grant of a security interest therein, by the Borrower or any Guarantor and
(ii) such restriction relates only to the asset or assets acquired by the
Borrower or any Guarantor with the proceeds of such Capitalized Lease Obligation
or purchase money obligation and attachments thereto, improvements thereof or
substitutions therefor; provided that all proceeds paid or payable to any of the
Borrower or any Guarantor from any sale, transfer or assignment or other
voluntary or involuntary disposition of such assets and all rights to receive
such proceeds shall be included in the Collateral to the extent not otherwise
required to be paid to the holder of any Capitalized Lease Obligations or
purchase money obligations secured by such assets.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Subsidiary of a Guarantor
that does not have total assets in excess of 1.0% of Total Assets, individually
or in the aggregate with all other Subsidiaries excluded via this clause (b),
(c) [reserved], (d) any Subsidiary that is prohibited by applicable Law or
Contractual Obligations existing on the Closing Date (or, in the case of any
newly acquired Subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from guaranteeing the Obligations or if
guaranteeing the Obligations would require governmental (including regulatory)
consent, approval, license or authorization (unless such

 

34



--------------------------------------------------------------------------------

consent, approval, license or authorization has been obtained), (e) any other
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent, in consultation with the Borrower, the burden or cost or
other consequences (including any material adverse tax consequences) of
providing a Guarantee shall be excessive in view of the benefits to be obtained
by the Lenders therefrom, (f) any direct or indirect Foreign Subsidiary of the
Borrower, (g) any not-for-profit Subsidiaries, (h) any Unrestricted
Subsidiaries, (i) any Securitization Subsidiary or Subsidiary of a
Securitization Subsidiary, (j) any direct or indirect Domestic Subsidiary
substantially all of the assets of which consist of the Equity Interests of one
or more Foreign Subsidiaries that are “controlled foreign corporations” within
the meaning of Section 957 of the Code, (k) any Domestic Subsidiary that is a
direct or indirect Subsidiary of a Foreign Subsidiary and (l) any captive
insurance subsidiaries. The Excluded Subsidiaries as of the Closing Date are
listed on Schedule 1.01D.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 11.12 and any
other applicable agreement for the benefit of such Guarantor and any and all
applicable guarantees of such Guarantor’s Swap Obligations by other Loan
Parties), at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (ii) in the case of a Swap Obligation that is subject to
a clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in Section 2(h)(7)(C)
of the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and the Approved Counterparty
applicable to such Swap Obligations. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to the Swap for which such
guarantee or security interest is or becomes excluded in accordance with the
first sentence of this definition.

“Existing Letter of Credit” means the letters of credit that were outstanding on
the Closing Date and set forth on Schedule 1.01(H).

“Existing Revolver Tranche” has the meaning set forth in Section 2.16(b).

“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).

“Expiring Credit Commitment” has the meaning set forth in Section 2.04(g).

“Extended Revolving Credit Commitments” has the meaning set forth in
Section 2.16(b).

 

35



--------------------------------------------------------------------------------

“Extended Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from an Extension Amendment.

“Extended Term Loans” has the meaning set forth in Section 2.16(a).

“Extending Revolving Credit Lender” has the meaning set forth in
Section 2.16(c).

“Extending Term Lender” has the meaning set forth in Section 2.16(c).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning set forth in Section 2.16(d).

“Extension Election” has the meaning set forth in Section 2.16(c).

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

“Facility” means the Initial Term Loans, a given Class of Incremental Term
Loans, a given Refinancing Series of Refinancing Term Loans, a given Extension
Series of Extended Term Loans, the Revolving Credit Facility, a given Class of
Incremental Revolving Credit Commitments, a given Refinancing Series of Other
Revolving Credit Commitments, or a given Extension Series of Extended Revolving
Credit Commitments, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, any agreements entered into pursuant to Section 1471(b)(1)
of the Code), as of the Closing Date (and any amended or successor version
thereof that is substantively comparable and not materially more onerous to
comply with), any current or future Treasury Regulations or other official
administrative guidance promulgated thereunder and any intergovernmental
agreements entered into in connection with the implementation thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published for any day that is a Business Day, the
average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Financial Covenant Event of Default” has the meaning provided in
Section 8.01(b).

 

36



--------------------------------------------------------------------------------

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-1 (which agreement in such form or with
immaterial changes thereto the Collateral Agent is authorized to enter into)
among Holdings, the Borrower, the subsidiaries of the Borrower from time to time
party thereto, the Administrative Agent, the Collateral Agent and one or more
collateral agents or representatives for the holders of Indebtedness that is
permitted under Section 7.03 to be, and intended to be, secured on a pari passu
basis with the Obligations.

“Fixed Charge Coverage Ratio” means, with respect to the Borrower and its
Restricted Subsidiaries for any period, the ratio of Consolidated EBITDA for
such period to the Fixed Charges for such period. In the event that the Borrower
or any Restricted Subsidiary incurs, assumes, guarantees, redeems, repays,
retires or extinguishes any Indebtedness (other than Indebtedness incurred or
repaid under any revolving credit facility unless such Indebtedness has been
permanently repaid and has not been replaced) or issues or redeems Disqualified
Equity Interests or preferred stock subsequent to the commencement of the period
for which the Fixed Charge Coverage Ratio is being calculated but prior to or
simultaneously with the event for which the calculation of the Fixed Charge
Coverage Ratio is made (the “Fixed Charge Coverage Ratio Calculation Date”),
then the Fixed Charge Coverage Ratio shall be calculated giving Pro Forma Effect
to such incurrence, assumption, guarantee, redemption, repayment, retirement or
extinguishment of Indebtedness, or such issuance or redemption of Disqualified
Equity Interests or preferred stock, as if the same had occurred at the
beginning of the applicable four-quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, Dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP) that have been
made by the Borrower or any of its Restricted Subsidiaries during the
four-quarter reference period or subsequent to such reference period and on or
prior to or simultaneously with the Fixed Charge Coverage Ratio Calculation Date
shall be calculated on a Pro Forma Basis assuming that all such Investments,
acquisitions, Dispositions, mergers, amalgamations, consolidations and
discontinued operations (and the change in any associated fixed charge
obligations and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the four-quarter reference period. If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged with or into the Borrower or any of its Restricted
Subsidiaries since the beginning of such period shall have made any Investment,
acquisition, Disposition, merger, amalgamation, consolidation or discontinued
operation that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio shall be calculated giving Pro Forma Effect
thereto for such period as if such Investment, acquisition, Disposition, merger,
amalgamation, consolidation or discontinued operation had occurred at the
beginning of the applicable four-quarter period.

“Fixed Charges” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, the sum of, without duplication:

(1) Consolidated Interest Expense for such period;

 

37



--------------------------------------------------------------------------------

(2) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of preferred stock during such period; and

(3) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Equity Interests during such
period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law or in excess of the amount that would be permitted absent a
waiver from applicable Governmental Authority or (b) the failure to make the
required contributions or payments, under any applicable Law, on or before the
due date for such contributions or payments.

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(xi).

“Foreign Pension Plan” means any benefit plan that under applicable Law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower that is not a Domestic Subsidiary.

“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiaries, as determined on a consolidated basis in accordance with GAAP in
good faith by a Responsible Officer.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

38



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that (i) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, (ii) GAAP shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under FASB ASC Topic 825 (or any
other Financial Accounting Standard having a similar result or effect) to value
any Indebtedness or other liabilities of the Borrower or any of its Subsidiaries
at “fair value,” as defined therein, and Indebtedness shall be measured at the
aggregate principal amount thereof, and (iii) the accounting for operating
leases and capital leases under GAAP as in effect on the date hereof (including,
without limitation, Accounting Standards Codification 840) shall apply for the
purposes of determining compliance with the provisions of this Agreement,
including the definition of Capitalized Leases and obligations in respect
thereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning set forth in Section 10.07(i).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of

 

39



--------------------------------------------------------------------------------

assets permitted under this Agreement (other than such obligations with respect
to Indebtedness). The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” means, collectively, (i) Holdings, (ii) the wholly owned Domestic
Subsidiaries of the Borrower (other than any Excluded Subsidiary), (iii) those
wholly owned Domestic Subsidiaries that issue a Guaranty of the Obligations
after the Closing Date pursuant to Section 6.11 or otherwise, at the option of
the Borrower, issues a Guaranty of the Obligations after the Closing Date and
(iv) solely in respect of any Secured Hedge Agreement or Treasury Services
Agreement to which the Borrower is not a party, the Borrower, in each case,
until the Guaranty thereof is released in accordance with this Agreement.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, lead, radon gas, pesticides, fungicides, fertilizers, or toxic mold
that are regulated pursuant to, or which could give rise to liability under,
applicable Environmental Law.

“Holdings” means Parent, if it is the direct parent of the Borrower or, if not,
any Domestic Subsidiary of Parent that directly owns 100% of the issued and
outstanding Equity Interests in the Borrower and issues a Guarantee of the
Obligations and agrees to assume the obligations of “Holdings” pursuant to this
Agreement and the other Loan Documents pursuant to one or more instruments in
form and substance reasonably satisfactory to the Administrative Agent.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Identified Participating Lenders” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Identified Qualifying Lenders” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Immaterial Subsidiary” has the meaning set forth in Section 8.03.

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

 

40



--------------------------------------------------------------------------------

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

“Incremental Loan” has the meaning set forth in Section 2.14(b).

“Incremental Loan Request” has the meaning set forth in Section 2.14(a).

“Incremental Revolving Credit Commitments” has the meaning set forth in
Section 2.14(a).

“Incremental Revolving Credit Lender” has the meaning set forth in
Section 2.14(c).

“Incremental Revolving Credit Loan” has the meaning set forth in
Section 2.14(b).

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (iii) accruals for payroll and other liabilities accrued in the
ordinary course);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;

 

41



--------------------------------------------------------------------------------

if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; provided that Indebtedness of any direct or
indirect parent of the Borrower appearing upon the balance sheet of the Borrower
solely by reason of push-down accounting under GAAP shall be excluded; and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise expressly limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Net Debt, (B) in the case of the Borrower and its Restricted Subsidiaries,
exclude all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the ordinary
course of business, to the extent such intercompany Indebtedness, if the lender
thereunder is a Loan Party, is evidenced by a promissory note that is pledged as
Collateral to the Collateral Agent and (C) exclude obligations under or in
respect of Qualified Securitization Financing, operating leases or sale
lease-back transactions (except any resulting Capitalized Lease Obligations).
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (e) shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as determined by
such Person in good faith. Notwithstanding anything in this definition to the
contrary, Indebtedness shall be calculated without giving effect to the effects
of Financial Accounting Standards Board Accounting Standards Codification 815
and related interpretations to the extent such effects would otherwise increase
or decrease an amount of Indebtedness for any purpose hereunder as a result of
accounting for any embedded derivatives created by the terms of such
Indebtedness.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed in lieu of net income
Taxes by a jurisdiction (A) as a result of such recipient being organized in or
having its principal office (or, in the case of any Lender, its applicable
Lending Office) in such jurisdiction (or any political subdivision thereof), or
(B) as a result of any other connection between such Lender or Agent and such
jurisdiction other than any connections arising from executing, delivering,
being a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, or enforcing, any Loan Document,
(ii) Taxes attributable to the failure by any Agent or Lender to deliver the
documentation required to be delivered pursuant to Section 3.01(d), (iii) any
branch profits Taxes imposed by the United States or any similar Tax, imposed by
any jurisdiction described in clause (i) above, (iv) in the case of any Lender
(other than an assignee pursuant to a request by the Borrower under
Section 3.07), any U.S. federal withholding Tax that is in effect on the date
such Lender becomes a party to this Agreement, or designates a new Lending
Office, except to

 

42



--------------------------------------------------------------------------------

the extent such Lender (or its assignor, if any) was entitled immediately prior
to the time of designation of a new Lending Office (or assignment) to receive
additional amounts with respect to such withholding Tax pursuant to
Section 3.01, (v) any withholding Taxes imposed under FATCA, and (vi) any U.S.
federal backup withholding imposed as a result of a failure by a Lender that is
a United States person as defined in Section 7701(a)(30) of the Code to deliver
the form described in Section 3.01(d)(i). For the avoidance of doubt, the term
“Lender” for purposes of this definition shall include each L/C Issuer and Swing
Line Lender.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning set forth in Section 10.08.

“Initial Public Offering” means the issuance by Holdings of its common Equity
Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the U.S. Securities and Exchange
Commission in accordance with the Securities Act (whether alone or in connection
with a secondary public offering).

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
an Initial Term Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
amount not to exceed the amount set forth opposite such Term Lender’s name in
Schedule 1.01A under the caption “Initial Term Commitment” or in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14). The initial aggregate amount of the
Initial Term Commitments is $2,100,000,000.

“Initial Term Loans” means the term loans made by the Lenders on the Closing
Date to the Borrower pursuant to Section 2.01(a).

“Intellectual Property Security Agreements” has the meaning set forth in the
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of
Exhibit I.

“Intercreditor Agreements” means the First Lien Intercreditor Agreement and the
Junior Lien Intercreditor Agreement, collectively, in each case to the extent in
effect.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that, if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
and the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, 12 months or, to the extent agreed by the Administrative
Agent, less than one month thereafter, as selected by the Borrower in its
Committed Loan Notice; provided that:

 

43



--------------------------------------------------------------------------------

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person excluding, in the case of the Borrower and
its Restricted Subsidiaries, intercompany loans, advances, or Indebtedness,
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business consistent with past
practice, to the extent such intercompany loans, advances or Indebtedness, if
the lender thereunder is a Loan Party, are evidenced by a promissory note that
is pledged as Collateral to the Collateral Agent or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment at any
time shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or if the applicable
securities or loans are not then rated by Moody’s or S&P, an equivalent rating
by any other nationally recognized statistical rating agency.

“Investors” means one or more investment funds, investment partnerships or
managed accounts controlled or managed by The Blackstone Group L.P. or one of
its Affiliates (other than any portfolio operating companies).

“IP Rights” has the meaning set forth in Section 5.17.

 

44



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Joint Bookrunners” means J.P. Morgan Securities LLC, Morgan Stanley Senior
Funding, Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup
Global Markets Inc., Credit Suisse Securities (USA) LLC, Deutsche Bank
Securities Inc., Goldman Sachs Bank USA and Wells Fargo Securities, LLC, in
their respective capacities as joint bookrunners under this Agreement.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-2 hereto (which agreement in such form or
with immaterial changes thereto the Collateral Agent is authorized to enter
into) between the Administrative Agent, the Collateral Agent and one or more
collateral agents or representatives for the holders of Indebtedness issued or
incurred pursuant to Sections 7.03(q) or 7.03(s) that are intended to be secured
on a basis junior to the Obligations. Wherever in this Agreement an Other Debt
Representative is required to become party to the Junior Lien Intercreditor
Agreement, if the related Indebtedness is the initial Indebtedness incurred by
the Borrower or any Restricted Subsidiary to be secured by a Lien on a basis
junior to the Liens securing the Obligations, then the Borrower, Holdings, the
Subsidiary Guarantors, the Administrative Agent, the Collateral Agent and the
Other Debt Representative for such Indebtedness shall execute and deliver the
Junior Lien Intercreditor Agreement.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan, any Extended Revolving Credit Commitment,
any Incremental Term Loans, any Incremental Revolving Credit Commitments or any
Other Revolving Credit Commitments, in each case as extended in accordance with
this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents, orders, decrees, injunctions or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement. All L/C
Advances shall be denominated in Dollars.

 

45



--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Disbursement” means any payment made by an L/C Issuer pursuant to a Letter
of Credit.

“L/C Issuer” means (i) JPMorgan Chase Bank, N.A., (ii) with respect to the
Existing Letters of Credit as to which it is the issuer, Wells Fargo Bank,
National Association and (iii) any other Lender that becomes an L/C Issuer in
accordance with Section 2.03(k) or 10.07(k), in each case, in its capacity as an
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder. If there is more than one L/C Issuer at any given time, the
term L/C Issuer shall refer to the relevant L/C Issuer(s).

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 2.03(l). For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lead Arrangers” means J.P. Morgan Securities LLC, Morgan Stanley Senior
Funding, Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup
Global Markets Inc., Credit Suisse Securities (USA) LLC, Deutsche Bank
Securities Inc., Goldman Sachs Bank USA and Wells Fargo Securities, LLC, in
their respective capacities as joint lead arrangers under this Agreement.

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of revolving loans or reimbursement obligations
required to be made by it, which refusal or failure is not cured within two
Business Days after the date of such refusal or failure unless such Lender
notifes the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (which conditions precedent, together with the applicable
Default, if any, shall be specifically identified in such writing) has not been
satisfied; (ii) the failure of any Lender to pay over to the Administrative
Agent, any L/C Issuer or any other Lender any other amount required to be paid
by it hereunder within two Business Days of the date when due, unless subject to
a good faith dispute; (iii) a Lender has notified the Borrower or the
Administrative Agent in writing that it does not intend to

 

46



--------------------------------------------------------------------------------

comply with its funding obligations, or has made a public statement to that
effect with respect to its funding obligations, under the Revolving Credit
Facility or under other agreements generally in which it commits to extend
credit; (iv) a Lender has failed, within three Business Days after request by
the Administrative Agent, to confirm that it will comply with its funding
obligations under the Revolving Credit Facility; or (v) a Lender has admitted in
writing that it is insolvent or such Lender becomes subject to a Lender-Related
Distress Event. Any determination by the Administrative Agent that a Lender
Default has occurred under any one or more of clauses (i) through (v) above
shall be conclusive and binding absent manifest error, and the applicable Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.17(b)) upon
delivery of written notice of such determination to the Borrower, each L/C
Issuer, each Swing Line Lender and each Lender.

“Lender-Related Distress Event” means, with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any equity interests in any Lender or
any person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof, so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and any Existing
Letter of Credit. A Letter of Credit may be a commercial letter of credit or a
standby letter of credit and shall be issued in Dollars.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the scheduled Maturity Date then in effect for the applicable Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Issuance Request” means a letter of credit request
substantially in the form of Exhibit B.

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $50,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

 

47



--------------------------------------------------------------------------------

“LIBOR” has the meaning set forth in the definition of “Eurocurrency Rate.”

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing), but excluding for the avoidance of doubt any
UCC financing statement filed as a fixture filing and, for a period of 180 days
after the Closing Date, mortgages or deeds of trust, in each case in respect of
third party indebtedness which has been repaid in full and all commitments,
security interests and guarantees in connection therewith have been terminated
and released.

“Loan” means an extension of credit in Dollars by a Lender to the Borrower under
Article II in the form of a Term Loan, a Revolving Credit Loan or a Swing Line
Loan (including any Incremental Term Loan and any extensions of credit under any
Revolving Commitment Increase).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) each Intercreditor Agreement to the extent
then in effect, (v) each Letter of Credit Issuance Request and (vi) any
Refinancing Amendment, Incremental Amendment or Extension Amendment.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Management Stockholders” means the members of management of Holdings, the
Borrower or any of its Subsidiaries who are investors in Holdings or any direct
or indirect parent thereof.

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of Holdings on the date of the
declaration of a Restricted Payment multiplied by (ii) the arithmetic mean of
the closing prices per share of such common Equity Interests on the principal
securities exchange on which such common Equity Interests are traded for the 30
consecutive trading days immediately preceding the date of declaration of such
Restricted Payment.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole; (b) material
adverse effect on the ability of the Loan Parties (taken as a whole) to fully
and timely perform any of their payment obligations under any Loan Document to
which the Borrower or any of the Loan Parties is a party; or (c) material
adverse effect on the rights and remedies available to the Lenders or any Agent
under any Loan Document.

 

48



--------------------------------------------------------------------------------

“Maturity Date” means (i) with respect to the Initial Term Loans, the date that
is seven years after the Closing Date, (ii) with respect to the Revolving Credit
Commitments, the date that is five years after the Closing Date, (iii) with
respect to any tranche of Extended Term Loans or Extended Revolving Credit
Commitments, the final maturity date applicable thereto as specified in the
applicable Extension Request accepted by the respective Lender or Lenders,
(iv) with respect to any Refinancing Term Loans or Other Revolving Credit
Commitments, the final maturity date applicable thereto as specified in the
applicable Refinancing Amendment and (v) with respect to any Incremental Term
Loans or Incremental Revolving Credit Commitments, the final maturity date
applicable thereto as specified in the applicable Incremental Amendment;
provided, in each case, that if such date is not a Business Day, then the
applicable Maturity Date shall be the next succeeding Business Day.

“Maximum Rate” has the meaning set forth in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

“Mortgaged Property” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

“Mortgages” means collectively, if any, the deeds of trust, trust deeds, deeds
to secure debt, hypothecs and mortgages made by the Loan Parties in favor or for
the benefit of the Collateral Agent on behalf of the Secured Parties creating
and evidencing a Lien on a Mortgaged Property (if any) in form and substance
reasonably satisfactory to the Collateral Agent with such terms and provisions
as may be required by the applicable Laws of the relevant jurisdiction.

“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 3(37) or 4001(a)(3) of ERISA, to which the Borrower, any Restricted
Subsidiary or any ERISA Affiliate makes or is obligated to make contributions,
or during the preceding six years, has made or been obligated to make
contributions.

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by the Borrower or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (ii) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness that
is secured by a Lien (other than a Lien that ranks pari passu with or
subordinated to the Liens securing the Obligations) on the asset subject to such
Disposition or Casualty Event and that is required to be repaid (and is timely
repaid) in

 

49



--------------------------------------------------------------------------------

connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (iii) in the case of any Disposition or Casualty
Event by a non-wholly owned Restricted Subsidiary, the pro rata portion of the
Net Proceeds thereof (calculated without regard to this clause (iii))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly owned Restricted Subsidiary as a result
thereof, (iv) taxes paid or reasonably estimated to be payable as a result
thereof, and (v) the amount of any reasonable reserve established in accordance
with GAAP against any adjustment to the sale price or any liabilities (other
than any taxes deducted pursuant to clause (i) above) (x) related to any of the
applicable assets and (y) retained by the Borrower or any of the Restricted
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition or Casualty
Event occurring on the date of such reduction); provided that, if no Default
exists, the Borrower may reinvest any portion of such proceeds in assets useful
for its business (which shall include any Investment permitted by this
Agreement) within 12 months of such receipt and such portion of such proceeds
shall not constitute Net Proceeds except to the extent not, within 12 months of
such receipt, so reinvested or contractually committed to be so reinvested (it
being understood that if any portion of such proceeds are not so used within
such 12-month period but within such 12-month period are contractually committed
to be used, then upon the termination of such contract or if such Net Proceeds
are not so used within 18 months of initial receipt, such remaining portion
shall constitute Net Proceeds as of the date of such termination or expiry
without giving effect to this proviso; it being further understood that such
proceeds shall constitute Net Proceeds notwithstanding any investment notice if
there is a Specified Default at the time of a proposed reinvestment unless such
proposed reinvestment is made pursuant to a binding commitment entered into at a
time when no Specified Default was continuing); provided, further, that no
proceeds realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless (x) such proceeds shall exceed $30,000,000
and (y) the aggregate net proceeds excluded under clause (x) exceeds
$100,000,000 in any fiscal year (and thereafter only net cash proceeds in excess
of such amount shall constitute Net Proceeds under this clause (a)), and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such incurrence, issuance or
sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Restricted Subsidiary
shall be disregarded.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Debt Fund Affiliate” means any Affiliate of the Investors other than
(a) Holdings or any Subsidiary of Holdings, (b) any Debt Fund Affiliate and
(c) any natural person.

 

50



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Expiring Credit Commitment” has the meaning set forth in Section 2.04(g).

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and
(y) obligations of any Loan Party arising under any Secured Hedge Agreement or
any Treasury Services Agreement. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents (and of
their Restricted Subsidiaries to the extent they have obligations under the Loan
Documents) include (a) the obligation (including guarantee obligations) to pay
principal, interest, Letter of Credit fees, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party.
Notwithstanding the foregoing, the obligations of the Borrower or any Restricted
Subsidiary under any Secured Hedge Agreement or any Treasury Services Agreement
shall be secured and guaranteed pursuant to the Collateral Documents and the
Guaranty only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed. Notwithstanding the foregoing, Obligations of any
Guarantor shall in no event include any Excluded Swap Obligations of such
Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“OID” means original issue discount.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

51



--------------------------------------------------------------------------------

“Other Applicable Indebtedness” has the meaning set forth in
Section 2.05(b)(ii).

“Other Debt Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

“Other Taxes” has the meaning set forth in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding Principal
Amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the aggregate outstanding Principal Amount thereof on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
thereto as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing) or any reductions in the maximum
amount available for drawing under Letters of Credit taking effect on such date.

“Parent” means La Quinta Holdings Inc., a Delaware corporation.

“Participant” has the meaning set forth in Section 10.07(f).

“Participant Register” has the meaning set forth in Section 10.07(f).

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six years.

 

52



--------------------------------------------------------------------------------

“Perfection Certificate” means a certificate in the form of Exhibit H hereto or
any other form reasonably approved by the Collateral Agent, as the same shall be
supplemented from time to time.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted First Priority Refinancing Debt” means any Permitted First Priority
Refinancing Notes and any Permitted First Priority Refinancing Loans.

“Permitted First Priority Refinancing Loans” means any Credit Agreement
Refinancing Indebtedness in the form of secured loans incurred by the Borrower
in the form of one or more tranches of loans under this Agreement; provided that
(i) such Indebtedness is secured by the Collateral on a pari passu basis (but
without regard to the control of remedies) with the Obligations and is not
secured by any property or assets of Holdings, the Borrower or any Restricted
Subsidiary other than the Collateral, (ii) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Loan Parties or
(iii) such Indebtedness does not mature or have scheduled amortization or
payments of principal (other than customary offers to repurchase upon a change
of control, asset sale or event of loss and a customary acceleration right after
an event of default) on or prior to the date that is the Latest Maturity Date at
the time such Indebtedness is incurred or issued.

“Permitted First Priority Refinancing Notes” means any Credit Agreement
Refinancing Indebtedness in the form of secured Indebtedness (including any
Registered Equivalent Notes) incurred by the Borrower in the form of one or more
series of senior secured notes; provided that (i) such Indebtedness is secured
by the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Obligations and is not secured by any property or assets of
Holdings, the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness is not at any time guaranteed by any Subsidiaries other
than Subsidiaries that are Loan Parties, (iii) such Indebtedness does not mature
or have scheduled amortization or payments of principal (other than customary
offers to repurchase upon a change of control, asset sale or event of loss and a
customary acceleration right after an event of default) on or prior to the date
that is the Latest Maturity Date at the time such Indebtedness is incurred or
issued, (iv) the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Loan Parties than the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent) and (v) an Other Debt Representative acting on behalf
of the holders of such Indebtedness shall have become party to each
Intercreditor Agreement. Permitted First Priority Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.

“Permitted Holders” means each of (x) the Investors and (y) the Management
Stockholders (provided that if the Management Stockholders own beneficially or
of record more than 10% of the outstanding voting stock of Holdings in the
aggregate, they shall be treated as Permitted Holders of only 10% of the
outstanding voting stock of Holdings at such time).

“Permitted Other Debt Conditions” means that such applicable Indebtedness
(i) does not mature or have scheduled amortization payments of principal or
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligations

 

53



--------------------------------------------------------------------------------

(except customary asset sale or change of control provisions that provide for
the prior repayment in full of the Loans and all other Obligations), in each
case on or prior to the Latest Maturity Date at the time such Indebtedness is
incurred, (ii) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors, and (iii) to the extent secured, the security
agreements relating to such Indebtedness are substantially the same as or more
favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent).

“Permitted Ratio Debt” means secured Indebtedness of the Borrower or any
Restricted Subsidiary so long as immediately after giving Pro Forma Effect
thereto and to the use of the proceeds thereof (but without netting the proceeds
thereof) (i) no Event of Default shall be continuing or result therefrom and
(ii) (x) if such Indebtedness is secured on a pari passu basis with the
Facilities or secured by assets or property not constituting Collateral, the
Consolidated First Lien Net Leverage Ratio is no greater than 6.00 to 1.00 (or,
after the first anniversary of the Closing Date, 5.75 to 1.00) and (y) if such
Indebtedness is secured on a junior basis to the Facilities, the Consolidated
Total Net Leverage Ratio is no greater than 6.25 to 1.00; provided that, such
Indebtedness shall (A) in the case of clause (x) above, have a maturity date
that is after the Latest Maturity Date at the time such Indebtedness is
incurred, and in the case of clause (y) above, have a maturity date that is at
least 91 days after the Latest Maturity Date at the time such Indebtedness is
incurred, (B) in the case of clause (x) above, have a Weighted Average Life to
Maturity not shorter than the longest remaining Weighted Average Life to
Maturity of the Facilities and, in the case of clause (y) above, shall not be
subject to scheduled amortization prior to maturity, (C) if such Indebtedness is
incurred or guaranteed on a secured basis by a Loan Party with respect to
Collateral, be subject to the Junior Lien Intercreditor Agreement and, if the
Indebtedness is secured on a pari passu basis with the Facilities, be (x) in the
form of debt securities and (y) subject to the First Lien Intercreditor
Agreement and (D) have terms and conditions (other than pricing, rate floors,
discounts, fees, premiums and optional prepayment or redemption provisions) that
in the good faith determination of the Borrower are not materially less
favorable (when taken as a whole) to the Borrower than the terms and conditions
of the Loan Documents (when taken as a whole) (provided that a certificate of
the Borrower as to the satisfaction of the conditions described in this
clause (D) delivered at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the foregoing requirements of this clause (D), shall be
conclusive unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
description of the basis upon which it disagrees)); provided, further, that any
such Indebtedness incurred pursuant to this definition by a Restricted
Subsidiary that is not a Loan Party, together with any Indebtedness incurred by
a Restricted Subsidiary that is not a Loan Party pursuant to Sections 7.03(g),
7.03(q) or 7.03(w), does not exceed in the aggregate at any time outstanding
3.0% of Total Assets, in each case determined at the time of incurrence.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified,

 

54



--------------------------------------------------------------------------------

refinanced, refunded, renewed, replaced or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension and by an amount equal
to any existing commitments unutilized thereunder, (b) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing and (d) if such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is Junior Financing, (i) to the extent
such Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (ii) such modification, refinancing, refunding, renewal, replacement
or extension is incurred by the Person who is the obligor of the Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended and (iii) if
the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended was subject to an Intercreditor Agreement, the holders of such
modified, refinanced, refunded, renewed, replaced or extended Indebtedness (if
such Indebtedness is secured) or their representative on their behalf shall
become party to such Intercreditor Agreement.

“Permitted Second Priority Refinancing Debt” means Credit Agreement Refinancing
Indebtedness constituting secured Indebtedness (including any Registered
Equivalent Notes) incurred by the Borrower in the form of one or more series of
second lien (or other junior lien) secured notes or second lien (or other junior
lien) secured loans; provided that (i) such Indebtedness is secured by the
Collateral on a second priority (or other junior priority) basis to the liens
securing the Obligations and the obligations in respect of any Permitted First
Priority Refinancing Debt and is not secured by any property or assets of
Holdings, the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness may be secured by a Lien on the Collateral that is junior
to the Liens securing the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt, notwithstanding any provision to the
contrary contained in the definition of “Credit Agreement Refinancing
Indebtedness,” (iii) an Other Debt Representative acting on behalf of the
holders of such Indebtedness shall have become party to the Junior Lien
Intercreditor Agreement as a “Second Lien Representative” thereunder, and
(iv) such Indebtedness meets the Permitted Other Debt Conditions. Permitted
Second Priority Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.

“Permitted Unsecured Refinancing Debt” means Credit Agreement Refinancing
Indebtedness in the form of unsecured Indebtedness (including any Registered
Equivalent Notes) incurred by the Borrower in the form of one or more series of
senior unsecured notes or loans; provided that such Indebtedness (i) constitutes
Credit Agreement Refinancing Indebtedness and (ii) meets the Permitted Other
Debt Conditions.

 

55



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) sponsored, maintained or contributed to by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning set forth in Section 6.02.

“Pledged Debt” has the meaning set forth in the Security Agreement.

“Pledged Equity” has the meaning set forth in the Security Agreement.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the first anniversary of the date on which such
Permitted Acquisition or conversion is consummated.

“Prime Rate” means the rate of interest per annum determined from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in New York City and notified to the Borrower.

“Principal Amount” means the stated or principal amount of each Loan or Letter
of Credit or L/C Obligation with respect thereto, as applicable.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by the Borrower in good faith as a result of (a) actions
taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings or (b) any
additional costs incurred during such Post-Acquisition Period, in each case in
connection with the combination of the operations of such Acquired Entity or
Business or Converted Restricted Subsidiary with the operations of the Borrower
and the Restricted Subsidiaries; provided that (i) at the election of the
Borrower, such Pro Forma Adjustment shall not be required to be determined for
any Acquired Entity or Business or Converted Restricted Subsidiary to the extent
the aggregate consideration paid in connection with such acquisition was less
than $15,000,000, and (ii) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, it may be assumed that such cost savings will be realizable during the
entirety of such Test Period, or such additional costs, as applicable, will be
incurred during the entirety of such Test Period; provided, further, that any
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, shall be without duplication for cost savings or
additional costs already included in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, for such Test Period.

 

56



--------------------------------------------------------------------------------

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test hereunder, that (A) to the extent
applicable, the Pro Forma Adjustment shall have been made and (B) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test: (a) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of a Disposition of all or substantially all Equity
Interests in any Subsidiary of the Borrower or any division, product line, or
facility used for operations of the Borrower or any of its Subsidiaries, shall
be excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included,
(b) any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed
by the Borrower or any of the Restricted Subsidiaries in connection therewith
and if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination; provided that,
without limiting the application of the Pro Forma Adjustment pursuant to
(A) above, the foregoing pro forma adjustments may be applied to any such test
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (as determined by the Borrower in good faith)
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
Pro Forma Adjustment; provided, further, that when calculating the Consolidated
First Lien Net Leverage Ratio for purposes of (i) the definition of “Applicable
Rate”, (ii) the Applicable ECF Percentage and (iii) determining actual
compliance (and not Pro Forma Compliance or compliance on a Pro Forma Basis)
with Section 7.11, the events that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

“Projections” has the meaning set forth in Section 6.01(c).

“Public Lender” has the meaning set forth in Section 6.02.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
an agreement pursuant to the Commodity Exchange Act.

 

57



--------------------------------------------------------------------------------

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Equity Interests of any Person engaged in, a Similar Business.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (x) the board of
directors of the Borrower shall have determined in good faith that such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary and (y) all
sales and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value (as determined in good
faith by the Borrower). The grant of a security interest in any Securitization
Assets of the Borrower or any of its Restricted Subsidiaries (other than a
Securitization Subsidiary) to secure Indebtedness under this Agreement prior to
engaging in any Securitization Financing shall not be deemed a Qualified
Securitization Financing.

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

“Rating Agencies” means Moody’s and S&P.

“Rating Categories” means:

(1) with respect to S&P, any of the following categories: AAA, AA, A, BBB, BB,
B, CCC, CC, C and D (or equivalent successor categories); and

(2) with respect to Moody’s, any of the following categories: Aaa, Aa, A, Baa,
Ba, B, Caa, Ca, C and D (or equivalent successor categories).

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Refinanced Debt” has the meaning set forth in the definition of Credit
Agreement Refinancing Indebtedness.

“Refinancing” means the repayment in full of all third party Indebtedness of the
Borrower and its Subsidiaries existing prior to the consummation of the
Transactions (other than existing capital leases, Existing Letters of Credit and
letters of credit and any Indebtedness of the Borrower and its Subsidiaries set
forth on Schedule 7.03(b)) with the proceeds of the Initial Term Loans and a
portion of the Initial Public Offering and the termination and release of all
commitments, security interests and guarantees in connection therewith.

 

58



--------------------------------------------------------------------------------

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, Other Revolving Credit Commitments or Other Revolving Credit Loans
incurred pursuant thereto, in accordance with Section 2.15.

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same Effective Yield and, in the
case of Refinancing Term Loans or Refinancing Term Commitments, amortization
schedule.

“Refinancing Term Commitments” means one or more Classes of Term Commitments
hereunder that are established to fund Refinancing Term Loans of the applicable
Refinancing Series hereunder pursuant to a Refinancing Amendment.

“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating in
into, onto or through the Environment.

“Released Guarantor” has the meaning set forth in Section 11.10.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the 30-day
notice period has been waived.

“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Initial Term Loans with the incurrence by
the Borrower or any Restricted Subsidiary of any debt financing having an
effective interest cost or weighted average yield (with the comparative
determinations to be made by the Administrative Agent consistent with generally
accepted financial practices, after giving effect to, among other factors,
margin, interest rate floors, upfront or similar fees or original issue
discount, but excluding the effect of any arrangement, structuring, syndication
or other fees payable to any lead arranger (or its affiliates) in connection
with the commitment or syndication of such debt financing, and

 

59



--------------------------------------------------------------------------------

without taking into account any fluctuations in the Eurocurrency Rate) that is
less than the effective interest cost or weighted average yield (as determined
by the Administrative Agent on the same basis) of such Initial Term Loans so
repaid, refinanced, substituted or replaced, including without limitation, as
may be effected through any amendment to this Agreement relating to the interest
rate for, or weighted average yield of, such Term Loans or the incurrence of any
Replacement Term Loans, in each case other than in connection with a Change of
Control.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Issuance Request, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Facility; provided that the unused Commitments of, and the portion of the
outstanding Loans under such Class held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required Class
Lenders; provided, further, that, to the same extent set forth in
Section 10.07(n) with respect to determination of Required Lenders, the Loans of
any Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Class Lenders.

“Required Facility Lenders” mean, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans, as applicable, under such Facility being deemed “held” by such Lender for
purposes of this definition) and (b) the aggregate unused Commitments under such
Facility; provided that the unused Commitments of, and the portion of the Total
Outstandings under such Facility held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required
Facility Lenders; provided, further, that, to the same extent set forth in
Section 10.07(n) with respect to determination of Required Lenders, the Loans of
any Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided, further, that, to the same
extent set forth in Section 10.07(n) with respect to determination of Required
Lenders, the Loans of any Affiliated Lender shall in each case be excluded for
purposes of making a determination of Required Lenders.

 

60



--------------------------------------------------------------------------------

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and all L/C Obligations
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that unused Revolving Credit Commitment of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders; provided, further, that, to the same extent set forth in
Section 10.07(n) with respect to determination of Required Lenders, the Loans of
any Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Revolving Credit Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of such Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s or a Restricted Subsidiary’s stockholders,
partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Percentage” means, with respect to any Excess Cash Flow Period
(a) 100% minus (b) the Applicable ECF Percentage with respect to such Excess
Cash Flow Period.

“Reversion Date” has the meaning set forth in Article VII.

“Revolver Extension Request” has the meaning set forth in Section 2.16(b).

“Revolver Extension Series” has the meaning set forth in Section 2.16(b).

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

61



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate Principal Amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.01A under the caption
“Revolving Credit Commitments” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including
Section 2.14). The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders shall be $250,000,000 on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding Principal Amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Pro Rata Share or other applicable share
provided for under this Agreement of the amount of the L/C Obligations and the
Swing Line Obligations at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

“Revolving Credit Loans” means any Revolving Credit Loan made pursuant to
Section 2.01(b), Incremental Revolving Credit Loans, Other Revolving Credit
Loans or Extended Revolving Credit Loans, as the context may require.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit D-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanctioned Person” means, at any time, any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council or the European Union.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

62



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between the Borrower or any Restricted Subsidiary
and any Approved Counterparty.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, any Approved Counterparty party to a Secured Hedge Agreement
or Treasury Services Agreement, the Supplemental Agents and each co-agent or
sub-agent appointed by the Administrative Agent or the Collateral Agent from
time to time pursuant to Section 9.02.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment and any other assets related thereto subject
to a Qualified Securitization Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any of one or more receivables or
securitization financing facilities as amended, supplemented, modified,
extended, renewed, restated or refunded from time to time, the obligations of
which are non-recourse (except for customary representations, warranties,
covenants and indemnities made in connection with such facilities) to the
Borrower or any of its Restricted Subsidiaries (other than a Securitization
Subsidiary) pursuant to which the Borrower or any of its Restricted Subsidiaries
sells or grants a security interest in its accounts receivable or Securitization
Assets or assets related thereto to either (a) a Person that is not a Restricted
Subsidiary or (b) a Securitization Subsidiary that in turn sells its accounts
receivable to a Person that is not a Restricted Subsidiary.

“Securitization Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01E and (ii) any Subsidiary formed for the purpose of, and that
solely engages only in one or more Qualified Securitization Financing and other
activities reasonably related thereto.

“Security Agreement” means the Security Agreement substantially in the form of
Exhibit G, dated as of the Closing Date, among Holdings, the Borrower, certain
subsidiaries of the Borrower and the Collateral Agent.

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

“Similar Business” means (1) any business conducted or proposed to be conducted
by the Borrower or any of its Restricted Subsidiaries on the Closing Date, and
any reasonable extension thereof, or (2) any business or other activities that
are reasonably similar, ancillary, incidental, complementary or related to, or a
reasonable extension, development or expansion of, the businesses in which the
Borrower and its Restricted Subsidiaries are engaged or propose to be engaged on
the Closing Date.

 

63



--------------------------------------------------------------------------------

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(a)(v)(D)
substantially in the form of Exhibit M-6.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit M-7, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

“SPC” has the meaning set forth in Section 10.07(i).

“Specified Default” means a Default under Section 8.01(a), (f) or (g).

“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower of
a Borrower Offer of Specified Discount Prepayment made pursuant to
Section 2.05(a)(v)(B) substantially in the form of Exhibit M-8.

 

64



--------------------------------------------------------------------------------

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit M-9, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(B)(3).

“Specified Equity Contribution” means any cash contribution to the common equity
of Holdings and/or any purchase or investment in an Equity Interest of Holdings
other than Disqualified Equity Interests.

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.12).

“Specified Representations” means those representations and warranties made by
the Borrower in Sections 5.01(b)(ii), 5.02(a), 5.02(b), 5.02(c)(i), 5.02(c)(iii)
(to the extent such conflict has not resulted in a Material Adverse Effect (as
such term or similar definition is defined in the main transaction agreement
governing the applicable Permitted Acquisition)), 5.04, 5.13, 5.18, 5.20 and
5.21.

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Revolving Commitment Increase in respect of which the
terms of this Agreement require any test to be calculated on a “Pro Forma Basis”
or after giving “Pro Forma Effect”; provided that a Revolving Commitment
Increase, for purposes of this “Specified Transaction” definition, shall be
deemed to be fully drawn.

“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. For the avoidance of doubt, any
entity that is owned at a 50.0% or less level (as described above) shall not be
a “Subsidiary” for any purpose under this Agreement, regardless of whether such
entity is consolidated on Holdings’ or any Restricted Subsidiary’s financial
statements.

“Subsidiary Guarantor” means any Guarantor other than Holdings.

 

65



--------------------------------------------------------------------------------

“Successor Company” has the meaning set forth in Section 7.04(d).

“Supplemental Agent” has the meaning set forth in Section 9.14(a) and
“Supplemental Agents” shall have the corresponding meaning.

“Suspended Covenants” has the meaning set forth in Article VII.

“Suspension Period” has the meaning set forth in Article VII.

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means JPMorgan Chase Bank, N.A., in its capacity as provider
of Swing Line Loans or any successor swing line lender hereunder.

 

66



--------------------------------------------------------------------------------

“Swing Line Loan” has the meaning set forth in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit C.

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit D-3
hereto, evidencing the aggregate Indebtedness of the Borrower to the Swing Line
Lender resulting from the Swing Line Loans.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Tax Group” has the meaning set forth in Section 7.06(i).

“Taxes” has the meaning set forth in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment or
(iv) an Extension.

“Term Lender” means, at any time, any Lender that has an Initial Term
Commitment, a Term Commitment or a Term Loan at such time.

“Term Loans” means any Initial Term Loan or any Incremental Term Loan,
Refinancing Term Loan or Extended Term Loan designated as a “Term Loan”, as the
context may require.

“Term Loan Extension Request” has the meaning set forth in Section 2.16(a).

“Term Loan Extension Series” has the meaning set forth in Section 2.16(a).

“Term Loan Increase” has the meaning set forth in Section 2.14(a).

“Term Loan Standstill Period” has the meaning provided in Section 8.01(b).

 

67



--------------------------------------------------------------------------------

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit D-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans of each Class made by such Term Lender.

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to Section 6.01, as applicable; provided that for purposes of
determining actual compliance with Section 7.11, “Test Period” shall mean the
period of four consecutive fiscal quarters of the Borrower ended as of such date
of determination.

“Threshold Amount” means $50,000,000.

“Ticking Fee” has the meaning set forth in Section 4.01(b).

“Ticking Fee Rate” means during the period from and including the 31st day after
the Allocation Date through and including the 75th day after the Allocation
Date, a percentage per annum equal to 50% of the Applicable Rate with respect to
Initial Term Loans that are Eurocurrency Rate Loans; provided that commencing on
the 76th day after the Allocation Date and thereafter, the Ticking Fee Rate
means a percentage per annum equal to 100% of the Applicable Rate with respect
to Initial Term Loans that are Eurocurrency Rate Loans.

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of Holdings delivered pursuant to Sections 6.01(a) or
6.01(b).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Investors, Holdings, the Borrower or any of its (or their) Subsidiaries in
connection with the Transactions (including expenses in connection with hedging
transactions related to the Facilities and any original issue discount or
upfront fees), this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.

“Transactions” means, collectively, (a) the funding of the Initial Term Loans
and the issuance of any Letters of Credit on the Closing Date and the execution
and delivery of Loan Documents entered into on the Closing Date, (b) the
Refinancing, (c) the consummation of the Initial Public Offering and (d) the
payment of Transaction Expenses.

“Treasury Services Agreement” means any agreement between the Borrower or any
Restricted Subsidiary and any Approved Counterparty relating to treasury,
depository, credit card, debit card, stored value cards, purchasing or
procurement cards and cash management services or automated clearinghouse
transfer of funds or any similar services.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

68



--------------------------------------------------------------------------------

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” means a certificate substantially in
the form of Exhibit K-1, K-2, K-3 or K-4 hereto, as applicable.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) as of the Closing Date, each Subsidiary of
the Borrower listed on Schedule 1.01F, (ii) any Subsidiary of the Borrower
designated by the board of managers of the Borrower as an Unrestricted
Subsidiary pursuant to Section 6.14 subsequent to the Closing Date and (iii) any
Subsidiary of an Unrestricted Subsidiary.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 10756, as amended or modified from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Yield Differential” has the meaning set forth in Section 2.14(e)(iii).

SECTION 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

 

69



--------------------------------------------------------------------------------

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(h) If the covenant set forth in Section 7.11 is applicable as of the last day
of any Test Period in accordance with the terms of such Section 7.11, such
covenant shall be deemed to be applicable and in effect until such time as the
aggregate principal amount of Revolving Credit Loans, Swing Line Loans and/or
Letters of Credit (excluding up to $20,000,000 of Letters of Credit and other
Letters of Credit which have been Cash Collateralized or backstopped by a letter
of credit reasonably satisfactory to the applicable L/C Issuer) that are issued
and/or outstanding is equal to or less than 25% of the Revolving Credit
Facility.

(i) Wherever in this Agreement a representative for holders of obligations that
are secured on a pari passu basis with the Facilities is required to become a
party to the Junior Lien Intercreditor Agreement, if the Junior Lien
Intercreditor Agreement is not otherwise in effect such representative shall not
be required to become a party thereto until such time (if any) as the Junior
Lien Intercreditor Agreement is in effect.

SECTION 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Consolidated First
Lien Net Leverage Ratio and Consolidated Total Net Leverage Ratio shall be
calculated with respect to such period and such Specified Transaction on a Pro
Forma Basis.

 

70



--------------------------------------------------------------------------------

SECTION 1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

SECTION 1.05 References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

SECTION 1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

SECTION 1.07 Timing of Payment or Performance.

Except as otherwise provided herein, when the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.08 Cumulative Credit Transactions.

If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Cumulative Credit immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

SECTION 2.01 The Loans.

(a) The Term Borrowings. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make to the Borrower on the Closing Date
loans denominated in Dollars in an aggregate amount not to exceed the amount of
such Term Lender’s Initial Term Commitment. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

71



--------------------------------------------------------------------------------

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make revolving
credit loans denominated in Dollars to the Borrower from its applicable Lending
Office (each such loan, a “Revolving Credit Loan”) from time to time as elected
by the Borrower pursuant to Section 2.02, on any Business Day during the period
beginning on the Business Day after the Closing Date until the Maturity Date
with respect to such Revolving Credit Lender’s applicable Revolving Credit
Commitment, in an aggregate Principal Amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment at such
time; provided that, after giving effect to any Revolving Credit Borrowing, the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share or other applicable share provided for under this Agreement of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitments, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

SECTION 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
2:00 p.m. (New York City time) (i) three Business Days prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans or any
conversion of Base Rate Loans to Eurocurrency Rate Loans, and (ii) one Business
Day before the requested date of any Borrowing of Base Rate Loans; provided that
the notice referred to in clause (i) above may be delivered no later than one
Business Day prior to the Closing Date in the case of the initial Credit
Extensions to be made on the Closing Date. Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Except as
provided in Section 2.14(a), each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a minimum principal amount of $2,000,000, or
a whole multiple of $1,000,000 in excess thereof. Except as provided in
Section 2.03(c), 2.04(c) or 2.14(a), each Borrowing of or conversion to Base
Rate Loans shall be in a minimum principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Term Borrowing of a particular Class, a Revolving Credit Borrowing, a conversion
of Term Loans of any Class or Revolving Credit Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the

 

72



--------------------------------------------------------------------------------

Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
of a Class or Revolving Credit Loans are to be converted and (v) if applicable,
the duration of the Interest Period with respect thereto. Notwithstanding
anything herein to the contrary, until the Administrative Agent shall have
notified the Borrower that the primary syndication of the Initial Term Loans has
been completed, the Borrower shall not be permitted to request a Term Borrowing
of Eurocurrency Rate Loans with an Interest Period in excess of one month. If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or fails
to give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as or converted to
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion or continuation described in Section 2.02(a). In the
case of each Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 1:00 p.m. (New York City time) on
the Business Day specified in the applicable Committed Loan Notice. The
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent by wire transfer of such
funds in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Prime Rate used in determining the Base Rate promptly following the
announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than 15 Interest Periods in effect.

 

73



--------------------------------------------------------------------------------

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

SECTION 2.03 Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date to issue Letters of Credit at sight denominated
in Dollars for the account of the Borrower or any Restricted Subsidiary of the
Borrower and to amend or renew Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (2) to honor drafts under the Letters of
Credit and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03 and in Existing Letters
of Credit; provided that no L/C Issuer shall be obligated to make any L/C Credit
Extension with respect to any Letter of Credit, and no Lender shall be obligated
to participate in any Letter of Credit if as of the date of such L/C Credit
Extension, (x) the Revolving Credit Exposure of any Revolving Credit Lender
would exceed such Lender’s Revolving Credit Commitment or (y) the Outstanding
Amount of the L/C Obligations would exceed the Letter of Credit Sublimit. Within
the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to be issued
hereunder as of the Closing Date and shall constitute Letters of Credit subject
to the terms hereof.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than 12 months after the date of issuance or last
renewal, unless (1) each Appropriate Lender has approved of such expiration date
or (2) the L/C Issuer thereof has approved of such expiration date and the
Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit has been Cash Collateralized or backstopped pursuant to arrangements
reasonably satisfactory to such L/C Issuer;

 

74



--------------------------------------------------------------------------------

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date and have agreed to remain liable hereunder in respect
of such Letter of Credit as if the Letter of Credit Expiration Date had not
occurred;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;

(E) the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in Dollars; or

(F) any Revolving Credit Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and any Letter of Credit Issuance Request (and any
other document, agreement or instrument entered into by such L/C Issuer and the
Borrower or in favor of such L/C Issuer) pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in Article IX included such
L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to each L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Issuance
Request, appropriately completed and signed by a Responsible Officer of the
Borrower or his/her delegate or designee. Such Letter of Credit Issuance Request
must be received by the relevant L/C Issuer and the Administrative Agent not

 

75



--------------------------------------------------------------------------------

later than 2:00 p.m. (New York City time) at least two Business Days prior to
the proposed issuance date or date of amendment, as the case may be; or, in each
case, such other date and time as the relevant L/C Issuer may agree in a
particular instance in its sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Issuance Request
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount thereof; (c) the expiry date thereof;
(d) the name and address of the beneficiary thereof; (e) the documents to be
presented by such beneficiary in case of any drawing thereunder; (f) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (g) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Issuance Request shall specify in form
and detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Issuance Request, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Issuance Request from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by the
relevant L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be. Immediately upon the
issuance of each Letter of Credit (which, in respect of any Existing Letters of
Credit, shall be deemed to be the Closing Date), each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the relevant L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement times the amount of
such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit Issuance
Request, the relevant L/C Issuer shall agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the relevant
L/C Issuer to prevent any such extension at least once in each 12-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a number of days (the
“Non-Extension Notice Date”) prior to the last day of such 12-month period to be
agreed upon by the relevant L/C Issuer and the Borrower at the time such Letter
of Credit is issued. Unless otherwise directed by the relevant L/C Issuer, the
Borrower shall not be required to make a specific request to the relevant L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the applicable Lenders shall be deemed to have authorized (but may not
require) the relevant L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided that the relevant L/C Issuer shall not permit any such
extension if (A) the relevant L/C Issuer has

 

76



--------------------------------------------------------------------------------

determined that it would have no obligation at such time to issue such Letter of
Credit in its extended form under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.

(iv) Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. Not later than 2:00 p.m. (New
York City time) on (1) the next Business Day immediately following any payment
by an L/C Issuer under a Letter of Credit that the Borrower receives notice
thereof (each such date, an “Honor Date”), the Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing in Dollars; provided that the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with a Revolving Credit Borrowing under the Revolving Credit
Facility or a Swing Line Borrowing under the Swing Line Facility in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Revolving
Credit Borrowing or Swing Line Borrowing, as applicable. If the Borrower fails
to so reimburse such L/C Issuer by such time, the Administrative Agent shall
promptly notify each Appropriate Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share or other applicable share provided for under
this Agreement thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans or Eurocurrency Rate Loans, as applicable, but subject to the amount
of the unutilized portion of the Revolving Credit Commitments of the Appropriate
Lenders and the conditions set forth in Section 4.02 (other than the delivery of
a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office in an amount equal to its Pro Rata Share or
other applicable share provided for under this Agreement of the Unreimbursed
Amount not later than 2:00 p.m. (New York City time) on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Appropriate Lender that so makes funds
available shall be deemed to have made a Revolving Credit Loan that is a Base
Rate Loan or Eurocurrency Rate Loan, as applicable, to the Borrower in such
amount. The Administrative Agent shall promptly remit the funds so received to
the relevant L/C Issuer in Dollars.

 

77



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans or Eurocurrency Rate Loans, as
applicable, because the conditions set forth in Section 4.02 cannot be satisfied
or for any other reason, the Borrower shall be deemed to have incurred from the
relevant L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest (which begins to accrue
upon funding by the L/C Issuer) at the Default Rate for Revolving Credit Loans.
In such event, each Appropriate Lender’s payment to the Administrative Agent for
the account of the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the Federal Funds Rate
from time to time in effect, plus any reasonable administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. A certificate of the relevant L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

78



--------------------------------------------------------------------------------

(d) Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share or other applicable
share provided for under this Agreement hereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate, plus any reasonable
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

79



--------------------------------------------------------------------------------

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit;

(vi) any adverse change in the relevant exchange rates or in the availability of
Dollars to the Borrower or any Subsidiary or in the currency markets generally;
and

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential or
exemplary damages, claims in respect of which are waived by the Borrower to the
extent permitted by applicable Law) suffered by the Borrower that are caused by
such L/C Issuer’s gross negligence or willful misconduct as determined in a
final and non-appealable judgment by a court of competent jurisdiction when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Issuance Request.
The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vii) of Section 2.03(e);
provided that anything in

 

80



--------------------------------------------------------------------------------

such clauses to the contrary notwithstanding, the Borrower may have a claim
against an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful or grossly negligent failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit, in each case as determined in a final and non-appealable judgment by a
court of competent jurisdiction. In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no L/C Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. If (i) as of the Letter of Credit Expiration Date, any
Letter of Credit for any reason remains outstanding and partially or wholly
undrawn, (ii) any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable, require the Borrower to Cash Collateralize the L/C
Obligations pursuant to Section 8.02 or (iii) an Event of Default set forth
under Section 8.01(f) occurs and is continuing, the Borrower shall Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such Event of
Default or the Letter of Credit Expiration Date, as the case may be), and shall
do so not later than 2:00 p.m. (New York City time) on (x) in the case of the
immediately preceding clauses (i) and (ii), (1) the Business Day that the
Borrower receives notice thereof, if such notice is received on such day prior
to 12:00 noon (New York City time) or (2) if clause (1) above does not apply,
the Business Day immediately following the day that the Borrower receives such
notice and (y) in the case of the immediately preceding clause (iii), the
Business Day on which an Event of Default set forth under Section 8.01(f) occurs
or, if such day is not a Business Day, the Business Day immediately succeeding
such day. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
For purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Appropriate Lenders, as collateral for the L/C Obligations, cash or
deposit account balances (“Cash Collateral”) pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
relevant L/C Issuer (which documents are hereby consented to by the Appropriate
Lenders). Derivatives of such term have corresponding meanings. The Borrower
hereby grants to the Administrative Agent, for the benefit of the L/C Issuers
and the Revolving Credit Lenders of the applicable Facility, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing. Cash Collateral shall be maintained in a Cash Collateral Account
and may be invested in readily available Cash Equivalents as directed by the
Borrower. If at any time the Administrative Agent determines that any funds held
as Cash Collateral are expressly subject to any right or claim of any Person
other than the Administrative Agent (on behalf of the Secured Parties) or that
the total amount of such funds is less than the aggregate

 

81



--------------------------------------------------------------------------------

Outstanding Amount of all L/C Obligations, the Borrower will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held in the Cash Collateral Account, an
amount equal to the excess of (a) such aggregate Outstanding Amount over (b) the
total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent reasonably determines to be free and clear of any such
right and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Law, to reimburse the relevant L/C Issuer. To the extent the
amount of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower. To the extent any Event of Default
giving rise to the requirement to Cash Collateralize any Letter of Credit
pursuant to this Section 2.03(g) is cured or otherwise waived by the Required
Lenders, then so long as no other Event of Default has occurred and is
continuing, all Cash Collateral pledged to Cash Collateralize such Letter of
Credit shall be refunded to the Borrower.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of the Revolving Credit Lenders for the applicable Revolving
Credit Facility (in accordance with their Pro Rata Share or other applicable
share provided for under this Agreement) a Letter of Credit fee in Dollars for
each Letter of Credit issued pursuant to this Agreement equal to the Applicable
Rate for Revolving Credit Loans times the daily maximum amount then available to
be drawn under such Letter of Credit (whether or not such maximum amount is then
in effect under such Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Letter of Credit); provided, however,
any Letter of Credit fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Pro Rata Shares allocable to such Letter of Credit pursuant to
Section 2.17(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. Such Letter of Credit fees shall be computed on a
quarterly basis in arrears. Such Letter of Credit fees shall be due and payable
in Dollars on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in any Applicable Rate for Revolving Credit Loans during any
quarter, the daily maximum amount of each Letter of Credit shall be computed and
multiplied by such Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by it equal
to 0.125% per annum of the stated amount of such Letter of Credit. Such fronting
fees shall be computed on a quarterly basis in arrears. Such fronting fees shall
be due and payable in Dollars on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. In addition, the Borrower shall pay directly to each L/C
Issuer for its own account, in Dollars, with respect to each Letter of Credit
issued by it the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within 10 Business Days
of demand and are nonrefundable.

 

82



--------------------------------------------------------------------------------

(j) Conflict with Letter of Credit Issuance Request. Notwithstanding anything
else to the contrary in this Agreement or any Letter of Credit Issuance Request,
in the event of any conflict between the terms hereof and the terms of any
Letter of Credit Issuance Request, the terms hereof shall control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

(l) Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

(m) Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each calendar month, the aggregate face
amount of Letters of Credit issued by it and outstanding as of the last Business
Day of the preceding calendar month (and on such other dates as the
Administrative Agent may request), (ii) on or prior to each Business Day on
which such L/C Issuer expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such L/C Issuer shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
L/C Issuer makes any L/C Disbursement, the date and amount of such L/C
Disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.

(n) Provisions Related to Letters of Credit in respect of Extended Revolving
Credit Commitments. If the Letter of Credit Expiration Date in respect of any
tranche of Revolving Credit Commitments occurs prior to the expiry date of any
Letter of Credit, then (i) if consented to by the L/C Issuer which issued such
Letter of Credit, if one or more other tranches of Revolving Credit Commitments
in respect of which the Letter of Credit Expiration Date shall not have so
occurred are then in effect, such Letters of Credit for which consent has been
obtained shall automatically be deemed to have been issued (including for
purposes of the obligations of the Revolving Credit Lenders to purchase
participations therein and to make Revolving Credit Loans and payments in
respect thereof pursuant to Section 2.03(c) and 2.03(d)) under (and ratably
participated in by Lenders pursuant to) the Revolving Credit Commitments in
respect of such non-terminating tranches up to an aggregate amount not to exceed
the aggregate amount of

 

83



--------------------------------------------------------------------------------

the unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.03(g). Upon the maturity date of any tranche
of Revolving Credit Commitments, the sublimit for Letters of Credit may be
reduced as agreed between the L/C Issuers and the Borrower, without the consent
of any other Person.

(o) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Subsidiary, the Borrower shall be obligated
to reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Restricted Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Restricted Subsidiaries.

SECTION 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein,
JPMorgan Chase Bank, N.A., in its capacity as Swing Line Lender, agrees to make
loans in Dollars to the Borrower (each such loan, a “Swing Line Loan”), from
time to time on any Business Day during the period beginning on the Business Day
after the Closing Date and until the Maturity Date of the Revolving Credit
Facility in an aggregate principal amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of Revolving Credit
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Swing Line Lender’s Revolving Credit Commitment; provided
that, after giving effect to any Swing Line Loan, (i) the Revolving Credit
Exposure shall not exceed the aggregate Revolving Credit Commitments and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share or other applicable share provided for
under this Agreement of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment then in effect; provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. (New
York City time) on the requested

 

84



--------------------------------------------------------------------------------

borrowing date and shall specify (i) the principal amount to be borrowed, which
principal amount shall be a minimum of $500,000 (and any amount in excess of
$500,000 shall be in integral multiples of $100,000) and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any Swing Line Loan Notice (by telephone or
in writing), the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. (New York City time) on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than
3:00 p.m. (New York City time) on the borrowing date specified in such Swing
Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower. Notwithstanding anything to the contrary contained in this
Section 2.04 or elsewhere in this Agreement, the Swing Line Lender shall not be
obligated to make any Swing Line Loan at a time when a Revolving Credit Lender
is a Defaulting Lender unless the Swing Line Lender has entered into
arrangements reasonably satisfactory to it and the Borrower to eliminate the
Swing Line Lender’s Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender’s or Defaulting
Lenders’ participation in such Swing Line Loans, including by Cash
Collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to the Swing Line Lender to support, such Defaulting
Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding Swing Line
Loans.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes such Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share or other applicable share provided for
under this Agreement of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Pro Rata Share or other applicable share
provided for under this Agreement of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds for the account
of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. (New York City time) on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

 

85



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect, plus any reasonable
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) (but not to purchase and fund risk participations in Swing Line
Loans) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Lender its Pro Rata Share or other
applicable share provided for under this Agreement of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

 

86



--------------------------------------------------------------------------------

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan, Eurocurrency Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
maturity date (each, a “Non-Expiring Credit Commitment” and, collectively, the
“Non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the applicable Swing Line Lender, on the earliest
occurring maturity date such Swing Line Loan shall be deemed reallocated to the
tranche or tranches of the Non-Expiring Credit Commitments on a pro rata basis;
provided that (x) to the extent that the amount of such reallocation would cause
the aggregate credit exposure to exceed the aggregate amount of such
Non-Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid and (y) notwithstanding the foregoing, if a Default or Event of Default
has occurred and is continuing, the Borrower shall still be obligated to pay
Swing Line Loans allocated to the Revolving Credit Lenders holding the Expiring
Credit Commitments at the maturity date of the Expiring Credit Commitment or if
the Loans have been accelerated prior to the maturity date of the Expiring
Credit Commitment. Upon the maturity date of any tranche of Revolving Credit
Commitments, the sublimit for Swing Line Loans may be reduced as agreed between
the Swing Line Lender and the Borrower, without the consent of any other Person.

SECTION 2.05 Prepayments.

(a) Optional. (i) The Borrower may, upon, subject to Section 2.05(a)(iii) below,
written notice to the Administrative Agent by the Borrower, at any time or from
time to time voluntarily prepay Term Loans of any Class and Revolving Credit
Loans in whole or in part without premium or penalty (subject to
Section 2.05(a)(iv)); provided that (1) such notice must be received by the
Administrative Agent not later than 2:00 p.m. (New York City time) (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans and
(B) one Business Day prior to any prepayment of Base Rate Loans; (2) any
prepayment of Eurocurrency

 

87



--------------------------------------------------------------------------------

Rate Loans shall be in a minimum Principal Amount of $2,000,000, or a whole
multiple of $1,000,000 in excess thereof; and (3) any prepayment of Base Rate
Loans shall be in a minimum Principal Amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof or, in each case, if less, the entire Principal
Amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Class(es) and Type(s) of Loans to be prepaid.
The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
or other applicable share provided for under this Agreement of such prepayment.
If such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon to such date, together with any
additional amounts required pursuant to Section 3.05. In the case of each
prepayment of the Loans pursuant to this Section 2.05(a), the Borrower may in
its sole discretion select the Borrowing or Borrowings (and the order of
maturity of principal payments) to be repaid, and such payment shall be paid to
the Appropriate Lenders in accordance with their respective Pro Rata Shares or
other applicable share as provided for under this Agreement.

(ii) The Borrower may, upon, subject to Section 2.05(a)(iii) below, written
notice to the Swing Line Lender (with a copy to the Administrative Agent), at
any time or from time to time, voluntarily prepay Swing Line Loans in whole or
in part without premium or penalty; provided that (1) such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. (New York City time) on the date of the prepayment, and (2) any such
prepayment shall be in a minimum Principal Amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
subject to the payment of any amounts owing pursuant to Section 3.05, the
Borrower may rescind any notice of prepayment under Sections 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all or
a portion of the applicable Facility, which refinancing shall not be consummated
or shall otherwise be delayed. Each prepayment of any Class of Term Loans
pursuant to this Section 2.05(a) shall be applied in an order of priority to
repayments thereof required pursuant to Section 2.07(a) as directed by the
Borrower and, absent such direction, shall be applied in direct order of
maturity to repayments thereof required pursuant to Section 2.07(a).

(iv) In the event that, on or prior to the six-month anniversary of the Closing
Date, the Borrower (x) prepays, refinances, substitutes or replaces any Initial
Term Loans pursuant to a Repricing Transaction (including, for avoidance of
doubt, any prepayment made pursuant to Section 2.05(b)(iv) that constitutes a
Repricing Transaction), or (y) effects any amendment, amendment and restatement
or other modification of this Agreement resulting in a Repricing Transaction,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Term Lenders, (I) in the case of clause (x), a prepayment
premium of 1.00% of the aggregate principal

 

88



--------------------------------------------------------------------------------

amount of the Initial Term Loans so prepaid, refinanced, substituted or replaced
and (II) in the case of clause (y), a fee equal to 1.00% of the aggregate
principal amount of the applicable Initial Term Loans outstanding immediately
prior to such amendment. If, on or prior to the six-month anniversary of the
Closing Date, any Term Lender is a Non-Consenting Lender and is replaced
pursuant to Section 3.07(a) in connection with any amendment, amendment and
restatement or other modification of this Agreement resulting in a Repricing
Transaction, such Term Lender (and not any Person who replaces such Term Lender
pursuant to Section 3.07(a)) shall receive its pro rata portion (as determined
immediately prior to it being so replaced) of the prepayment premium or fee
described in the preceding sentence. Such amounts shall be due and payable on
the date of effectiveness of such Repricing Transaction.

(v) Notwithstanding anything in any Loan Document to the contrary, so long as no
Default or Event of Default has occurred and is continuing and no proceeds of
Revolving Credit Borrowings are applied to fund any such repayment, any Company
Party may prepay the outstanding Term Loans (which shall, for the avoidance of
doubt, be automatically and permanently canceled immediately upon such
prepayment) (or Holdings or any of its Subsidiaries may purchase such
outstanding Term Loans and immediately cancel them) on the following basis:

(A) Any Company Party shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.05(a)(v); provided that no Company Party shall initiate any
action under this Section 2.05(a)(v) in order to make a Discounted Term Loan
Prepayment unless (I) at least 10 Business Days shall have passed since the
consummation of the most recent Discounted Term Loan Prepayment as a result of a
prepayment made by a Company Party on the applicable Discounted Prepayment
Effective Date; or (II) at least three Business Days shall have passed since the
date the Company Party was notified that no Term Lender was willing to accept
any prepayment of any Term Loan at the Specified Discount, within the Discount
Range or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of any Company Party’s
election not to accept any Solicited Discounted Prepayment Offers.

(B) (1) Subject to the proviso to Section 2.05(a)(v)(A) above, any Company Party
may from time to time offer to make a Discounted Term Loan Prepayment by
providing the Auction Agent with five Business Days’ notice in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the Company Party, to (x) each Term
Lender and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or

 

89



--------------------------------------------------------------------------------

tranches of Term Loans subject to such offer and the specific percentage
discount to par (the “Specified Discount”) of such Term Loans to be prepaid (it
being understood that different Specified Discounts and/or Specified Discount
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.05(a)(v)(B)), (III) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Term Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m.
(New York City time) on the third Business Day after the date of delivery of
such notice to such Lenders (the “Specified Discount Prepayment Response Date”).

(2) Each Term Lender receiving such offer and wishing to participate shall
notify the Auction Agent (or its delegate) by the Specified Discount Prepayment
Response Date that it agrees to accept a prepayment of any of its applicable
then outstanding Term Loans at the Specified Discount and, if so (such accepting
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Company Party will make a prepayment of outstanding Term Loans pursuant to this
Section 2.05(a)(v)(B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to
Section 2.05(a)(v)(B)(2) above; provided that, if the aggregate principal amount
of Term Loans accepted for prepayment by all Discount Prepayment Accepting
Lenders exceeds the Specified Discount Prepayment Amount, such prepayment shall
be made pro rata among the Discount Prepayment Accepting Lenders in accordance
with the respective principal amounts accepted to be prepaid by each such
Discount Prepayment Accepting Lender and the Auction Agent (in consultation with
such Company Party and subject to rounding requirements of the Auction Agent
made in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three Business Days following the Specified Discount Prepayment Response Date,
notify (I) the relevant Company Party of the respective Term Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted

 

90



--------------------------------------------------------------------------------

Term Loan Prepayment and the tranches to be prepaid, (II) each Term Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Term Loans to be prepaid at the Specified Discount on such date
and (III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Term Loans of such Lender to be prepaid at the Specified Discount on such date.
Each determination by the Auction Agent of the amounts stated in the foregoing
notices to the Company Party and such Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Company Party shall be due and payable by such Company Party
on the Discounted Prepayment Effective Date in accordance with
Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J) below).

(C) (1) Subject to the proviso to Section 2.05(a)(v)(A) above, any Company Party
may from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five Business Days’ notice in the form of a Discount Range
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of such Company Party, to (x) each Term Lender and/or
(y) each Term Lender with respect to any Class of Term Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate
principal amount of the relevant Term Loans (the “Discount Range Prepayment
Amount”), the tranche or tranches of Term Loans subject to such offer and the
maximum and minimum percentage discounts to par (the “Discount Range”) of the
principal amount of such Term Loans with respect to each relevant tranche of
Term Loans willing to be prepaid by such Company Party (it being understood that
different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less than $10,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such solicitation by a Company Party
shall remain outstanding through the Discount Range Prepayment Response Date.
The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. (New York City time) on the third
Business Day after the date of delivery of such notice to such Lenders (the
“Discount Range Prepayment Response Date”). Each Term Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify a discount to par within
the Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Term Loans of the
applicable tranche or tranches and the maximum aggregate principal amount and
tranches of such Lender’s Term Loans (the “Submitted Amount”) such Term Lender
is willing to have prepaid at the Submitted Discount. Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

 

91



--------------------------------------------------------------------------------

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this Section 2.05(a)(v)(C). The relevant Company Party agrees to
accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Term Loan Prepayment in an aggregate principal amount
equal to the lower of (I) the Discount Range Prepayment Amount and (II) the sum
of all Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following Section 2.05(a)(v)(C)(3)) at
the Applicable Discount (each such Term Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than or equal to the Applicable Discount exceeds the Discount Range
Prepayment Amount, prepayment of the principal amount of the relevant Term Loans
for those Participating Lenders whose Submitted Discount is a discount to par
greater than or equal to the Applicable Discount (the “Identified Participating
Lenders”) shall be made pro rata among the Identified Participating Lenders in
accordance with the Submitted Amount of each such Identified Participating
Lender and the Auction Agent (in consultation with such Company Party and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Discount Range
Proration”). The Auction Agent shall promptly, and in any case within five
Business Days following the Discount Range Prepayment Response Date, notify
(I) the relevant Company Party of the respective Term Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate principal amount of the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the

 

92



--------------------------------------------------------------------------------

aggregate principal amount and tranches of Term Loans to be prepaid at the
Applicable Discount on such date, (III) each Participating Lender of the
aggregate principal amount and tranches of such Term Lender to be prepaid at the
Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the relevant
Company Party and Term Lenders shall be conclusive and binding for all purposes
absent manifest error. The payment amount specified in such notice to the
Company Party shall be due and payable by such Company Party on the Discounted
Prepayment Effective Date in accordance with Section 2.05(a)(v)(F) below
(subject to Section 2.05(a)(v)(J) below).

(D) (1) Subject to the proviso to Section 2.05(a)(v)(A) above, any Company Party
may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Auction Agent with five Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of such Company Party, to (x) each
Term Lender and/or (y) each Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the tranche or tranches of Term Loans the Borrower is willing to
prepay at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.05(a)(v)(D)), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by a Company Party shall remain outstanding through the
Solicited Discounted Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m. (New York City time) on the third Business Day after the
date of delivery of such notice to such Term Lenders (the “Solicited Discounted
Prepayment Response Date”). Each Term Lender’s Solicited Discounted Prepayment
Offer shall (x) be irrevocable, (y) remain outstanding until the Acceptance
Date, and (z) specify both a discount to par (the “Offered Discount”) at which
such Term Lender is willing to allow prepayment of its then outstanding Term
Loan and the maximum aggregate principal amount and tranches of such Term Loans
(the “Offered Amount”) such Term Lender is willing to have prepaid at the
Offered Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is
not received by the Auction Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount.

 

93



--------------------------------------------------------------------------------

(2) The Auction Agent shall promptly provide the relevant Company Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this Section 2.05(a)(v)(D)(2) (the “Acceptance Date”),
the Company Party shall submit an Acceptance and Prepayment Notice to the
Auction Agent setting forth the Acceptable Discount. If the Auction Agent shall
fail to receive an Acceptance and Prepayment Notice from the Company Party by
the Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three Business Days after receipt of an Acceptance and Prepayment
Notice (the “Discounted Prepayment Determination Date”), the Auction Agent will
determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the relevant Company Party at the
Acceptable Discount in accordance with this Section 2.05(a)(v)(D). If the
Company Party elects to accept any Acceptable Discount, then the Company Party
agrees to accept all Solicited Discounted Prepayment Offers received by Auction
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Term Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”). The Company Party will prepay outstanding
Term Loans pursuant to this Section 2.05(a)(v)(D) to each Qualifying Lender in
the aggregate principal amount and of the tranches specified in such Lender’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided that,
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with such Company Party and subject to rounding requirements of

 

94



--------------------------------------------------------------------------------

the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
relevant Company Party of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Term Loans and the tranches to be prepaid to be prepaid at the Applicable
Discount on such date, (III) each Qualifying Lender of the aggregate principal
amount and the tranches of such Term Lender to be prepaid at the Acceptable
Discount on such date, and (IV) if applicable, each Identified Qualifying Lender
of the Solicited Discount Proration. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to such Company Party and Term
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to such Company Party shall be due
and payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J)
below).

(E) In connection with any Discounted Term Loan Prepayment, the Company Parties
and the Term Lenders acknowledge and agree that the Auction Agent may require as
a condition to any Discounted Term Loan Prepayment, the payment of customary
fees and expenses from a Company Party in connection therewith.

(F) If any Term Loan is prepaid in accordance with Sections 2.05(a)(v)(B)
through 2.05(a)(v)(D) above, a Company Party shall prepay such Term Loans on the
Discounted Prepayment Effective Date. The relevant Company Party shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 a.m. (New York City time) on the Discounted Prepayment
Effective Date and all such prepayments shall be applied to the remaining
principal installments of the relevant tranche of Loans on a pro rata basis
across such installments. The Term Loans so prepaid shall be accompanied by all
accrued and unpaid interest on the par principal amount so prepaid up to, but
not including, the Discounted Prepayment Effective Date. Each prepayment of the
outstanding Term Loans pursuant to this Section 2.05(a)(v) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, and shall be applied to the relevant Loans of such
Lenders in accordance with their respective Pro Rata Share. The aggregate
principal amount of the tranches and installments of the relevant Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment. In connection
with each prepayment pursuant to this Section 2.05(a)(v), the relevant Company
Party shall waive any right to bring any action against the Administrative
Agent, in its capacity as such, in connection with any such Discounted Term Loan
Prepayment.

 

95



--------------------------------------------------------------------------------

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.05(a)(v), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Company Parties and the Term Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this
Section 2.05(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(a)(v) as well
as activities of the Auction Agent.

(J) Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.05(a)(v) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).

(b) Mandatory. (i) Within five Business Days after financial statements are
required to be delivered pursuant to Section 6.01(a) (commencing with the fiscal
year ending December 31, 2015) and the related Compliance Certificate is
required to be delivered pursuant to Section 6.02(a), the Borrower shall cause
to be offered to be prepaid in accordance with clause (b)(ix) below, an
aggregate principal amount of Term Loans in an amount equal to (A) the
Applicable ECF Percentage of Excess Cash Flow, if any, for the fiscal year
covered by such financial statements minus (B) the sum of (1) all voluntary
prepayments of Term Loans made during such fiscal year or after year-end and
prior to when such Excess Cash Flow prepayment is due (including the aggregate
principal amount of Term Loans prepaid pursuant to

 

96



--------------------------------------------------------------------------------

Section 2.05(a)(v) during such time) and (2) all voluntary prepayments of
Revolving Credit Loans during such fiscal year or after year-end and prior to
when such Excess Cash Flow prepayment is due to the extent the Revolving Credit
Commitments are permanently reduced by the amount of such payments, in the case
of each of the immediately preceding clauses (1) and (2), to the extent such
prepayments are funded with the internally generated cash and, without
duplication of any deduction from Excess Cash Flow in any prior period.

(ii) If (x) the Borrower or any Restricted Subsidiary of the Borrower Disposes
of any property or assets (other than any Disposition of any property or assets
permitted by Sections 7.05(a), (b), (c), (d), (e), (g), (h), (i), (k), (l), (m),
(o), (p) or (q)), or (y) any Casualty Event occurs, which results in the
realization or receipt by the Borrower or Restricted Subsidiary of Net Proceeds,
the Borrower shall cause to be offered to be prepaid in accordance with
clause (b)(ix) below, on or prior to the date which is 10 Business Days after
the date of the realization or receipt by the Borrower or any Restricted
Subsidiary of such Net Proceeds, subject to clause (b)(xi) below, an aggregate
principal amount of Term Loans in an amount equal to 100% of all Net Proceeds
received; provided that, if at the time that any such prepayment would be
required, the Borrower is required to offer to repurchase any Permitted First
Priority Refinancing Debt (or any Permitted Refinancing thereof that is secured
on a pari passu basis with the Obligations) pursuant to the terms of the
documentation governing such Indebtedness with the Net Proceeds of such
Disposition or Casualty Event (such Indebtedness required to be offered to be so
repurchased, “Other Applicable Indebtedness”), then the Borrower may apply such
Net Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time); provided, further, that (A) the portion of such Net Proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such Net Proceeds required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such Net
Proceeds shall be allocated to the Term Loans in accordance with the terms
hereof to the prepayment of the Term Loans and to the repurchase or prepayment
of Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 2.05(b)(ii)
shall be reduced accordingly and (B) to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within 10 Business
Days after the date of such rejection) be applied to prepay the Term Loans in
accordance with the terms hereof.

(iii) [Reserved].

(iv) If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness after the Closing Date (other than Indebtedness not prohibited
under Section 7.03 (excluding Section 7.03(t))), the Borrower shall cause to be
offered to be prepaid in accordance with clause (b)(ix) below an aggregate
principal amount of Term Loans in an amount equal to 100% of all Net Proceeds
received therefrom on or prior to the date which is five Business Days after the
receipt by the Borrower or such Restricted Subsidiary of such Net Proceeds.

 

97



--------------------------------------------------------------------------------

(v) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect (including,
for the avoidance of doubt, as a result of the termination of any Class of
Revolving Credit Commitments on the Maturity Date with respect thereto), the
Borrower shall promptly prepay or cause to be promptly prepaid Revolving Credit
Loans and Swing Line Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(v) unless after the prepayment in full of the Revolving Credit
Loans and Swing Line Loans such aggregate Outstanding Amount exceeds the
aggregate Revolving Credit Commitments then in effect.

(vi) Except with respect to Loans incurred in connection with any Refinancing
Amendment, Term Loan Extension Request, Revolver Extension Request or any
Incremental Amendment (which may be prepaid on a less than pro rata basis in
accordance with its terms), (A) each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied ratably to each Class of Term Loans then
outstanding (provided that (i) any prepayment of Term Loans with the Net
Proceeds of Credit Agreement Refinancing Indebtedness shall be applied solely to
each applicable Class of Refinanced Debt, and (ii) any Class of Incremental Term
Loans may specify that one or more other Classes of Term Loans and Incremental
Term Loans may be prepaid prior to such Class of Incremental Term Loans);
(B) with respect to each Class of Term Loans, each prepayment pursuant to
clauses (i) through (iv) of this Section 2.05(b) shall be applied to the
scheduled installments of principal thereof following the date of prepayment
pursuant to Section 2.07(a) in direct order of maturity; and (C) each such
prepayment shall be paid to the Lenders in accordance with their respective Pro
Rata Shares of such prepayment.

(vii) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i)
through (iv) of this Section 2.05(b) at least four Business Days prior to the
date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.

(viii) All prepayments under this Section 2.05 shall be made together with, in
the case of any such prepayment of a Eurocurrency Rate Loan on a date other than
the last day of an Interest Period therefor, any amounts owing in respect of
such Eurocurrency Rate Loan pursuant to Section 3.05. Notwithstanding any of the
other provisions of Section 2.05(b), so long as no Event of Default shall have
occurred and be continuing, if any prepayment of Eurocurrency Rate Loans is
required to be made under this Section 2.05(b) (other than Section 2.05(b)(v))
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit the amount of any such prepayment otherwise required to
be made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with

 

98



--------------------------------------------------------------------------------

this Section 2.05(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
this Section 2.05(b).

(ix) With respect to each prepayment of Term Loans required pursuant to
Section 2.05(b), (A) each Lender of Term Loans will have the right to refuse
such offer of prepayment by giving written notice of such refusal to the
Administrative Agent within one Business Day after such Lender’s receipt of
notice from the Administrative Agent of such offer of prepayment (and the
Borrower shall not prepay any Term Loans of such Lender on the date that is
specified in clause (B) below), (B) the Borrower will make all such prepayments
not so refused upon the fourth Business Day after delivery of notice by the
Borrower pursuant to Section 2.05(b)(vii) and (C) any prepayment refused by
Lenders of Term Loans may be retained by the Borrower.

(x) In connection with any mandatory prepayments by the Borrower of the Term
Loans pursuant to this Section 2.05(b), such prepayments shall be applied on a
pro rata basis to the then outstanding Term Loans of the applicable Class or
Classes being prepaid irrespective of whether such outstanding Term Loans are
Base Rate Loans or Eurocurrency Rate Loans; provided that, if no Lenders
exercise the right to waive a given mandatory prepayment of the Term Loans
pursuant to Section 2.05(b)(ix), then, with respect to such mandatory
prepayment, the amount of such mandatory prepayment within any tranche of Term
Loans shall be applied first to Term Loans of such tranche that are Base Rate
Loans to the full extent thereof before application to Term Loans of such
tranche that are Eurocurrency Rate Loans in a manner that minimizes the amount
of any payments required to be made by the Borrower pursuant to Section 3.05.

(xi) Notwithstanding any other provisions of this Section 2.05, (i) to the
extent that any or all of the Net Proceeds of any Disposition by a Foreign
Subsidiary (“Foreign Disposition”) or Excess Cash Flow attributable to Foreign
Subsidiaries are prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Proceeds or Excess
Cash Flow so affected will not be required to be applied to repay Term Loans at
the times provided in this Section 2.05 but may be retained by the applicable
Foreign Subsidiary so long, but only so long, as the applicable local law will
not permit repatriation to the United States (the Borrower hereby agreeing to
cause the applicable Foreign Subsidiary to promptly take all actions reasonably
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Proceeds or Excess Cash Flow that, in
each case, would otherwise be required to be used to make an offer of prepayment
pursuant to Sections 2.05(b)(i) or 2.05(b)(ii), is permitted under the
applicable local law, such repatriation will be immediately effected and such
repatriated Net Proceeds or Excess Cash Flow will be promptly (and in any event
not later than two Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 2.05 and (ii) to the extent
that the Borrower has determined in good faith that repatriation of any of or
all the Net Proceeds of any Foreign Disposition or Foreign Subsidiary Excess
Cash Flow would have material adverse tax cost consequences with respect to such
Net Proceeds or Excess Cash Flow,

 

99



--------------------------------------------------------------------------------

such Net Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary; provided that, in the case of this clause (ii),
on or before the date on which any such Net Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
Section 2.05(b) or any such Excess Cash Flow would have been required to be
applied to prepayments pursuant to Section 2.05(b), the Borrower applies an
amount equal to such Net Proceeds or Excess Cash Flow to such reinvestments or
prepayments, as applicable, as if such Net Proceeds or Excess Cash Flow had been
received by the Borrower rather than such Foreign Subsidiary, less the amount of
additional taxes that would have been payable or reserved against if such Net
Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net Proceeds
or Excess Cash Flow that would be calculated if received by such Foreign
Subsidiary).

SECTION 2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in a minimum aggregate
amount of $5,000,000, or any whole multiple of $1,000,000, in excess thereof or,
if less, the entire amount thereof and (iii) if, after giving effect to any
reduction of the Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Revolving Credit Facility, such sublimit
shall be automatically reduced by the amount of such excess. The amount of any
such Commitment reduction shall not otherwise be applied to the Letter of Credit
Sublimit or the Swing Line Sublimit unless otherwise specified by the Borrower.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing of all of the applicable Facility, which refinancing shall not be
consummated or otherwise shall be delayed.

(b) Mandatory. The Initial Term Commitment of each Term Lender of each Class
shall be automatically and permanently reduced to $0 upon the funding of Initial
Term Loans of such Class to be made by it on the Closing Date. The Revolving
Credit Commitment of each Class shall automatically and permanently terminate on
the Maturity Date with respect to such Class of Revolving Credit Commitments.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the Swing Line
Sublimit or the unused Commitments of any Class under this Section 2.06. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.07). All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.

 

100



--------------------------------------------------------------------------------

SECTION 2.07 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Lenders (i) on the last Business Day of each March,
June, September and December, commencing with the first full quarter after the
Closing Date, an aggregate principal amount equal to 0.25% of the aggregate
principal amount of all Initial Term Loans outstanding on the Closing Date
(which payments shall be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Section 2.05) and (ii) on
the Maturity Date for the Initial Term Loans, the aggregate principal amount of
all Initial Term Loans outstanding on such date. In the event that, prior to the
incurrence of any Incremental Term Loans, the Initial Term Loans or any existing
Incremental Term Loans have scheduled amortization payments under
Section 2.07(a)(i) (or other equivalent section) that are less than 0.25% of the
aggregate principal amount of such existing Term Loans when initially incurred,
then at the Borrower’s option, (x) the scheduled amortization payments of such
existing Term Loans on the effective date of such Incremental Term Loans shall
be increased to be equal quarterly installments of principal equal to 0.25% of
the aggregate principal amount of such existing Term Loans originally incurred
or (y) the scheduled amortization payment of the Incremental Term Loans shall
equal such smaller percentage applicable to the existing Term Loans on such
scheduled amortization payment date(s) (reflected as a percentage of the
aggregate principal amount of such Incremental Term Loans), so long as, in the
event this clause (y) is applicable, and for the avoidance of doubt, such
percentage is expressly set forth in the Incremental Amendment with respect to
such Incremental Term Loans. In the event any other Incremental Term Loans,
Refinancing Term Loans or Extended Term Loans are made, such other Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans, as applicable, shall
be repaid by the Borrower in the amounts and on the dates set forth in the
Incremental Amendment, Refinancing Amendment or Extension Amendment with respect
thereto and on the applicable Maturity Date thereof.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the applicable Maturity
Date for the Revolving Credit Facilities of a given Class the aggregate
principal amount of all of its Revolving Credit Loans of such Class outstanding
on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date that is five Business Days after such Loan is
made and (ii) the Maturity Date for the Revolving Credit Facility (although
Swing Line Loans may thereafter be reborrowed, in accordance with the terms and
conditions hereof, if there are one or more Classes of Revolving Credit
Commitments which remain in effect).

SECTION 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan (other than a
Swing Line Loan) shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Credit Loans.

 

101



--------------------------------------------------------------------------------

(b) During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

SECTION 2.09 Fees.

In addition to certain fees described in Sections 2.03(h) and 2.03(i):

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Credit Lender under each Facility in accordance
with its Pro Rata Share or other applicable share provided for under this
Agreement, a commitment fee in Dollars equal to the Applicable Rate with respect
to Revolving Credit Loan commitment fees, times the actual daily amount by which
the aggregate Revolving Credit Commitment for the applicable Facility exceeds
the sum of (A) the Outstanding Amount of Revolving Credit Loans for such
Facility and (B) the Outstanding Amount of L/C Obligations for such Facility;
provided that any commitment fee accrued with respect to any of the Commitments
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender, except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrower
prior to such time; and provided, further, that no commitment fee shall accrue
on any of the Commitments of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender. The commitment fee on each Revolving Credit Facility shall
accrue at all times from the Closing Date until the Maturity Date for the
Revolving Credit Commitments, including at any time during which one or more of
the conditions in Article IV is not met, and shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date during the first full fiscal quarter to
occur after the Closing Date and on the Maturity Date for the Revolving Credit
Commitments. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

 

102



--------------------------------------------------------------------------------

SECTION 2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans when the Base Rate is
determined by the Prime Rate shall be made on the basis of a year of 365 days,
or 366 days, as applicable, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

SECTION 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as a non-fiduciary
agent for the Borrower, in each case in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be prima facie evidence absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and 2.11(b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and 2.11(b), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

103



--------------------------------------------------------------------------------

SECTION 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent in Dollars, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office and in Same Day Funds not later than 1:00 p.m. (New York City time) on
the date specified herein. The Administrative Agent will promptly distribute to
each Appropriate Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s applicable Lending Office. All payments received by the
Administrative Agent after the time specified above shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

(b) Except as otherwise provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, if
such extension would cause payment of interest on or principal of Eurocurrency
Rate Loans to be made in the next succeeding calendar month, such payment shall
be made on the immediately preceding Business Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the Federal Funds Rate,
plus any reasonable administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing; and

(ii) if any Lender failed to make such payment (including, without limitation,
failure to fund participations in respect of any Letter of Credit or Swing Line
Loan), such Lender shall forthwith on demand pay to the Administrative Agent the
amount thereof in Same Day Funds, together with interest thereon for the period
from the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per

 

104



--------------------------------------------------------------------------------

annum equal to the Federal Funds Rate, plus any reasonable administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing. When such Lender makes payment to the
Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
(including, without limitation, failure to fund participations in respect of any
Letter of Credit or Swing Line Loan) forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV or in the applicable Incremental Amendment, Extension
Amendment or Refinancing Amendment are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable

 

105



--------------------------------------------------------------------------------

Law), but shall not be obligated to, elect to distribute such funds to each of
the Lenders in accordance with such Lender’s Pro Rata Share of the sum of
(a) the Outstanding Amount of all Loans outstanding at such time and (b) the
Outstanding Amount of all L/C Obligations outstanding at such time, in repayment
or prepayment of such of the outstanding Loans or other Obligations then owing
to such Lender.

SECTION 2.13 Sharing of Payments.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, or the participations in L/C Obligations and
Swing Line Loans held by it, any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that,
if all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. For avoidance
of doubt, the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement as in effect from time to time (including the
application of funds arising from the existence of a Defaulting Lender) or
(B) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant
permitted hereunder. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14 Incremental Credit Extensions.

(a) Incremental Commitments. The Borrower may at any time or from time to time
after the Closing Date, by notice to the Administrative Agent (an “Incremental
Loan Request”), request (A) one or more new commitments which may be in the same
Facility as any

 

106



--------------------------------------------------------------------------------

outstanding Term Loans of an existing Class of Term Loans (a “Term Loan
Increase”) or a new Class of term loans (collectively with any Term Loan
Increase, the “Incremental Term Commitments”) and/or (B) one or more increases
in the amount of the Revolving Credit Commitments (a “Revolving Commitment
Increase”) or the establishment of one or more new revolving credit commitments
(any such new commitments, collectively with any Revolving Commitment Increases,
the “Incremental Revolving Credit Commitments” and, the Incremental Revolving
Credit Commitments, collectively with any Incremental Term Commitments, the
“Incremental Commitments”), whereupon the Administrative Agent shall promptly
deliver a copy to each of the Lenders.

(b) Incremental Loans. Any Incremental Commitments effected through the
establishment of one or more new revolving credit commitments or new Term Loans
made on an Incremental Facility Closing Date shall be designated a separate
Class of Incremental Commitments for all purposes of this Agreement. On any
Incremental Facility Closing Date on which any Incremental Term Commitments of
any Class are effected (including through any Term Loan Increase), subject to
the satisfaction of the terms and conditions in this Section 2.14, (i) each
Incremental Term Lender of such Class shall make a Loan to the Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Commitment
of such Class and (ii) each Incremental Term Lender of such Class shall become a
Lender hereunder with respect to the Incremental Term Commitment of such Class
and the Incremental Term Loans of such Class made pursuant thereto. On any
Incremental Facility Closing Date on which any Incremental Revolving Credit
Commitments of any Class are effected through the establishment of one or more
new revolving credit commitments (including through any Revolving Commitment
Increase), subject to the satisfaction of the terms and conditions in this
Section 2.14, (i) each Incremental Revolving Credit Lender of such Class shall
make its Commitment available to the Borrower (when borrowed, an “Incremental
Revolving Credit Loan” and collectively with any Incremental Term Loan, an
“Incremental Loan”) in an amount equal to its Incremental Revolving Credit
Commitment of such Class and (ii) each Incremental Revolving Credit Lender of
such Class shall become a Lender hereunder with respect to the Incremental
Revolving Credit Commitment of such Class and the Incremental Revolving Credit
Loans of such Class made pursuant thereto. Notwithstanding the foregoing,
Incremental Term Loans may have identical terms to any of the Term Loans and be
treated as the same Class as any of such Term Loans.

(c) Incremental Loan Request. Each Incremental Loan Request from the Borrower
pursuant to this Section 2.14 shall set forth the requested amount and proposed
terms of the relevant Incremental Term Loans or Incremental Revolving Credit
Commitments. Incremental Term Loans may be made, and Incremental Revolving
Credit Commitments may be provided, by any existing Lender (but each existing
Lender will not have an obligation to make any Incremental Commitment, nor will
the Borrower have any obligation to approach any existing lenders to provide any
Incremental Commitment) or by any other bank or other financial institution (any
such other bank or other financial institution being called an “Additional
Lender”) (each such existing Lender or Additional Lender providing such, an
“Incremental Revolving Credit Lender” or “Incremental Term Lender,” as
applicable, and, collectively, the “Incremental Lenders”); provided that (i) the
Administrative Agent, each Swing Line Lender and each L/C Issuer shall have
consented (not to be unreasonably withheld or delayed) to such Lender’s or
Additional Lender’s making such Incremental Term Loans or providing such

 

107



--------------------------------------------------------------------------------

Revolving Commitment Increases to the extent such consent, if any, would be
required under Section 10.07(b) for an assignment of Loans or Revolving Credit
Commitments, as applicable, to such Lender or Additional Lender, (ii) with
respect to Incremental Term Commitments, any Affiliated Lender providing an
Incremental Term Commitment shall be subject to the same restrictions set forth
in Section 10.07(l) as they would otherwise be subject to with respect to any
purchase by or assignment to such Affiliated Lender of Term Loans and
(iii) Affiliated Lenders may not provide Incremental Revolving Credit
Commitments.

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the date thereof (the “Incremental Facility Closing Date”) of
each of the following conditions:

(i) (x) if the proceeds of such Incremental Commitments are being used to
finance a Permitted Acquisition, no Event of Default under Sections 8.01(a) or
8.01(f) shall have occurred and be continuing or would exist after giving effect
to such Incremental Commitments, or (y) if otherwise, no Event of Default shall
have occurred and be continuing or would exist after giving effect to such
Incremental Commitments;

(ii) after giving effect to such Incremental Commitments, the conditions of
Sections 4.02(i) and 4.02(ii) shall be satisfied (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Incremental
Amendment); provided that, if the proceeds of such Incremental Commitments are
being used to finance a Permitted Acquisition, (x) the reference in
Section 4.02(i) to the accuracy of the representations and warranties shall
refer to the accuracy of the representations and warranties that would
constitute Specified Representations and (y) the reference to “Material Adverse
Effect” in the Specified Representations shall be understood for this purpose to
refer to “Material Adverse Effect” or similar definition as defined in the main
transaction agreement governing such Permitted Acquisition;

(iii) the Borrower and its Restricted Subsidiaries shall be in compliance with
the covenant set forth in Section 7.11 if such covenant is then in effect,
determined on a Pro Forma Basis as of the Incremental Facility Closing Date and
the last day of the most recently ended Test Period, as if any Incremental Term
Loans or Incremental Revolving Credit Commitments, as applicable, available
under such Incremental Commitments had been outstanding on the last day of such
fiscal quarter of the Borrower for testing compliance therewith, and, in each
case, (x) with respect to any Incremental Revolving Credit Commitment, assuming
a borrowing of the maximum amount of Loans available thereunder, and (y) without
netting the cash proceeds of any such Incremental Loans;

(iv) each Incremental Term Commitment shall be in an aggregate principal amount
that is not less than $20,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $20,000,000 if such amount
represents all remaining availability under the limit set forth in
Section 2.14(d)(v)) and each Incremental Revolving Credit Commitment shall be in
an aggregate principal amount that is not less than $5,000,000 and shall be in
an increment of $1,000,000 (provided that such amount may be less than
$5,000,000 if such amount represents all remaining availability under the limit
set forth in Section 2.14(d)(v));

 

108



--------------------------------------------------------------------------------

(v) the aggregate amount of the Incremental Term Loans and the Incremental
Revolving Credit Commitments shall not exceed the sum of (A) $350,000,000 less
the aggregate principal amount of Indebtedness incurred pursuant to
Section 7.03(q) at or prior to such time plus (B) additional amounts so long as
the Consolidated First Lien Net Leverage Ratio, determined on a Pro Forma Basis
as of the last day of the most recently ended period of four consecutive fiscal
quarters for which financial statements are internally available, as if any
Incremental Term Loans or Incremental Revolving Credit Commitments, as
applicable, available under such Incremental Commitments had been outstanding on
the last day of such period, and, in each case, (x) with respect to any
Incremental Revolving Credit Commitment, assuming a borrowing of the maximum
amount of Loans available thereunder, and (y) without netting the cash proceeds
of any such Incremental Loans, does not exceed 6.00 to 1.00 (or, after the first
anniversary of the Closing Date, 5.75 to 1.00);

(vi) to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received (A) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinion resulting from a change in
law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (B) reaffirmation agreements and/or
such amendments to the Collateral Documents as may be reasonably requested by
the Administrative Agent in order to ensure that such Incremental Commitment is
provided with the benefit of the applicable Loan Documents; and

(vii) such other conditions as the Borrower, each Incremental Lender providing
such Incremental Commitments and the Administrative Agent shall agree.

(e) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments or the Incremental Revolving Credit
Loans and Incremental Revolving Credit Commitments, as the case may be, of any
Class shall be as agreed between the Borrower and the applicable Incremental
Lenders providing such Incremental Commitments, and except as otherwise set
forth herein, to the extent not identical to the Term Loans or Revolving Credit
Commitments, as applicable, each existing on the Incremental Facility Closing
Date, shall be reasonably satisfactory to Administrative Agent (it being
understood that to the extent any financial maintenance covenant is added for
the benefit of any Incremental Term Loans and Incremental Term Commitments or
the Incremental Revolving Credit Loans and Incremental Revolving Credit
Commitments, no consent shall be required from the Administrative Agent or any
of the Lenders to the extent that such financial maintenance covenant is also
added for the benefit of any corresponding existing Facility). In any event:

 

109



--------------------------------------------------------------------------------

(i) the Incremental Term Loans:

(A) shall rank pari passu in right of payment and of security with the Revolving
Credit Loans and the Term Loans,

(B) shall not mature earlier than the Latest Maturity Date of any Term Loans
outstanding at the time of incurrence of such Incremental Term Loans,

(C) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the Initial Term Loans,

(D) subject to clauses (e)(i)(B) and (e)(i)(C) above and clause (e)(iii) below
and Section 2.07(a), shall have an Applicable Rate and amortization determined
by the Borrower and the applicable Incremental Term Lenders, and

(E) the Incremental Term Loans may participate on a pro rata basis or less than
pro rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments of Term Loans hereunder, as specified in the applicable
Incremental Amendment;

(ii) the Incremental Revolving Credit Commitments and Incremental Revolving
Credit Loans shall be identical to the Revolving Credit Commitments and the
Revolving Credit Loans, other than the Maturity Date and as set forth in this
Section 2.14(e)(ii); provided that notwithstanding anything to the contrary in
this Section 2.14 or otherwise:

(A) any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans,

(B) any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans shall not mature earlier than the Latest Maturity Date of any
Revolving Credit Loans outstanding at the time of incurrence of such Incremental
Revolving Credit Commitments,

(C) the borrowing and repayment (except for (1) payments of interest and fees at
different rates on Incremental Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Incremental
Revolving Credit Commitments and (3) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (E)
below)) of Loans with respect to Incremental Revolving Credit Commitments after
the associated Incremental Facility Closing Date shall be made on a pro rata
basis with all other Revolving Credit Commitments on the Incremental Facility
Closing Date,

(D) subject to the provisions of Sections 2.03(n) and 2.04(g) to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a maturity date when there exists Incremental Revolving Credit Commitments with
a longer maturity date, all Swing Line Loans and Letters of

 

110



--------------------------------------------------------------------------------

Credit shall be participated on a pro rata basis by all Lenders with Commitments
in accordance with their percentage of the Revolving Credit Commitments on the
Incremental Facility Closing Date (and except as provided in Section 2.03(n) and
Section 2.04(g), without giving effect to changes thereto on an earlier maturity
date with respect to Swing Line Loans and Letters of Credit theretofore incurred
or issued),

(E) the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Incremental Facility Closing Date shall be made on a pro rata basis with all
other Revolving Credit Commitments on the Incremental Facility Closing Date,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class,

(F) assignments and participations of Incremental Revolving Credit Commitments
and Incremental Revolving Credit Loans shall be governed by the same assignment
and participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans on the Incremental Facility Closing Date, and

(G) any Incremental Revolving Credit Commitments may constitute a separate Class
or Classes, as the case may be, of Commitments from the Classes constituting the
applicable Revolving Credit Commitments prior to the Incremental Facility
Closing Date; and

(iii) the amortization schedule applicable to any Incremental Loans and the
All-In Yield applicable to the Incremental Term Loans or Incremental Revolving
Credit Loans of each Class shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Incremental
Amendment; provided, however, that with respect to any Loans under Incremental
Term Loan Commitments or Incremental Revolving Credit Commitments made on or
prior to the date that is 18 months after the Closing Date, if the All-In Yield
applicable to such Incremental Term Loans or Incremental Revolving Credit Loans
shall be greater than the applicable All-In Yield payable pursuant to the terms
of this Agreement as amended through the date of such calculation with respect
to Term Loans or Revolving Credit Loans, as applicable, by more than 50 basis
points per annum (the amount of such excess, the “Yield Differential”) then the
interest rate (together with, as provided in the proviso below, the Eurocurrency
or Base Rate floor) with respect to each Class of Term Loans or the Revolving
Credit Loans, as applicable, shall be increased by the applicable Yield
Differential; provided, further, that, if any Incremental Term Loans include a
Eurocurrency or Base Rate floor that is greater than the Eurocurrency or Base
Rate floor applicable to any existing Class of Term Loans, such differential
between interest rate floors shall be included in the calculation of All-In
Yield for purposes of this clause (iii) but only to the extent an increase in
the Eurocurrency or Base Rate Floor applicable to the existing Term Loans would
cause an increase in the interest rate then in effect thereunder, and in such
case the Eurocurrency and Base Rate floors (but not the Applicable Rate)
applicable to the existing Term Loans shall be increased to the extent of such
differential between interest rate floors.

 

111



--------------------------------------------------------------------------------

(f) Incremental Amendment. Commitments in respect of Incremental Term Loans and
Incremental Revolving Credit Commitments shall become Commitments (or in the
case of an Incremental Revolving Credit Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Lender providing such
Commitments and the Administrative Agent. The Incremental Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.14. The Borrower will use the proceeds
of the Incremental Term Loans and Incremental Revolving Credit Commitments for
any purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any Incremental Term Loans or Incremental Revolving Credit Commitments,
unless it so agrees.

(g) Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Incremental Revolving Credit Commitments are effected
through an increase in the Revolving Credit Commitments pursuant to this
Section 2.14, (a) if the increase relates to the Revolving Credit Facility, each
of the Revolving Credit Lenders shall assign to each of the Incremental
Revolving Credit Lenders, and each of the Incremental Revolving Credit Lenders
shall purchase from each of the Revolving Credit Lenders, at the principal
amount thereof, such interests in the Incremental Revolving Credit Loans
outstanding on such Incremental Facility Closing Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Revolving Credit Loans will be held by existing Revolving Credit Lenders and
Incremental Revolving Credit Lenders ratably in accordance with their Revolving
Credit Commitments after giving effect to the addition of such Incremental
Revolving Credit Commitments to the Revolving Credit Commitments, (b) each
Incremental Revolving Credit Commitment shall be deemed for all purposes a
Revolving Credit Commitment and each Loan made thereunder shall be deemed, for
all purposes, a Revolving Credit Loan and (c) each Incremental Revolving Credit
Lender shall become a Lender with respect to the Incremental Revolving Credit
Commitments and all matters relating thereto. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing and prepayment requirements in
Sections 2.02 and 2.05(a) of this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(h) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.15 Refinancing Amendments.

(a) On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any other bank, financial institution or other institutional
lender or investor that agrees to provide any portion of Refinancing Term Loans
or Other Revolving Credit Commitments pursuant to a Refinancing Amendment in
accordance with this Section 2.15 (each,

 

112



--------------------------------------------------------------------------------

an “Additional Refinancing Lender”) (provided that (i) the Administrative Agent,
each Swing Line Lender and each L/C Issuer shall have consented (not to be
unreasonably withheld or delayed) to such Lender’s or Additional Refinancing
Lender’s making such Refinancing Term Loans or providing such Other Revolving
Credit Commitments to the extent such consent, if any, would be required under
Section 10.07(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Lender or Additional Refinancing Lender, (ii) with respect
to Refinancing Term Loans, any Affiliated Lender providing an Refinancing Term
Loans shall be subject to the same restrictions set forth in Section 10.07(l) as
they would otherwise be subject to with respect to any purchase by or assignment
to such Affiliated Lender of Term Loans and (iii) Affiliated Lenders may not
provide Other Revolving Credit Commitments, Credit Agreement Refinancing
Indebtedness referred to in clause (d) of the definition thereof in respect of
all or any portion of any Class of Term Loans or Revolving Credit Loans (or
unused Revolving Credit Commitments) then outstanding under this Agreement, in
the form of Refinancing Term Loans, Refinancing Term Commitments, Other
Revolving Credit Commitments, or Other Revolving Credit Loans pursuant to a
Refinancing Amendment; provided that, notwithstanding anything to the contrary
in this Section 2.15 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Other Revolving Credit
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Other Revolving Credit Commitments and (C) repayment made
in connection with a permanent repayment and termination of commitments (subject
to clause (3) below)) of Loans with respect to Other Revolving Credit
Commitments after the date of obtaining any Other Revolving Credit Commitments
shall be made on a pro rata basis with all other Revolving Credit Commitments,
(2) subject to the provisions of Section 2.03(n) and Section 2.04(g) to the
extent dealing with Swing Line Loans and Letters of Credit which mature or
expire after a maturity date when there exist Other Revolving Credit Commitments
with a longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments (and except as
provided in Section 2.03(n) and Section 2.04(g), without giving effect to
changes thereto on an earlier maturity date with respect to Swing Line Loans and
Letters of Credit theretofore incurred or issued), (3) the permanent repayment
of Revolving Credit Loans with respect to, and termination of, Other Revolving
Credit Commitments after the date of obtaining any Other Revolving Credit
Commitments shall be made on a pro rata basis with all other Revolving Credit
Commitments, except that the Borrower shall be permitted to permanently repay
and terminate commitments of any such Class on a better than a pro rata basis as
compared to any other Class with a later maturity date than such Class and
(4) assignments and participations of Other Revolving Credit Commitments and
Other Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.

 

113



--------------------------------------------------------------------------------

(c) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.15(a) shall be in an aggregate principal amount that is (x) not less
than $20,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.15, and the Required Lenders hereby
expressly authorize the Administrative Agent to enter into any such Refinancing
Amendment.

(e) This Section 2.15 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.16 Extension of Term Loans; Extension of Revolving Credit Loans.

(a) Extension of Term Loans. The Borrower may at any time and from time to time
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, except that:
(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment; (ii) the
Effective Yield with respect to the Extended Term Loans (whether in the form of
interest rate margin, upfront fees, original issue discount or otherwise) may be
different than the Effective Yield for the Term Loans of such Existing Term Loan
Tranche, in each case, to the extent provided in the applicable Extension
Amendment; (iii) the Extension Amendment may provide for other covenants and
terms that apply solely to any period after the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Term Loans); and (iv) Extended Term Loans may
have call protection as may be agreed by the Borrower and the Lenders thereof;
provided that no Extended Term Loans may be optionally prepaid prior to the date
on which the Term Loans under the Existing Term Loan Tranche from which such
Extended Term Loans were

 

114



--------------------------------------------------------------------------------

amended are repaid in full, unless such optional prepayment is accompanied by at
least a pro rata optional prepayment of such Existing Term Loan Tranche;
provided, however, that (A) no Default shall have occurred and be continuing at
the time a Term Loan Extension Request is delivered to Lenders, (B) in no event
shall the final maturity date of any Extended Term Loans of a given Term Loan
Extension Series at the time of establishment thereof be earlier than the then
Latest Maturity Date of any then existing Term Loans hereunder, (C) the Weighted
Average Life to Maturity of any Extended Term Loans of a given Term Loan
Extension Series at the time of establishment thereof shall be no shorter (other
than by virtue of amortization or prepayment of such Indebtedness prior to the
time of incurrence of such Extended Term Loans) than the remaining Weighted
Average Life to Maturity of any Existing Term Loan Tranche, (D) any such
Extended Term Loans (and the Liens securing the same) shall be permitted by the
terms of the Intercreditor Agreements (to the extent any Intercreditor Agreement
is then in effect), (E) any Extended Term Loans may participate on a pro rata
basis or less than a pro rata basis (but not greater than a pro rata basis) in
any voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Term Loan Extension Request and (F) all
documentation in respect of such Extension Amendment shall be consistent with
the foregoing. Any Extended Term Loans amended pursuant to any Term Loan
Extension Request shall be designated a series (each, a “Term Loan Extension
Series”) of Extended Term Loans for all purposes of this Agreement; provided
that any Extended Term Loans amended from an Existing Term Loan Tranche may, to
the extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Term Loan Extension Series with respect
to such Existing Term Loan Tranche. Each Term Loan Extension Series of Extended
Term Loans incurred under this Section 2.16 shall be in an aggregate principal
amount that is not less than $20,000,000.

(b) Extension of Revolving Credit Commitments. The Borrower may at any time and
from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Maturity Date with respect to all or a portion of any principal
amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving Credit Commitments”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Revolver Tranche) (each, a
“Revolver Extension Request”) setting forth the proposed terms of the Extended
Revolving Credit Commitments to be established, which shall (x) be identical as
offered to each Lender under such Existing Revolver Tranche (including as to the
proposed interest rates and fees payable) and offered pro rata to each Lender
under such Existing Revolver Tranche and (y) be identical to the Revolving
Credit Commitments under the Existing Revolver Tranche from which such Extended
Revolving Credit Commitments are to be amended, except that: (i) the Maturity
Date of the Extended Revolving Credit Commitments may be delayed to a later date
than the Maturity Date of the Revolving Credit Commitments of such Existing
Revolver Tranche, to the extent provided in the applicable Extension Amendment;
(ii) the Effective Yield with respect to extensions of credit under the Extended
Revolving Credit Commitments (whether in the form of interest rate margin,
upfront fees, commitment fees, original issue discount or otherwise) may be
different than the Effective Yield for extensions of credit under the Revolving
Credit Commitments of such Existing Revolver Tranche, in each case, to the
extent provided in the applicable Extension

 

115



--------------------------------------------------------------------------------

Amendment; (iii) the Extension Amendment may provide for other covenants and
terms that apply solely to any period after the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Revolving Credit Commitments); and (iv) all
borrowings under the applicable Revolving Credit Commitments (i.e., the Existing
Revolver Tranche and the Extended Revolving Credit Commitments of the applicable
Revolver Extension Series) and repayments thereunder shall be made on a pro rata
basis (except for (I) payments of interest and fees at different rates on
Extended Revolving Credit Commitments (and related outstandings) and
(II) repayments required upon the Maturity Date of the non-extending Revolving
Credit Commitments); provided, further, that (A) no Default shall have occurred
and be continuing at the time a Revolver Extension Request is delivered to
Lenders, (B) in no event shall the final maturity date of any Extended Revolving
Credit Commitments of a given Revolver Extension Series at the time of
establishment thereof be earlier than the then Latest Maturity Date of any other
Revolving Credit Commitments hereunder, (C) any such Extended Revolving Credit
Commitments (and the Liens securing the same) shall be permitted by the terms of
the Intercreditor Agreements (to the extent any Intercreditor Agreement is then
in effect) and (D) all documentation in respect of such Extension Amendment
shall be consistent with the foregoing. Any Extended Revolving Credit
Commitments amended pursuant to any Revolver Extension Request shall be
designated a series (each, a “Revolver Extension Series”) of Extended Revolving
Credit Commitments for all purposes of this Agreement; provided that any
Extended Revolving Credit Commitments amended from an Existing Revolver Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Revolver Extension Series with
respect to such Existing Revolver Tranche. Each Revolver Extension Series of
Extended Revolving Credit Commitments incurred under this Section 2.16 shall be
in an aggregate principal amount that is not less than $5,000,000.

(c) Extension Request. The Borrower shall provide the applicable Extension
Request at least three Business Days prior to the date on which Lenders under
the Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.16. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Credit
Commitments amended into Extended Revolving Credit Commitments, as applicable,
pursuant to any Extension Request. Any Lender holding a Loan under an Existing
Term Loan Tranche (each, an “Extending Term Lender”) wishing to have all or a
portion of its Term Loans under the Existing Term Loan Tranche subject to such
Extension Request amended into Extended Term Loans and any Revolving Credit
Lender (each, an “Extending Revolving Credit Lender”) wishing to have all or a
portion of its Revolving Credit Commitments under the Existing Revolver Tranche
subject to such Extension Request amended into Extended Revolving Credit
Commitments, as applicable, shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
which it has elected to request be amended into Extended Term Loans or Extended
Revolving Credit Commitments, as applicable (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate principal amount of Term Loans under the Existing Term Loan Tranche or
Revolving Credit

 

116



--------------------------------------------------------------------------------

Commitments under the Existing Revolver Tranche, as applicable, in respect of
which applicable Term Lenders or Revolving Credit Lenders, as the case may be,
shall have accepted the relevant Extension Request exceeds the amount of
Extended Term Loans or Extended Revolving Credit Commitments, as applicable,
requested to be extended pursuant to the Extension Request, Term Loans or
Revolving Credit Commitments, as applicable, subject to Extension Elections
shall be amended to Extended Term Loans or Revolving Credit Commitments, as
applicable, on a pro rata basis (subject to rounding by the Administrative
Agent, which shall be conclusive) based on the aggregate principal amount of
Term Loans or Revolving Credit Commitments, as applicable, included in each such
Extension Election.

(d) Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the Borrower, the Administrative Agent and
each Extending Term Lender or Extending Revolving Credit Lender, as applicable,
providing an Extended Term Loan or Extended Revolving Credit Commitment, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Sections 2.16(a) or 2.16(b) above, respectively (but which shall not require
the consent of any other Lender). The effectiveness of any Extension Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in Section 4.02 and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of (i) legal
opinions, board resolutions and officers’ certificates consistent with those
delivered on the Closing Date other than changes to such legal opinion resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that the
Extended Term Loans or Extended Revolving Credit Commitments, as applicable, are
provided with the benefit of the applicable Loan Documents. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Term Loans or Extended Revolving Credit Commitments, as applicable, incurred
pursuant thereto, (ii) modify the scheduled repayments set forth in Section 2.07
with respect to any Existing Term Loan Tranche subject to an Extension Election
to reflect a reduction in the principal amount of the Term Loans thereunder in
an amount equal to the aggregate principal amount of the Extended Term Loans
amended pursuant to the applicable Extension (with such amount to be applied
ratably to reduce scheduled repayments of such Term Loans required pursuant to
Section 2.07), (iii) modify the prepayments set forth in Section 2.05 to reflect
the existence of the Extended Term Loans and the application of prepayments with
respect thereto and (iv) effect such other amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.16, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.

(e) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

 

117



--------------------------------------------------------------------------------

(f) This Section 2.16 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
L/C Issuers or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by any L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default has occurred and
is continuing), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuers or the Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
L/C Issuer or the Swing Line Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default has occurred and is
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that, if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

118



--------------------------------------------------------------------------------

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit fees as provided in Section 2.03(h).

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the Pro Rata Share of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default has occurred and is
continuing; and (ii) the aggregate obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Credit Commitment of that Non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Loans of that Lender. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuers agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Share (without giving effect to Section 2.17(a)(iv)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

119



--------------------------------------------------------------------------------

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

SECTION 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments made by or on
account of the Borrower (the term Borrower under Article III being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) or any
Guarantor under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
assessments or withholdings (including backup withholding) or similar charges
imposed by any Governmental Authority including interest, penalties and
additions to tax (collectively “Taxes”), except as required by applicable Law.
If the Borrower, any Guarantor or other applicable withholding agent shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to any Agent or any Lender, (A) to the extent the Tax in
question is an Indemnified Tax, the sum payable by the Borrower or such
Guarantor shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01), each of such Agent and such Lender receives an amount equal
to the sum it would have received had no such deductions been made, (B) the
applicable withholding agent shall make such deductions, (C) the applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (D) within 30
days after the date of such payment (or, if receipts or evidence are not
available within 30 days, as soon as possible thereafter), if the Borrower or
any Guarantor is the applicable withholding agent, shall furnish to such Agent
or Lender (as the case may be) the original or a copy of a receipt evidencing
payment thereof or other evidence reasonably acceptable to such Agent or Lender.

(b) In addition, each Loan Party agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes, or charges or levies of the same character, imposed by
any Governmental Authority, which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (including
additions to tax, penalties and interest related thereto) excluding, in each
case, such amounts that result from an Agent or Lender’s Assignment and
Assumption, grant of a participation, transfer or assignment to or designation
of a new applicable Lending Office or other office for receiving payments under
any Loan Document (collectively, “Assignment Taxes”) to the extent such
Assignment Taxes result from a connection that the Agent or Lender has with the
taxing jurisdiction other than the connection arising out of the Loan Documents
or the transactions therein, except for such Assignment Taxes resulting from
assignment or participation that is requested or required in writing by the
Borrower (all such non-excluded Taxes described in this Section 3.01(b) being
hereinafter referred to as “Other Taxes”).

(c) Each Loan Party agrees to indemnify each Agent and each Lender for (i) the
full amount of Indemnified Taxes and Other Taxes payable by such Agent or such
Lender and (ii) any reasonable expenses arising therefrom or with respect
thereto, in each case whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability prepared in good faith by such Agent or
Lender (or by an Agent on behalf of such Lender), accompanied by a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts, shall be conclusive absent manifest error.

 

120



--------------------------------------------------------------------------------

(d) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by Law certifying as to any entitlement of
such Lender to an exemption from, or reduction in, withholding Tax with respect
to any payments to be made to such Lender under the Loan Documents. Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation obsolete or inaccurate in any material respect, deliver promptly
to the Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent in writing of its inability to do so. Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Loan Document to or for a Lender are not
subject to withholding Tax or are subject to such Tax at a rate reduced by an
applicable tax treaty, the Borrower, the Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate.
Notwithstanding any other provision of this Section 3.01(d), a Lender shall not
be required to deliver any form pursuant to this Section 3.01(d) that such
Lender is not legally able to deliver. Without limiting the foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from federal backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN (or any successor forms) claiming eligibility for the
benefits of an income tax treaty to which the United States is a party, and such
other documentation as required under the Code,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (a) a United States Tax Compliance
Certificate and (b) two properly completed and duly signed original copies of
Internal Revenue Service Form W-8BEN (or any successor form), or

 

121



--------------------------------------------------------------------------------

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), Internal Revenue Service
Form W-8IMY (or any successor forms) of the Lender, accompanied by a
Form W-8ECI, Form W-8BEN, United States Tax Compliance Certificate, Form W-9,
Form W-8IMY and/or any other required information from each beneficial owner, as
applicable (provided that if the Lender is a partnership, and one or more
beneficial partners of such Lender are claiming the portfolio interest
exemption, the United States Tax Compliance Certificate may be provided by such
Lender on behalf of such partner).

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 3.01(d)(iii), “FATCA” shall include any
amendments made to FATCA after the Closing Date.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 3.01 and Section 3.04(a) shall, if requested by the Borrower, use its
reasonable efforts to change the jurisdiction of its Lending Office (or take any
other measures reasonably requested by the Borrower) if such a change or other
measures would reduce any such additional amounts (including any such additional
amounts that may thereafter accrue) and would not, in the sole determination of
such Lender, result in any unreimbursed cost or expense or be otherwise
materially disadvantageous to such Lender.

(f) If any Lender or Agent receives a refund in respect of any Indemnified Taxes
or Other Taxes as to which indemnification or additional amounts have been paid
to it by any Loan Party pursuant to this Section 3.01, it shall promptly remit
such refund to such Loan Party (but only to the extent of indemnification or
additional amounts paid by such Loan Party under this Section 3.01 with respect
to Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Lender or Agent, as the case
may be, and without interest (other than any interest paid by the relevant
taxing authority with respect to such refund); provided that such Loan Party,
upon the request of the Lender or Agent, as the case may be, agrees promptly to
return such refund (plus any penalties, interest or other charges imposed by the
relevant taxing authority) to such party in the event such party is required to
repay such refund to the relevant taxing authority. This Section 3.01 shall not
be construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to Taxes that it deems
confidential) to the Borrower or any other person.

 

122



--------------------------------------------------------------------------------

(g) For the avoidance of doubt, the term “Lender” for purposes of this
Section 3.01 shall include each L/C Issuer and Swing Line Lender.

SECTION 3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies, or, in the case of Eurocurrency Rate Loans
denominated in Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or convert all
applicable Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or promptly, if
such Lender may not lawfully continue to maintain such Eurocurrency Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted and all amounts due, if any, in
connection with such prepayment or conversion under Section 3.05. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the applicable Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan, or
that the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, or that deposits in Dollars are not being
offered to banks in the applicable offshore interbank market for the applicable
amount and the Interest Period of such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or, failing that, will be deemed to have
converted such request, if applicable, into a request for a Borrowing of Base
Rate Loan in the amount specified therein.

SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing

 

123



--------------------------------------------------------------------------------

to make or making, funding or maintaining any Eurocurrency Rate Loans or (as the
case may be) issuing or participating in Letters of Credit, or a reduction in
the amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) Indemnified Taxes or Other
Taxes, or any Taxes excluded from the definition of Indemnified Taxes under
exceptions (i)(B) through (vi) thereof or (ii) reserve requirements contemplated
by Section 3.04(c)) and the result of any of the foregoing shall be to increase
the cost to such Lender of making or maintaining the Eurocurrency Rate Loan (or
of maintaining its obligations to make any Loan), or to reduce the amount of any
sum received or receivable by such Lender, then from time to time within 15 days
after demand by such Lender setting forth in reasonable detail such increased
costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction. Notwithstanding anything herein to the contrary, for all purposes
under this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a change in law, regardless of the date enacted,
adopted or issued; provided that to the extent any increased costs or reductions
are incurred by any Lender as a result of any requests, rules, guidelines or
directives promulgated under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or pursuant to Basel III after the Closing Date, then such Lender
shall be compensated pursuant to this Section 3.04 only if such Lender imposes
such charges under other syndicated credit facilities involving similarly
situated borrowers that such Lender is a lender under.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity requirements or any change therein or in the
interpretation thereof, in each case after the Closing Date, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any Person controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and liquidity and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender setting forth in reasonable detail the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such reduction
within 15 days after receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves, capital or liquidity with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits, additional
interest on the unpaid principal amount of each applicable Eurocurrency Rate
Loan of the Borrower equal to the actual costs of such reserves, capital or
liquidity allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio, capital or liquidity requirement or analogous requirement of any
other central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitments or the funding

 

124



--------------------------------------------------------------------------------

of any Eurocurrency Rate Loans of the Borrower, such additional costs (expressed
as a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan; provided the
Borrower shall have received at least 15 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice 15 days prior to the relevant Interest Payment Date,
such additional interest or cost shall be due and payable 15 days from receipt
of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage; and provided, further,
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Sections 3.04(a), 3.04(b), 3.04(c) or 3.04(d).

SECTION 3.05 Funding Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense actually incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of the Borrower on a day other than the last day of the Interest Period for
such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan required to be made by it hereunder) to prepay, borrow,
continue or convert any Eurocurrency Rate Loan of the Borrower on the date or in
the amount notified by the Borrower, including any loss or expense (excluding
loss of anticipated profits) arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for the applicable
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

 

125



--------------------------------------------------------------------------------

SECTION 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the event that gives rise to such claim; provided that,
if the circumstance giving rise to such claim is retroactive, then such 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof. If any Lender requests compensation by the Borrower under
Section 3.04, the Borrower may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender to make or continue
from one Interest Period to another applicable Eurocurrency Rate Loans, or, if
applicable, to convert Base Rate Loans into Eurocurrency Rate Loans, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b), such Lender’s applicable Eurocurrency
Rate Loans shall be automatically converted into Base Rate Loans (or, if such
conversion is not possible, repaid) on the last day(s) of the then current
Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of an
immediate conversion required by Section 3.02, on such earlier date as required
by Law) and, unless and until such Lender gives notice as provided below that
the circumstances specified in Sections 3.02, 3.03 or 3.04 that gave rise to
such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Sections 3.02, 3.03 or
3.04 that gave rise to the conversion of any of such Lender’s Eurocurrency Rate
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders under the applicable Facility are
outstanding, if applicable, such Lender’s Base Rate Loans shall be automatically
converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Eurocurrency Rate

 

126



--------------------------------------------------------------------------------

Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurocurrency Rate Loans under such Facility and by
such Lender are held pro rata (as to principal amounts, interest rate basis, and
Interest Periods) in accordance with their respective Commitments for the
applicable Facility.

SECTION 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 (with respect to Indemnified
Taxes) or Section 3.04 as a result of any condition described in such Sections
or any Lender ceases to make any Eurocurrency Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then the
Borrower may so long as no Event of Default has occurred and is continuing, at
its sole cost and expense, on 10 Business Days’ prior written notice to the
Administrative Agent and such Lender, (x) replace such Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement (in respect of
any applicable Facility only in the case of clause (i) or, with respect to a
Class vote, clause (iii)) to one or more Eligible Assignees; provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; and provided,
further, that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01 (with respect to Indemnified Taxes), such assignment will result in
a reduction in such compensation or payments and (B) in the case of any such
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable Eligible Assignees shall have agreed to, and shall be sufficient
(together with all other consenting Lenders) to cause the adoption of, the
applicable departure, waiver or amendment of the Loan Documents; or
(y) terminate the Commitment of such Lender or L/C Issuer (in respect of any
applicable Facility only in the case of clause (i) or clause (iii)), as the case
may be, and (1) in the case of a Lender (other than an L/C Issuer), repay all
Obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date and (2) in the
case of an L/C Issuer, repay all Obligations of the Borrower owing to such L/C
Issuer relating to the Loans and participations held by the L/C Issuer as of
such termination date and cancel or backstop on terms satisfactory to such L/C
Issuer any Letters of Credit issued by it; provided that, in the case of any
such termination of a Non-Consenting Lender such termination shall be sufficient
(together with all other consenting Lenders) to cause the adoption of the
applicable departure, waiver or amendment of the Loan Documents and such
termination shall be in respect of any applicable Facility only in the case of
clause (i) or, with respect to a Class vote, clause (iii).

(b) Any Lender being replaced pursuant to Section 3.07(a)(x) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Borrower or Administrative Agent. Pursuant to such
Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Loans, Commitments

 

127



--------------------------------------------------------------------------------

and participations so assigned shall be paid in full by the assignee Lender to
such assigning Lender concurrently with such Assignment and Assumption and
(C) upon such payment and, if so requested by the assignee Lender, delivery to
the assignee Lender of the appropriate Note or Notes executed by the Borrower,
the assignee Lender shall become a Lender hereunder and the assigning Lender
shall cease to constitute a Lender hereunder with respect to such assigned
Loans, Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender. In connection with any such replacement, if any such Non-Consenting
Lender or Defaulting Lender does not execute and deliver to the Administrative
Agent a duly executed Assignment and Assumption reflecting such replacement
within five Business Days of the date on which the assignee Lender executes and
delivers such Assignment and Assumption to such Non-Consenting Lender or
Defaulting Lender, then such Non-Consenting Lender or Defaulting Lender shall be
deemed to have executed and delivered such Assignment and Assumption without any
action on the part of the Non-Consenting Lender or Defaulting Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a backup standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, each affected
Lender or each affected Lender of a certain Class in accordance with the terms
of Section 10.01 or all the Lenders with respect to a certain Class of the Loans
and (iii) the Required Lenders (or, in the case of a consent, waiver or
amendment involving all affected Lenders of a certain Class, the Required Class
Lenders as applicable) have agreed to such consent, waiver or amendment, then
any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.”

SECTION 3.08 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 

128



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

SECTION 4.01 Conditions to Initial Credit Extension.

The obligation of each Lender to make a Credit Extension hereunder on the
Closing Date is subject to satisfaction of the following conditions precedent,
except as otherwise agreed between the Borrower and the Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or pdf copies or other facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

(i) a Committed Loan Notice in accordance with the requirements hereof;

(ii) executed counterparts of this Agreement;

(iii) each Collateral Document set forth on Schedule 1.01C required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with:

(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock or membership interest powers executed in blank and
instruments evidencing the Pledged Debt indorsed in blank (or confirmation in
lieu thereof that such certificates, powers and instruments have been sent for
overnight delivery to the Collateral Agent or its counsel); and

(B) evidence that all other actions, recordings and filings required by the
Collateral Documents as of the Closing Date or that the Administrative Agent may
deem reasonably necessary to satisfy the Collateral and Guarantee Requirement
shall have been taken, completed or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

(iv) [Reserved];

(v) such certificates of good standing (to the extent such concept exists) from
the applicable secretary of state of the state of organization of each Loan
Party, certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party (including
a certificate attaching the Organization Documents of each Loan Party) as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date;

 

129



--------------------------------------------------------------------------------

(vi) an opinion from (A) Simpson Thacher & Bartlett LLP, New York counsel to the
Loan Parties and (B) Kolesar & Leatham, Nevada counsel to the Loan Parties;

(vii) a solvency certificate from the chief financial officer, chief accounting
officer or other officer with equivalent duties of the Borrower (after giving
effect to the Transactions) substantially in the form attached hereto as
Exhibit E-2;

(viii) a certificate, dated the Closing Date and signed by a Responsible Officer
of the Borrower, confirming satisfaction of the conditions set forth in
Sections 4.02(i) and 4.02(ii);

(ix) the Perfection Certificate, duly completed and executed by the Loan
Parties; and

(x) copies of a recent Lien and judgment search in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties.

(b) The Closing Fees and all fees and expenses due to the Lead Arrangers and
their Affiliates required to be paid on the Closing Date and (in the case of
expenses) invoiced at least three Business Days before the Closing Date (except
as otherwise reasonably agreed by the Borrower) shall have been paid from the
proceeds of the initial funding under the Facilities. Without duplication of the
foregoing, the Borrower shall have paid to the Administrative Agent, for
distribution to the Term Lenders, a ticking fee (the “Ticking Fee”) which will
accrue at a rate per annum equal to the Ticking Fee Rate (computed on the basis
of a year of 360 days) on the average daily amount of the allocations with
respect to the Initial Term Loans during the period from and including the 31st
day after the date that allocations with respect to the Initial Term Loans are
notified to the Term Lenders (the “Allocation Date”) until the Closing Date;
provided that it is understood and agreed that on the six-month anniversary of
the Allocation Date, such allocations shall terminate and be of no further
effect as of such six-month anniversary if the Closing Date shall not have
occurred by such time. The Ticking Fee shall be due and payable on the Closing
Date. Without duplication of the foregoing, the Borrower shall have paid on the
Closing Date to the Administrative Agent, for the account of each Term Lender
party to this Agreement as a Term Lender on the Closing Date, as fee
compensation for the funding of such Term Lender’s Initial Term Loans, a closing
fee in an amount equal to 0.50% of the stated principal amount of such Term
Lender’s Initial Term Loans, payable to such Term Lender from the proceeds of
the Initial Term Loans as and when funded on the Closing Date. Such closing fees
will be in all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter.

(c) The Administrative Agent shall have received reasonably satisfactory
evidence that prior to or substantially simultaneously with the initial Credit
Extensions the Refinancing has been consummated.

(d) The Lead Arrangers shall have received the Audited Financial Statements.

 

130



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received at least three Business Days
prior to the Closing Date all documentation and other information about the
Borrower and the Guarantors required under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act that
has been requested by the Administrative Agent in writing at least 10 days prior
to the Closing Date.

(f) Prior to or substantially simultaneously with the initial Credit Extension,
the Initial Public Offering shall have been consummated and Holdings shall have
received at least $650,000,000 in gross cash proceeds therefrom, which proceeds
shall have been or, substantially simultaneously with the initial Credit
Extension, shall be contributed to the Borrower.

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 4.02 Conditions to All Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans and other than a Request for
Credit Extension for an Incremental Facility which shall be governed by
Section 2.14(d)), including on the Closing Date, is subject to the following
conditions precedent:

(i) The representations and warranties of each Loan Party set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) on and as of the date of such Credit Extension with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

(ii) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(iii) The Administrative Agent and, if applicable, the relevant L/C Issuer or
the Swing Line Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(i) and 4.02(ii) (or, in
the case of a Request for Credit Extension for an Incremental Facility, the
conditions specified in Section 2.14(d)) have been satisfied on and as of the
date of the applicable Credit Extension.

 

131



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower and each of the Subsidiary Guarantors party hereto represent and
warrant to the Agents and the Lenders at the time of each Credit Extension that:

SECTION 5.01 Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing (where relevant) under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business as
currently conducted and (ii) in the case of the Loan Parties, execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and in good standing (where relevant) under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs and injunctions and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case, referred to in clauses (a) (other than
with respect to the Borrower), (b)(i) (other than with respect to the Borrower),
(c), (d) and (e), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions,
(a) are within such Loan Party’s corporate or other powers, (b) have been duly
authorized by all necessary corporate or other organizational action, and (c) do
not (i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment to be made under (x) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) violate any applicable Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (c)(ii)(x), to the extent that such violation, conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.03 Governmental Authorization; Other Consents.

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, or for the consummation of the Transactions, (b) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral

 

132



--------------------------------------------------------------------------------

Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings, recordings and registrations with Governmental
Authorities necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect (except to the
extent not required to be obtained, taken, given or made or be in full force and
effect pursuant to the Collateral and Guarantee Requirement) and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity, (ii) the need for filings,
recordations and registrations necessary to create or perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties and
(iii) the effect of foreign Laws, rules and regulations as they relate to
pledges, if any, of Equity Interests in Foreign Subsidiaries.

SECTION 5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the dates thereof
and their results of operations for the periods covered thereby in accordance
with GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein.

(b) The forecasts of consolidated balance sheets and consolidated statements of
income and cash flow of Holdings and its Subsidiaries which have been furnished
to the Administrative Agent prior to the Closing Date have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such forecasts, it being
understood that actual results may vary from such forecasts and that such
variations may be material.

(c) Since December 31, 2013, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) As of the Closing Date, none of the Borrower and its Subsidiaries has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the liabilities reflected on Schedule 5.05, (ii) obligations arising
under the Loan Documents and (iii) liabilities incurred in the ordinary course
of business that, either individually or in the aggregate, have not had nor
could reasonably be expected to have a Material Adverse Effect).

 

133



--------------------------------------------------------------------------------

SECTION 5.06 Litigation.

Except as set forth on Schedule 5.06, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrower or any of its Restricted Subsidiaries or against any
of their properties or revenues that either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

SECTION 5.07 [Reserved].

SECTION 5.08 Ownership of Property; Liens; Real Property; Management Agreements
and Franchise Agreements.

(a) The Borrower and each of its Restricted Subsidiaries has good record title
to, or valid leasehold interests in, or easements or other limited property
interests in, all Real Property necessary in the ordinary conduct of its
business, free and clear of all Liens except as set forth on Schedule 5.08
hereto and except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interest could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(b) Except as would not have a Material Adverse Effect, (i) none of the
management agreements or franchise agreements relating to Real Property owned or
leased by any Loan Party requires or will require any Loan Party to pay any
material property improvement plan fees or charges or requires or will require
any Loan Party to renovate, update, upgrade, repair, enhance, or improve such
Real Property as a result of the Transactions, and (ii) all management
agreements and franchise agreements to which any Loan Party is a party relating
to Real Property are in full force and effect and no consent is required in
connection with any such agreements for the consummation of the Transactions,
except as shall have been obtained prior to the Closing Date.

SECTION 5.09 Environmental Matters.

Except as specifically disclosed in Schedule 5.09(a) or except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(a) each Loan Party and its respective properties and operations are and, other
than any matters which have been finally resolved, have been in compliance with
all Environmental Laws, which includes obtaining, maintaining and complying with
all applicable Environmental Permits required under such Environmental Laws to
carry on the business of the Loan Parties;

(b) the Loan Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws and
none of the Loan Parties nor any of the Real Property owned, leased, operated or
licensed to a franchisee (subject to, in the case of such franchised Real
Property not managed by the Loan Parties or Subsidiaries or their Affiliates,
the knowledge of the Borrower) by any Loan Party or Subsidiary is the subject of
any claims, investigations, liens, demands, or judicial, administrative or
arbitral proceedings pending or, to the knowledge of the Borrower, threatened,
under or relating to any Environmental Law;

 

134



--------------------------------------------------------------------------------

(c) there has been no Release of Hazardous Materials on, at, under or from any
Real Property or facilities currently or formerly owned, leased, operated or
licensed to a franchisee (subject to, in the case of such franchised Real
Property not operated by the Loan Parties or Subsidiaries or their Affiliates,
the knowledge of the Borrower) by any Loan Party or Subsidiary, or arising out
of the conduct of the Loan Parties that could reasonably be expected to require
investigation, remedial activity or corrective action or cleanup by, or on
behalf of, any Loan Party or Subsidiary or could reasonably be expected to
result in any Environmental Liability;

(d) there are no facts, circumstances or conditions arising out of or relating
to the Loan Parties or any of their respective operations or any facilities
currently or, to the knowledge of the Borrower, formerly owned, leased, operated
or licensed to a franchisee (subject to, in the case of such franchised Real
Property not operated by the Loan Parties or Subsidiaries or their Affiliates,
the knowledge of the Borrower) by any of the Loan Parties or Subsidiaries, that
could reasonably be expected to require investigation, remedial activity or
corrective action or cleanup by, or on behalf of, any Loan Party or Subsidiary
or could reasonably be expected to result in any Environmental Liability; and

(e) the Borrower has made available to the Administrative Agent all
environmental reports, studies, assessments, audits, or other similar documents
containing information regarding any Environmental Liability that are in the
possession or control of the Borrower or any Loan Party or Subsidiary.

SECTION 5.10 Taxes.

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have filed all tax returns required to be filed, and have
paid all Taxes levied or imposed upon them or their properties, that are due and
payable (including in their capacity as a withholding agent), except those that
are being contested in good faith by appropriate proceedings diligently
conducted. Except as described on Schedule 5.10, there is no proposed Tax
deficiency or assessment known to any of the Loan Parties against any of the
Loan Parties that would, if made, individually or in the aggregate, have a
Material Adverse Effect.

SECTION 5.11 ERISA Compliance.

(a) Except as set forth on Schedule 5.11(a) or as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan maintained by a Loan Party or ERISA Affiliate is in compliance
with the applicable provisions of ERISA and the Code and the regulations and
published interpretations thereunder and other federal or state Laws.

(b) (i) No ERISA Event has occurred during the six year period prior to the date
on which this representation is made or deemed made or is reasonably expected to
occur; (ii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and

 

135



--------------------------------------------------------------------------------

not delinquent under Section 4007 of ERISA); (iii) neither any Loan Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (iv) neither any Loan Party nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA, except, with respect to each of the foregoing
clauses of this Section 5.11(b), as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(c) With respect to each Pension Plan, the adjusted funding target attainment
percentage (as defined in Section 436 of the Code), as determined by the
applicable Pension Plan’s Enrolled Actuary under Sections 436(j) and 430(d)(2)
of the Code and all applicable regulatory guidance promulgated thereunder
(“AFTAP”), would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.” Neither any Loan Party nor any ERISA
Affiliate maintains or contributes to a Plan that is, or is expected to be, in
at-risk status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Code), in each case, except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 5.12 Subsidiaries; Equity Interests.

As of the Closing Date (after giving effect to the Transactions), no Loan Party
has any Subsidiaries (other than Immaterial Subsidiaries) other than those
specifically disclosed in Schedule 5.12, and all of the outstanding Equity
Interests owned by the Loan Parties (or a Subsidiary of any Loan Party) in such
Subsidiaries (other than Immaterial Subsidiaries) have been validly issued and
are fully paid and all Equity Interests owned by a Loan Party in such
Subsidiaries (other than Immaterial Subsidiaries) are owned free and clear of
all Liens except (i) those created under the Collateral Documents and (ii) any
Lien that is permitted under Section 7.01. As of the Closing Date,
Schedules 1(a) and 10 to the Perfection Certificate (a) set forth the name and
jurisdiction of each Domestic Subsidiary that is a Loan Party and (b) set forth
the ownership interest of the Borrower and any other Guarantor in each wholly
owned Subsidiary (other than Immaterial Subsidiaries), including the percentage
of such ownership.

SECTION 5.13 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
for any purpose that violates Regulation U of the Board of Governors of the
United States Federal Reserve System.

(b) None of the Borrower, any Person Controlling the Borrower, or any of its
Restricted Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

136



--------------------------------------------------------------------------------

SECTION 5.14 Disclosure.

To the best of the Borrower’s knowledge, no report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished), when
taken as a whole, contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements therein (when taken as
a whole), in the light of the circumstances under which they were made, not
materially misleading. With respect to projected financial information and pro
forma financial information, the Borrower represents that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation; it being understood that such projections may vary from
actual results and that such variances may be material.

SECTION 5.15 Labor Matters.

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect as of the Closing Date (a) there are no strikes or other labor
disputes against the Borrower or any of its Restricted Subsidiaries pending or,
to the knowledge of the Borrower, threatened, (b) hours worked by and payment
made to employees of the Borrower or any of its Restricted Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable Laws,
(c) the Borrower and the other Loan Parties have complied with all applicable
labor laws including work authorization and immigration and (d) all payments due
from the Borrower or any of its Restricted Subsidiaries on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant party.

SECTION 5.16 [Reserved].

SECTION 5.17 Intellectual Property; Licenses, Etc.

The Borrower and its Restricted Subsidiaries own, license or possess the right
to use all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, licenses, technology, software, know-how
database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, and, to the knowledge of the
Borrower, such IP Rights do not conflict with the rights of any Person, except
to the extent such failure to own, license or possess or such conflicts, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. The business of any Loan Party or any of their
Subsidiaries as currently conducted does not infringe upon, misappropriate or
otherwise violate any IP Rights held by any Person except for such
infringements, misappropriations and violations, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the IP Rights is filed and
presently pending or, to the knowledge of the Borrower, presently threatened in
writing against any Loan Party or any of its Subsidiaries, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

137



--------------------------------------------------------------------------------

Except pursuant to licenses and other user agreements entered into by each Loan
Party in the ordinary course of business, as of the Closing Date, all
registrations listed in Schedule 9 to the Perfection Certificate are valid and
subsisting, except, in each case, to the extent failure of such registrations to
be valid and subsisting could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

SECTION 5.18 Solvency.

On the Closing Date, after giving effect to the Transactions, the Borrower and
its Restricted Subsidiaries, on a consolidated basis, are Solvent.

SECTION 5.19 Subordination of Junior Financing; First Lien Obligations.

The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any Junior Financing Documentation.

SECTION 5.20 OFAC; USA PATRIOT Act; FCPA; Anti-Corruption Laws; Sanctions.

(a) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by Holdings, the Borrower and its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions. Holdings, the Borrower and its Subsidiaries and,
to the knowledge of the Borrower, their respective directors, officers,
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.

(b) To the extent applicable, each of Holdings, the Borrower and its
Subsidiaries is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, the International Emergency Economic Powers Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the USA
PATRIOT Act.

(c) Neither Holdings, the Borrower nor any of its Subsidiaries nor, to the
knowledge of the Borrower, any director, officer, employee, agent or controlled
affiliate of Holdings, the Borrower or any of its Subsidiaries that will act in
any capacity in connection with or benefit from the credit facility established
hereby is a Sanctioned Person, nor is Holdings, the Borrower or any of its
Subsidiaries located, organized or resident in any country or territory that is
the subject of Sanctions.

(d) No part of the proceeds of the Loans or Letters of Credit will be used by
the Borrower (i) in violation of Anti-Corruption Laws or applicable Sanctions or
(ii) for the purpose of financing any activities or business of or with any
Sanctioned Person.

 

138



--------------------------------------------------------------------------------

SECTION 5.21 Security Documents.

(a) Valid Liens. Each Collateral Document delivered pursuant to Section 4.01 and
Sections 6.11 and 6.13 will, upon execution and delivery thereof, be effective
to create in favor of the Collateral Agent for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, the
Collateral described therein to the extent intended to be created thereby and
(i) when financing statements and other filings in appropriate form are filed in
the offices specified on Schedule 5 to the Perfection Certificate and (ii) upon
the taking of possession or control by the Collateral Agent of such Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent possession or control by the Collateral Agent is required by the
Security Agreement), the Liens created by the Collateral Documents (other than
the Mortgages (if any)) shall constitute fully perfected Liens on, and security
interests in (to the extent intended to be created thereby), all right, title
and interest of the grantors in such Collateral, in each case subject to no
Liens other than Liens permitted hereunder.

(b) PTO Filing; Copyright Office Filing. When the Intellectual Property Security
Agreements are properly filed in the United States Patent and Trademark Office
and the United States Copyright Office, to the extent such filings may perfect
such interests, the Liens created by the Security Agreement shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the grantors thereunder in Patents and Trademarks (each as defined
in the Security Agreement) registered or applied for with the United States
Patent and Trademark Office and Copyrights (as defined in the Security
Agreement) registered or applied for with the United States Copyright Office, as
the case may be, in each case subject to no Liens other than Liens permitted
hereunder (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to establish a Lien on registered Patents, Trademarks and Copyrights
acquired by the grantors thereof after the Closing Date).

(c) Mortgages. Upon recording thereof in the appropriate recording office, each
Mortgage (if any) is effective to create, in favor of the Collateral Agent, for
its benefit and the benefit of the Secured Parties, legal, valid and enforceable
perfected Liens on, and security interest in, all of the Loan Parties’ right,
title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, subject only to Liens permitted hereunder, and when the
Mortgages (if any) are filed in the offices specified in the local counsel
opinion delivered with respect thereto in accordance with the provisions of the
Collateral and Guarantee Requirement, the Mortgages (if any) shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than Liens permitted by hereunder.

Notwithstanding anything herein (including this Section 5.21) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign Law
or (B) the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest to the extent such pledge, security interest, perfection
or priority is not required pursuant to the Collateral and Guarantee
Requirement.

 

139



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than obligations under Treasury Services Agreements or
obligations under Secured Hedge Agreements) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized, backstopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer or deemed reissued under
another agreement reasonably satisfactory to the applicable L/C Issuer), then
from and after the Closing Date, the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of
its Restricted Subsidiaries to:

SECTION 6.01 Financial Statements.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within 90 days after the end of each fiscal year, a consolidated balance
sheet of Holdings and its Subsidiaries as at the end of such fiscal year, and
the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of Deloitte & Touche LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit other than a
going concern qualification resulting solely from an upcoming maturity date
under the Facilities occurring within one year from the time such opinion is
delivered;

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, a consolidated balance sheet of Holdings
and its Subsidiaries as at the end of such fiscal quarter and the related
consolidated statements of income or operations for such fiscal quarter and the
portion of the fiscal year then ended, setting forth in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, and statements of
stockholders’ equity for the current fiscal quarter and consolidated statement
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes;

 

140



--------------------------------------------------------------------------------

(c) Deliver to the Administrative Agent for prompt further distribution to each
Lender, no later than 90 days after the end of each fiscal year, a detailed
consolidated budget for the following fiscal year on a quarterly basis
(including a projected consolidated balance sheet of Holdings and its
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and

(d) Deliver to the Administrative Agent with each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, supplemental
financial information necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements.

Notwithstanding the foregoing, the obligations in Sections 6.01(a) and 6.01(b)
may be satisfied with respect to financial information of Holdings and the
Subsidiaries by furnishing (A) the applicable financial statements of Holdings
(or any direct or indirect parent of Holdings) or (B) Holdings’ (or any direct
or indirect parent thereof), as applicable, Form 10-K or 10-Q, as applicable,
filed with the SEC; provided that, with respect to clauses (A) and (B), (i) to
the extent such information relates to a parent of Holdings, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to Holdings (or such parent), on
the one hand, and the information relating to Holdings and the Subsidiaries on a
stand-alone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of Deloitte & Touche LLP or
any other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and, except as permitted in
Section 6.01(a), shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit.

Documents required to be delivered pursuant to Sections 6.01, 6.02(b) and
6.02(c) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower (or any direct or
indirect parent of the Borrower) posts such documents, or provides a link
thereto on the website on the Internet at the Borrower’s website address listed
on Schedule 10.02; or (ii) on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) upon written request by the Administrative Agent, the Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent; and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every

 

141



--------------------------------------------------------------------------------

instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(a) to the Administrative Agent;
provided, however, that, if such Compliance Certificate is first delivered by
electronic means, the date of such delivery by electronic means shall constitute
the date of delivery for purposes of compliance with Section 6.02(a). Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

SECTION 6.02 Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) no later than five days after the delivery of the financial statements
referred to in Sections 6.01(a) and 6.01(b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which
Holdings, the Borrower or any Restricted Subsidiary files with the SEC or with
any Governmental Authority that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on
Form S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto; provided that notwithstanding the
foregoing, the obligations in this Section 6.02(b) may be satisfied if such
information is publicly available on the SEC’s EDGAR website;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities (other than in connection with any board observer rights) of
any Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of
any Indebtedness for borrowed money permitted under Section 7.03 with an
aggregate outstanding principal amount in excess of $100,000,000, any Junior
Financing or any Permitted Refinancing thereof, and not otherwise required to be
furnished to the Lenders pursuant to any other clause of this Section 6.02;

(d) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each Loan Party and the location of
the chief executive office of each Loan Party of the Perfection Certificate or
confirming that there has been no change in such information since the later of
the Closing Date or the date of the last such report, (ii) a description of each
event, condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory prepayment under Section 2.05(b)
and (iii) a list of each Subsidiary of the Borrower that identifies each
Subsidiary as a Restricted Subsidiary, an Unrestricted Subsidiary, a
Securitization Subsidiary or an Excluded Subsidiary as of the date of delivery
of such Compliance Certificate or confirmation that there has been no change in
such information since the later of the Closing Date or the date of the last
such list; and

 

142



--------------------------------------------------------------------------------

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to Holdings, the Borrower
or their respective subsidiaries or securities) (each, a “Public Lender”). The
Borrower hereby agrees that the Administrative Agent and/or the Lead Arrangers
shall be entitled to treat any Borrower Materials that are not specifically the
subject of an authorization letter or other written notice confirming that the
information set forth in such Borrower Materials is either publicly available or
not material information (though it may be sensitive and proprietary) with
respect to Holdings, the Borrower or their respective subsidiaries or securities
for purposes of United States federal and state securities laws as being
suitable only for posting on a portion of the Platform not designated for Public
Lenders. The Borrower agrees that (i) any Loan Documents, (ii) any financial
statements delivered pursuant to Section 6.01 and (iii) any Compliance
Certificates delivered pursuant to Section 6.02(a) will be deemed to be
“public-side” Borrower Materials and may be made available to Public Lenders.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States federal or state
securities laws.

SECTION 6.03 Notices.

Promptly after a Responsible Officer of the Borrower or any Guarantor has
obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect; and

(c) of the filing or commencement of any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
Holdings, the Borrower or any of its Subsidiaries thereof that would reasonably
be expected to result in a Material Adverse Effect or (ii) with respect to any
Loan Document.

 

143



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Sections 6.03(a), 6.03(b) or 6.03(c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

SECTION 6.04 Payment of Obligations.

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, (i) to the extent any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (ii) if such failure
to pay or discharge such obligations and liabilities would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05 and (b) take all reasonable action to maintain
all rights, privileges (including its good standing where applicable in the
relevant jurisdiction), permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except, in the case of clause (a) (other
than with respect to the Borrower) or clause (b), to the extent that failure to
do so would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

SECTION 6.06 Maintenance of Properties.

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material tangible or intangible properties and equipment
necessary in the operation of its business in good working order, repair and
condition, ordinary wear and tear excepted and fire, casualty or condemnation
excepted.

SECTION 6.07 Maintenance of Insurance.

(a) Generally. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrower and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons.

(b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 10 days (or, to the extent reasonably
available, 30 days) after receipt by the Collateral Agent of written notice
thereof (the Borrower shall deliver a copy of the policy (and to

 

144



--------------------------------------------------------------------------------

the extent any such policy is cancelled or renewed, a renewal or replacement
policy) or other evidence thereof to the Administrative Agent and the Collateral
Agent, or insurance certificate with respect thereto) and (ii) name the
Collateral Agent as loss payee (in the case of property insurance) or additional
insured on behalf of the Secured Parties (in the case of liability insurance)
(it being understood that, absent an Event of Default, any proceeds of any such
property insurance shall be delivered by the insurer(s) to the Borrower or one
of its Subsidiaries and applied in accordance with this Agreement), as
applicable.

(c) Flood Insurance. With respect to each Mortgaged Property (if any), obtain
flood insurance in such total amount as the Administrative Agent or the Required
Lenders may from time to time reasonably require, if at any time the area in
which any material improvements located on any Mortgaged Property is designated
a “flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), and otherwise comply with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended from time to time. Following the Closing
Date, to the extent there are any Mortgaged Properties, the Borrower shall
deliver to the Administrative Agent annual renewals of each flood insurance
policy or annual renewals of each force-placed flood insurance policy, as
applicable. In connection with any amendment to this Agreement pursuant to which
any increase, extension, or renewal of Loans is contemplated, the Borrower shall
cause to be delivered to the Administrative Agent for any Mortgaged Property (if
any), a completed “life of the loan” Federal Emergency Management Agency
Standard Flood Hazard Determination, duly executed and acknowledged by the
appropriate Loan Parties, and evidence of flood insurance, as applicable.

SECTION 6.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except if the failure
to comply therewith could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

SECTION 6.09 Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied and which reflect all material financial transactions and
matters involving the assets and business of the Borrower or a Restricted
Subsidiary, as the case may be (it being understood and agreed that certain
Foreign Subsidiaries maintain individual books and records in conformity with
generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

SECTION 6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such

 

145



--------------------------------------------------------------------------------

accountants’ customary policies and procedures), all at the reasonable expense
of the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.10 and the Administrative Agent shall not exercise such
rights more often than two times during any calendar year and only one such time
shall be at the Borrower’s expense; provided, further, that when an Event of
Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section 6.10, none of the Borrower nor any
Restricted Subsidiary shall be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work-product.

SECTION 6.11 Additional Collateral; Additional Guarantors.

At the Borrower’s expense, take all action either necessary or as reasonably
requested by the Administrative Agent or the Collateral Agent to ensure that the
Collateral and Guarantee Requirement continues to be satisfied, including:

(a) Upon (x) the formation or acquisition of any new direct or indirect wholly
owned Domestic Subsidiary (in each case, other than an Excluded Subsidiary) by
the Borrower, (y) any Excluded Subsidiary ceasing to constitute an Excluded
Subsidiary or (z) the designation in accordance with Section 6.14 of an existing
direct or indirect wholly owned Domestic Subsidiary (other than an Excluded
Subsidiary) as a Restricted Subsidiary:

(i) within 60 days after such formation, acquisition, cessation or designation,
or such longer period as the Administrative Agent may agree in writing in its
discretion:

(A) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) joinders to
this Agreement as Guarantors, Security Agreement Supplements, intellectual
property security agreements, Mortgages (to the extent required pursuant to the
final sentence of Section 7.01), a counterpart of the Intercompany Note, each
Intercreditor Agreement, if applicable, and other security agreements and
documents (including, with respect to such Mortgages, the documents listed in
Section 6.13) as reasonably requested by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Security Agreement
and other security agreements in effect on the Closing Date), in each case
granting Liens required by the Collateral and Guarantee Requirement;

 

146



--------------------------------------------------------------------------------

(B) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement (and the parent of each
such Domestic Subsidiary that is a Guarantor) to deliver any and all
certificates representing Equity Interests (to the extent certificated) and
intercompany notes (to the extent certificated) that are required to be pledged
pursuant to the Collateral and Guarantee Requirement, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank;

(C) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action (including the
recording of Mortgages (to the extent required pursuant to the final sentence of
Section 7.01), the filing of Uniform Commercial Code financing statements and
intellectual property security agreements and delivery of stock and membership
interest certificates) as may be necessary in the reasonable opinion of the
Collateral Agent to vest in the Collateral Agent (or in any representative of
the Collateral Agent designated by it) valid and perfected Liens to the extent
required by the Collateral and Guarantee Requirement, and to otherwise comply
with the requirements of the Collateral and Guarantee Requirement;

(ii) if reasonably requested by the Administrative Agent or the Collateral
Agent, within 60 days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 6.11(a) as the Administrative Agent may reasonably request;

(iii) as promptly as practicable after the request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Real Property that is required to be a Mortgaged Property
pursuant to the final sentence of Section 7.01, any existing title reports,
abstracts or environmental assessment reports, to the extent available and in
the possession or control of the Loan Parties or their respective Subsidiaries;
provided, however, that there shall be no obligation to deliver to the
Administrative Agent any existing environmental assessment report whose
disclosure to the Administrative Agent would require the consent of a Person
other than the Loan Parties or one of their respective Subsidiaries, where,
despite the commercially reasonable efforts of the Loan Parties or their
respective Subsidiaries to obtain such consent, such consent cannot be obtained;
and

(iv) if reasonably requested by the Administrative Agent or the Collateral
Agent, within 60 days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Collateral Agent any other items necessary from time to time to satisfy the
Collateral and Guarantee Requirement with respect to perfection and existence of
security interests with respect to property of any Guarantor acquired after the
Closing Date and subject to the Collateral and Guarantee Requirement, but not
specifically covered by the preceding clauses (i), (ii) or (iii).

 

147



--------------------------------------------------------------------------------

SECTION 6.12 Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all commercially reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply
with all applicable Environmental Laws and Environmental Permits; obtain,
maintain and renew all Environmental Permits necessary for its operations and
properties; and, in each case to the extent the Loan Parties or Subsidiaries are
required to do so by Environmental Laws, conduct any investigation, remedial or
other corrective action necessary to address Hazardous Materials at any property
or facility in accordance with applicable Environmental Laws.

SECTION 6.13 Further Assurances.

Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Intercreditor Agreement or any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
any Intercreditor Agreement or the Collateral Documents, to the extent required
pursuant to the Collateral and Guarantee Requirement. If the Administrative
Agent or the Collateral Agent reasonably determines that it is required by
applicable Law to have appraisals prepared in respect of the Real Property of
any Loan Party subject to a Mortgage constituting Collateral pursuant to the
requirements of the final sentence of Section 7.01, the Borrower shall provide
to the Administrative Agent appraisals that satisfy the applicable requirements
of the Real Estate Appraisal Reform Amendments of FIRREA.

SECTION 6.14 Designation of Subsidiaries.

The Borrower may at any time designate any Restricted Subsidiary of the Borrower
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower shall be in compliance, on a Pro Forma
Basis, with the covenant set forth in Section 7.11 (it being understood that if
no Test Period cited in Section 7.11 has passed, the covenant in Section 7.11
for the first Test Period cited in such Section shall be satisfied as of the
last four quarters ended) if then in effect, and, as a condition precedent to
the effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance, (iii) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of any Indebtedness for borrowed money permitted under Section 7.03
with an aggregate outstanding principal amount in excess of $100,000,000 or any
Junior Financing and (iv) no Restricted Subsidiary may be designated an
Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary.

 

148



--------------------------------------------------------------------------------

The designation of any Subsidiary as an Unrestricted Subsidiary after the
Closing Date shall constitute an Investment by the Borrower therein at the date
of designation in an amount equal to the fair market value of the Borrower’s or
its Subsidiary’s (as applicable) Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Borrower in such Subsidiary pursuant to the preceding sentence in an amount
equal to the fair market value at the date of such designation of the Borrower’s
or its Subsidiary’s (as applicable) Investment in such Subsidiary.

SECTION 6.15 Maintenance of Ratings.

In respect of the Borrower, use commercially reasonable efforts to (i) cause
each Facility to be continuously rated (but not any specific rating) by S&P and
Moody’s and (ii) maintain a public corporate rating (but not any specific
rating) from S&P and a public corporate family rating (but not any specific
rating) from Moody’s.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than obligations under Treasury Services Agreements
or obligations under Secured Hedge Agreements) which is accrued and payable
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized, backstopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer or deemed reissued under
another agreement reasonably satisfactory to the applicable L/C Issuer), then
from and after the Closing Date:

SECTION 7.01 Liens.

Neither the Borrower nor the Restricted Subsidiaries shall, directly or
indirectly, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under
Section 7.03(b), and (B) proceeds and products thereof, and (ii) the
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens, to the extent constituting Indebtedness, is permitted
by Section 7.03(b);

 

149



--------------------------------------------------------------------------------

(c) Liens for Taxes that are not overdue for a period of more than 30 days or
that are being contested in good faith and by appropriate actions diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person to the extent required in accordance with GAAP;

(d) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens that secure amounts not overdue for a period of more than 45
days or if more than 45 days overdue, that are unfiled and no other action has
been taken to enforce such Lien or that are being contested in good faith and by
appropriate actions diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person to the extent
required in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Restricted Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including (i) those to secure health, safety and
environmental obligations and (ii) letters of credit and bank guarantees
required or requested by any Governmental Authority in connection with any
contract or Law) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting Real Property, and any
exceptions on the Mortgage Policies issued in connection with the Mortgaged
Properties (if any), that do not in the aggregate materially interfere with the
ordinary conduct of the business of the Borrower or any of its Restricted
Subsidiaries, taken as a whole;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole or
(ii) secure any Indebtedness;

(j) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) Liens on specific items of
inventory or other goods and proceeds thereof of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business

 

150



--------------------------------------------------------------------------------

and (iii) in favor of a banking or other financial institution arising as a
matter of Law or under customary general terms and conditions encumbering
deposits or other funds maintained with a financial institution (including the
right of set-off) and that are within the general parameters customary in the
banking industry or arising pursuant to such banking institution’s general terms
and conditions;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(i) and 7.02(n) or,
to the extent related to any of the foregoing, Section 7.02(r) to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05 (other than Section 7.05(e)), in each case, solely to the extent
such Investment or Disposition, as the case may be, would have been permitted on
the date of the creation of such Lien;

(m) Liens (i) in favor of the Borrower or a Restricted Subsidiary on assets of a
Restricted Subsidiary that is not a Loan Party securing permitted intercompany
Indebtedness and (ii) in favor of the Borrower or any Subsidiary Guarantor;

(n) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(p) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of the Borrower or any of its Restricted Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower or any of its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t) ground leases in respect of Real Property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;

 

151



--------------------------------------------------------------------------------

(u) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 365 days of the acquisition, construction,
repair, lease or improvement of the property subject to such Liens, (ii) such
Liens do not at any time encumber property (except for replacements, additions
and accessions to such property) other than the property financed by such
Indebtedness and the proceeds and products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for replacements, additions and
accessions to such assets) other than the assets subject to such Capitalized
Leases and the proceeds and products thereof and customary security deposits;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;

(v) Liens on property of any Restricted Subsidiary that is not a Loan Party and
that does not constitute Collateral, which Liens secure Indebtedness of
Restricted Subsidiaries that are not Loan Parties permitted under Section 7.03;

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(g);

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

(y) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by Sections 7.01(u) and 7.01(w); provided that (i) such Lien does not extend to
any additional property, other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien and (B) proceeds and
products thereof, and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03 (to
the extent constituting Indebtedness);

 

152



--------------------------------------------------------------------------------

(bb) [Reserved];

(cc) Liens with respect to property or assets of the Borrower or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed 2.0% of Total Assets, in each case
determined as of the date of incurrence;

(dd) Liens to secure Indebtedness permitted under Sections 7.03(q) or 7.03(s);
provided that the representative of the holders of each such Indebtedness
becomes party to (i) if such Indebtedness is secured by the Collateral on a pari
passu basis (but without regard to the control of remedies) with the
Obligations, the Junior Lien Intercreditor Agreement as a “First Lien
Representative” (as defined in the Junior Lien Intercreditor Agreement) and the
First Lien Intercreditor Agreement and (ii) if such Indebtedness is secured by
the Collateral on a second priority (or other junior priority) basis to the
Liens securing the Obligations, the Junior Lien Intercreditor Agreement as a
“Second Lien Representative” (as defined in the Junior Lien Intercreditor
Agreement);

(ee) Liens on the Collateral securing obligations in respect of Credit Agreement
Refinancing Indebtedness constituting Permitted First Priority Refinancing Debt
or Permitted Second Priority Refinancing Debt (and any Permitted Refinancing of
any of the foregoing); provided that (x) any such Liens securing any Permitted
Refinancing in respect of such Permitted First Priority Refinancing Debt are
subject to the First Lien Intercreditor Agreement and the Junior Lien
Intercreditor Agreement and (y) any such Liens securing any Permitted
Refinancing in respect of such Permitted Second Priority Refinancing Debt are
subject to the Junior Lien Intercreditor Agreement;

(ff) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(gg) deposits of cash with the owner or lessor of premises leased and operated
by the Borrower or any of its Restricted Subsidiaries to secure the performance
of the Borrower’s or such Restricted Subsidiary’s obligations under the terms of
the lease for such premises;

(hh) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing; and

(ii) Liens with respect to property or assets of the Borrower and its Restricted
Subsidiaries (including accounts receivable or other revenue streams and other
rights to payment and any other assets related thereto) in connection with a
property manager’s obligations in respect of hotel collection accounts,
operating accounts and reserve accounts.

Notwithstanding the foregoing, no consensual Liens shall exist on Equity
Interests that constitute Collateral other than pursuant to Sections 7.01(a),
7.01(dd) and 7.01(ee). Notwithstanding the foregoing, to the extent that any
consensual Liens shall exist on fee owned Real Property of the Loan Parties
located in the United States that secure obligations in an aggregate amount
outstanding at any time in excess of $600,000,000 (in each case determined as of
the date of incurrence), then the Borrower shall (i) cause such Real Properties
that secure such

 

153



--------------------------------------------------------------------------------

obligations in excess of $600,000,000 to be subject to a pari passu Lien and
Mortgage in favor of the Collateral Agent for the benefit of the Secured
Parties, (ii) cause the representative of the holders of such obligations in
excess of $600,000,000 to become party to the Junior Lien Intercreditor
Agreement as a “First Lien Representative” (as defined in the Junior Lien
Intercreditor Agreement) and the First Lien Intercreditor Agreement and
(iii) take, or cause the relevant Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect or record such Lien, in each case to the extent required by, and subject
to the limitations and exceptions of, the Collateral and Guarantee Requirement
and to otherwise comply with the requirements of the Collateral and Guarantee
Requirement.

SECTION 7.02 Investments.

Neither the Borrower nor the Restricted Subsidiaries shall directly or
indirectly, make any Investments, except:

(a) Investments by the Borrower or any of its Restricted Subsidiaries in assets
that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors, managers and employees of any Loan
Party (or any direct or indirect parent thereof) or any of its Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes, (ii) in connection with
such Person’s purchase of Equity Interests of Holdings or any direct or indirect
parent thereof directly from such issuing entity (provided that the amount of
such loans and advances shall be contributed to the Borrower in cash as common
equity) and (iii) for any other purposes not described in the foregoing
clauses (i) and (ii); provided that the aggregate principal amount outstanding
at any time under clause (iii) above shall not exceed $5,000,000;

(c) Investments by the Borrower or any of its Restricted Subsidiaries in the
Borrower or any of its Restricted Subsidiaries or any Person that will, upon
such Investment become a Restricted Subsidiary; provided that any Investment
made by any Person that is not a Loan Party in any Loan Party pursuant to this
Section 7.02(c) shall be subordinated in right of payment to the Loans;
provided, further, that the aggregate amount of Investments made pursuant to
this Section 7.02(c) in Restricted Subsidiaries that are not Loan Parties shall
not exceed at any time outstanding 10.0% of Total Assets;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sections 7.03 (other than 7.03(c) and 7.03(d)),
7.04 (other than 7.04(c), 7.04(d) and 7.04(e)), 7.05 (other than 7.05(d)(ii) or
7.05(e)), 7.06 (other than 7.06(e) and 7.06(i)(iv)) and 7.13, respectively;

 

154



--------------------------------------------------------------------------------

(f) Investments (i) existing or contemplated on the Closing Date and set forth
on Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) existing on the Closing Date by the Borrower or any
Restricted Subsidiary in the Borrower or any other Restricted Subsidiary and any
modification, renewal or extension thereof; provided that the amount of the
original Investment is not increased except by the terms of such Investment as
of the Closing Date or as otherwise permitted by this Section 7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(i) any acquisition of all or substantially all the assets of a Person, or any
Equity Interests in a Person that becomes a Restricted Subsidiary or a division
or line of business of a Person (or any subsequent Investment made in a Person,
division or line of business previously acquired in a Permitted Acquisition), in
a single transaction or series of related transactions, if immediately after
giving effect thereto: (i) the Borrower and the Restricted Subsidiaries shall be
in Pro Forma Compliance with the covenant set forth in Section 7.11 if the
covenant set forth in Section 7.11 is then in effect after giving effect to such
acquisition or Investment and any related transactions; (ii) any acquired or
newly formed Restricted Subsidiary shall not be liable for any Indebtedness
except for Indebtedness otherwise permitted by Section 7.03; (iii) to the extent
required by the Collateral and Guarantee Requirement, (A) the property, assets
and businesses acquired in such purchase or other acquisition shall constitute
Collateral and (B) any such newly created or acquired Subsidiary (other than an
Excluded Subsidiary, Securitization Subsidiary or an Unrestricted Subsidiary)
shall become a Guarantor, in each case, in accordance with Section 6.11, and
(iv) the aggregate amount of Investments made in Persons that do not become Loan
Parties shall not exceed at any time outstanding the sum of (1) 3.0% of Total
Assets and (2) the Cumulative Credit at such time (subject to, solely in the
case of amounts attributable to clause (a) of the definition of “Cumulative
Credit,” the Fixed Charge Coverage Ratio on a consolidated basis for the
Borrower and its Restricted Subsidiaries’ most recently ended four fiscal
quarters for which internal financial statements are available immediately
preceding such date being at least 2.00 to 1.00, determined on a pro forma
basis) (any such acquisition, a “Permitted Acquisition”);

(j) Investments made in the ordinary course of business or consistent with past
practice in connection with obtaining, maintaining or renewing franchisee
contracts; provided that the aggregate amount of Investments made pursuant to
this Section 7.02(j) shall not exceed at any time outstanding 5.0% of Total
Assets;

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

 

155



--------------------------------------------------------------------------------

(m) loans and advances to Holdings and any other direct or indirect parent of
the Borrower not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof) Restricted Payments
permitted to be made to such parent in accordance with Sections 7.06(g), 7.06(h)
or 7.06(i);

(n) Investments (including Investments made in Persons that do not become Loan
Parties) in an aggregate amount outstanding pursuant to this Section 7.02(n)
(valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) at any time not to exceed (x) 4.0% of Total
Assets (in each case, net of any return in respect thereof, including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) plus (y) the portion, if any, of the Cumulative
Credit on such date that the Borrower elects to apply to this clause (y)
(subject to, solely in the case of amounts attributable to clause (a) of the
definition of “Cumulative Credit,” the Fixed Charge Coverage Ratio on a
consolidated basis for the Borrower and its Restricted Subsidiaries’ most
recently ended four fiscal quarters for which internal financial statements are
available immediately preceding such date being at least 2.00 to 1.00,
determined on a pro forma basis);

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than Disqualified Equity Interests) of Holdings (or
any direct or indirect parent of Holdings);

(q) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a Person merged or amalgamated or consolidated into the Borrower or merged,
amalgamated or consolidated with a Restricted Subsidiary in accordance with
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(r) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary
contemplated pursuant to Section 7.02(i)(iv) or permitted under Section 7.02(n);

(s) Investments constituting the non-cash portion of consideration received in a
Disposition permitted by Section 7.05 (other than 7.05(d)(ii) or 7.05(e));

(t) Guarantees by the Borrower or any of its Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(u) (i) Investments in or relating to a Securitization Subsidiary that, in the
good faith determination of the Borrower are necessary or advisable to effect
any Qualified Securitization Financing (including any contribution of
replacement or substitute assets to such subsidiary) or any repurchase
obligation in connection therewith and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets in connection with a
Qualified Securitization Financing;

 

156



--------------------------------------------------------------------------------

(v) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this
Section 7.02(v) that are at the time outstanding, without giving effect to the
sale of an Unrestricted Subsidiary to the extent the proceeds of such sale do
not consist of cash or marketable securities (until such proceeds are converted
to Cash Equivalents), not to exceed the greater of $75,000,000 and 2.0% of Total
Assets at the time of such Investment (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value); provided that any Investment made by any Loan
Party pursuant to this Section 7.02(v) shall be subordinated in right of payment
to the Loans;

(w) any Investment in a Similar Business taken together with all other
Investments made pursuant to this Section 7.02(w) that are at that time
outstanding not to exceed 4.0% of Total Assets (in each case, determined on the
date such Investment is made, with the fair market value of each Investment
being measured at the time made and without giving effect to subsequent changes
in value); provided, however, that if any Investment pursuant to this
Section 7.02(w) is made in any Person that is not a Restricted Subsidiary of the
Borrower at the date of the making of such Investment and such Person becomes a
Restricted Subsidiary after such date, such investment shall thereafter be
deemed to have been made pursuant to Section 7.02(c) above and shall cease to
have been made pursuant to this Section 7.02(w); and

(x) Investments in joint ventures of the Borrower or any of its Restricted
Subsidiaries, taken together with all other Investments made pursuant to this
Section 7.02(x) that are at that time outstanding, not to exceed 2.0% of Total
Assets (in each case, determined on the date such Investment is made, with the
fair market value of each Investment being measured at the time made and without
giving effect to subsequent changes in value).

SECTION 7.03 Indebtedness.

Neither the Borrower nor any of the Restricted Subsidiaries shall, directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party under the Loan Documents;

(b) (i) Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof and (ii) Indebtedness
owed to the Borrower or any Restricted Subsidiary outstanding on the Closing
Date and any refinancing thereof with Indebtedness owed to the Borrower or any
Restricted Subsidiary in a principal amount that does not exceed the principal
amount (or accreted value, if applicable) of the intercompany Indebtedness so
refinanced; provided that (x) any amount owed by a Restricted Subsidiary that is
not a Loan Party to a Loan Party shall be evidenced by an Intercompany Note and
(y) all such Indebtedness of any Loan Party owed to any Person or Restricted
Subsidiary that is not a Loan Party shall be unsecured and subordinated to the
Obligations pursuant to an Intercompany Note;

 

157



--------------------------------------------------------------------------------

(c) Guarantees by the Borrower and any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower
otherwise permitted hereunder; provided that (A) no Guarantee (other than
Guarantees by a Foreign Subsidiary of Indebtedness of another Foreign
Subsidiary) of any Indebtedness for borrowed money permitted under Section 7.03
with an aggregate outstanding principal amount in excess of $100,000,000 or any
Indebtedness constituting Junior Financing shall be permitted unless such
guaranteeing party shall have also provided a Guarantee of the Obligations on
the terms set forth herein and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness;

(d) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any Restricted Subsidiary (or issued or transferred to any direct or
indirect parent of a Loan Party which is substantially contemporaneously
transferred to a Loan Party or any Restricted Subsidiary of a Loan Party) to the
extent constituting an Investment permitted by Section 7.02 (other than
Section 7.02(e)); provided that all such Indebtedness of any Loan Party owed to
any Person or Restricted Subsidiary that is not a Loan Party shall be evidenced
by an Intercompany Note and any such Indebtedness owing to a Restricted
Subsidiary that is not a Loan Party is subordinated in right of payment to the
Loans (for the avoidance of doubt, any such Indebtedness owing to a Restricted
Subsidiary that is not a Loan Party shall be deemed to be expressly subordinated
in right of payment to the Loans unless the terms of such Indebtedness expressly
provide otherwise);

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by the Borrower or any
Restricted Subsidiary prior to or within 365 days after the acquisition,
construction, repair, replacement, lease or improvement of the applicable asset
in an aggregate amount not to exceed 5.0% of Total Assets, in each case
determined at the time of incurrence (together with any Permitted Refinancings
thereof) at any time outstanding, (ii) Attributable Indebtedness arising out of
sale-leaseback transactions permitted by Section 7.05(m) and (iii) any Permitted
Refinancing of any of the foregoing;

(f) Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes;

(g) Indebtedness of the Borrower or any Restricted Subsidiary assumed in
connection with any Permitted Acquisition so long as such Indebtedness is not
incurred in contemplation of such Permitted Acquisition, and any Permitted
Refinancing thereof; provided that, after giving pro forma effect to such
Permitted Acquisition and the assumption of such Indebtedness, the aggregate
amount of such Indebtedness does not exceed (x) $50,000,000 at any time
outstanding plus (y) any additional amount of such Indebtedness so long as
(i) if such Indebtedness is secured on a junior basis to the Facilities, the
Consolidated Total Net Leverage Ratio determined on a Pro Forma Basis is no
greater than 6.25 to 1.00, (ii) if such Indebtedness is secured on a pari passu
basis with the Facilities or secured by assets or property not constituting
Collateral, the Consolidated First Lien Net Leverage Ratio determined on a Pro
Forma Basis is no greater than

 

158



--------------------------------------------------------------------------------

6.00 to 1.00 (or, after the first anniversary of the Closing Date, 5.75 to 1.00)
or (iii) if such Indebtedness is unsecured, the Fixed Charge Coverage Ratio on a
consolidated basis for the Borrower and its Restricted Subsidiaries’ most
recently ended four fiscal quarters for which internal financial statements are
available immediately preceding the date on which such Indebtedness is incurred
would have been at least 2.00 to 1.00, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom); provided that
any such Indebtedness incurred by a Restricted Subsidiary that is not a Loan
Party, together with any Indebtedness incurred by a Restricted Subsidiary that
is not a Loan Party pursuant to Sections 7.03(q), 7.03(s) or 7.03(w), does not
exceed in the aggregate at any time outstanding 3.0% of Total Assets, in each
case determined at the time of incurrence;

(h) Indebtedness representing deferred compensation to employees of the Borrower
(or any direct or indirect parent thereof) or any of its Restricted Subsidiaries
incurred in the ordinary course of business;

(i) Indebtedness consisting of promissory notes issued by the Borrower or any of
its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of
Holdings or any direct or indirect parent of Holdings permitted by Section 7.06;

(j) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case, constituting indemnification obligations or
obligations in respect of purchase price (including earnouts) or other similar
adjustments;

(k) Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder;

(l) obligations in respect of Treasury Services Agreements and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

(m) Indebtedness of the Borrower or any of its Restricted Subsidiaries, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed (x) the greater of $150,000,000 and 4.0% of
Total Assets at any time outstanding plus (y) 100% of the cumulative amount of
the net cash proceeds and Cash Equivalent proceeds from the sale of Equity
Interests (other than Excluded Contributions, proceeds of Disqualified Equity
Interests, Designated Equity Contributions or sales of Equity Interests to the
Borrower or any of its Subsidiaries) of Holdings or any direct or indirect
parent of Holdings after the Closing Date and on or prior to such time
(including upon exercise of warrants or options) which proceeds have been
contributed as common equity to the capital of the Borrower that has not been
applied to incur debt pursuant to this Section 7.03(m)(y), to make Restricted
Payments pursuant to Section 7.06, to make Investments pursuant to
Section 7.02(n), 7.02(v), 7.02(w) or 7.02(x), to make Permitted Acquisitions
pursuant to Section 7.02(i) of Persons that do not become Loan Parties or to
make prepayments of Junior Financing pursuant to Section 7.13 (other than
pursuant to Section 7.13(a)(iv)(y));

 

159



--------------------------------------------------------------------------------

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances or
similar instruments issued or created in the ordinary course of business,
including in respect of workers’ compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims; provided that any
reimbursement obligations in respect thereof are reimbursed within 30 days
following the incurrence thereof;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q) Indebtedness incurred on (x) a pari passu basis with the Facilities or (y) a
junior basis to the Facilities in an aggregate principal amount, when aggregated
with the amount of Incremental Term Loans and Incremental Revolving Credit
Commitments pursuant to Section 2.14(d)(v)(A), not to exceed $350,000,000;
provided that such Indebtedness shall (A) in the case of clause (x) above, have
a maturity date that is after the Latest Maturity Date at the time such
Indebtedness is incurred, and in the case of clause (y) above, have a maturity
date that is at least 91 days after the Latest Maturity Date at the time such
Indebtedness is incurred, (B) in the case of clause (x) above, have a Weighted
Average Life to Maturity not shorter than the longest remaining Weighted Average
Life to Maturity of the Facilities and, in the case of clause (y) above, shall
not be subject to scheduled amortization prior to maturity, (C) if such
Indebtedness is incurred or guaranteed on a secured basis by a Loan Party with
respect to Collateral, be subject to the Junior Lien Intercreditor Agreement
and, if the Indebtedness is secured on a pari passu basis with the Facilities,
be (x) in the form of debt securities and (y) subject to the First Lien
Intercreditor Agreement and (D) have terms and conditions (other than pricing,
rate floors, discounts, fees, premiums and optional prepayment or redemption
provisions) that in the good faith determination of the Borrower are not
materially less favorable (when taken as a whole) to the Borrower than the terms
and conditions of the Loan Documents (when taken as a whole) (provided that a
certificate of the Borrower as to the satisfaction of the conditions described
in this clause (D) delivered at least five Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirements of this clause (D),
shall be conclusive unless the Administrative Agent notifies the Borrower within
such five Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)); provided,
further, that any such Indebtedness incurred by a Restricted Subsidiary that is
not a Loan Party, together with any Indebtedness incurred by a

 

160



--------------------------------------------------------------------------------

Restricted Subsidiary that is not a Loan Party pursuant to Sections 7.03(g),
7.03(s) or 7.03(w), does not exceed in the aggregate at any time outstanding,
3.0% of Total Assets, in each case determined at the time of incurrence;

(r) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(s) Permitted Ratio Debt and any Permitted Refinancing thereof;

(t) Credit Agreement Refinancing Indebtedness;

(u) [Reserved];

(v) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this
Section 7.03(v) and then outstanding, does not exceed 5.0% of Foreign Subsidiary
Total Assets;

(w) unsecured Indebtedness of the Borrower or any Restricted Subsidiary, so long
as the Fixed Charge Coverage Ratio on a consolidated basis for the Borrower and
its Restricted Subsidiaries’ most recently ended four fiscal quarters for which
internal financial statements are available immediately preceding the date on
which such Indebtedness is incurred would have been at least 2.00 to 1.00,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if such Indebtedness had been incurred and the
application of proceeds therefrom had occurred at the beginning of such
four-quarter period and, without duplication, Permitted Refinancings of such
Indebtedness; provided that such Indebtedness (i) shall have a maturity date
that is at least 91 days after the Latest Maturity Date at the time such
Indebtedness is incurred, (ii) shall have a Weighted Average Life to Maturity
not shorter than the longest remaining Weighted Average Life to Maturity of the
Facilities, (iii) shall not be subject to scheduled amortization prior to
maturity and (iv) shall have terms and conditions (other than pricing, rate
floors, discounts, fees, premiums and optional prepayment or redemption
provisions) that in the good faith determination of the Borrower are not
materially less favorable (when taken as a whole) to the Borrower than the terms
and conditions of the Loan Documents (when taken as a whole) (provided that a
certificate of the Borrower as to the satisfaction of the conditions described
in this clause (iv) delivered at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirements of this
clause (iv), shall be conclusive unless the Administrative Agent notifies the
Borrower within such five Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees));
provided, further, that any such Indebtedness incurred by a Restricted
Subsidiary that is not a Loan Party, together with any Indebtedness incurred by
a Restricted Subsidiary that is not a Loan Party pursuant to Sections 7.03(g),
7.03(q) or 7.03(s), does not exceed in the aggregate at any time outstanding,
3.0% of Total Assets, in each case determined at the time of incurrence; and

 

161



--------------------------------------------------------------------------------

(x) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in Sections 7.03(a) through 7.03(w) above.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in Sections 7.03(a) through 7.03(w) above, the Borrower
shall, in its sole discretion, classify or later divide or classify such item of
Indebtedness (or any portion thereof) and will only be required to include the
amount and type of such Indebtedness in one or more of the above clauses;
provided that all Indebtedness outstanding under the Loan Documents will at all
times be deemed to be outstanding in reliance only on the exception in
Section 7.03(a).

SECTION 7.04 Fundamental Changes.

Neither the Borrower nor any of the Restricted Subsidiaries shall merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that:

(a) any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided that the Borrower shall be the continuing or
surviving Person and such merger does not result in the Borrower ceasing to be a
corporation, partnership or limited liability company organized under the Laws
of the United States, any state thereof or the District of Columbia or (ii) one
or more other Restricted Subsidiaries; provided that, when any Person that is a
Loan Party is merging with a Restricted Subsidiary, a Loan Party shall be the
continuing or surviving Person;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (ii) any Restricted Subsidiary may liquidate or dissolve or the
Borrower or any Restricted Subsidiary may change its legal form (x) if the
Borrower determines in good faith that such action is in the best interest of
the Borrower and its Restricted Subsidiaries and if not materially
disadvantageous to the Lenders and (y) to the extent such Restricted Subsidiary
is a Loan Party, any assets or business not otherwise disposed of or transferred
in accordance with Sections 7.02 (other than Section 7.02(e)) or 7.05 (other
than Section 7.05(e)) or, in the case of any such business, discontinued, shall
be transferred to otherwise owned or conducted by another Loan Party after
giving effect to such liquidation or dissolution (it being understood that in
the case of any change in legal form, a Subsidiary that is a Guarantor will
remain a Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that, if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor or the Borrower or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary that is not a
Loan Party in accordance with Sections 7.02 (other than Section 7.02(e)) and
7.03, respectively;

 

162



--------------------------------------------------------------------------------

(d) so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Company”), (A) the Successor Company shall be an entity organized
or existing under the Laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Company shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have confirmed that its Guaranty shall apply to the Successor Company’s
obligations under the Loan Documents, (D) each Guarantor, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement and other applicable Collateral Documents confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
the Loan Documents and (E) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger or consolidation and such supplement to this Agreement
or any Collateral Document preserves the enforceability of this Agreement, the
Guaranty and the Collateral Documents and the perfection of the Liens under the
Collateral Documents; provided, further, that if the foregoing are satisfied,
the Successor Company will succeed to, and be substituted for, the Borrower
under this Agreement;

(e) so long as no Default exists or would result therefrom (in the case of a
merger involving a Loan Party), any Restricted Subsidiary may merge or
consolidate with any other Person in order to effect an Investment permitted
pursuant to Section 7.02 (other than Section 7.02(e)); provided that the
continuing or surviving Person shall be a Restricted Subsidiary or the Borrower,
which together with each of its Restricted Subsidiaries, shall have complied
with the requirements of Section 6.11 to the extent required pursuant to the
Collateral and Guarantee Requirement; and

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05 (other than
Section 7.05(e)).

SECTION 7.05 Dispositions.

Neither the Borrower nor any of the Restricted Subsidiaries shall, directly or
indirectly, make any Disposition, except:

(a) (i) Dispositions of obsolete, worn out or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower or any of its Restricted Subsidiaries and (ii) Dispositions of property
no longer used or useful in the conduct of the business of the Borrower and its
Restricted Subsidiaries outside the ordinary course of business (and for
consideration complying with the requirements applicable to Dispositions
pursuant to Section 7.05(j) below) in an aggregate amount not to exceed
$15,000,000;

 

163



--------------------------------------------------------------------------------

(b) Dispositions of inventory or goods (or other assets, including timeshare and
residential assets, furniture and equipment) held for sale and immaterial assets
(including allowing any registrations or any applications for registration of
any immaterial intellectual property to lapse or go abandoned in the ordinary
course of business), in each case, in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Borrower or any Restricted Subsidiary;
provided that, if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party or (ii) if such transaction constitutes
an Investment, such transaction is permitted under Section 7.02;

(e) to the extent constituting Dispositions, transactions permitted by
Sections 7.01 (other than Section 7.01(l)(ii)), 7.02 (other than Section 7.02(e)
and Section 7.02(s)), 7.04 (other than Section 7.04(b)(ii) and Section 7.04(f))
and 7.06;

(f) [Reserved];

(g) Dispositions of Cash Equivalents;

(h) (i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
or any of its Restricted Subsidiaries and (ii) Dispositions of intellectual
property that do not materially interfere with the business of the Borrower or
any of its Restricted Subsidiaries so long as the Borrower or any of its
Restricted Subsidiaries receives a license or other ownership rights to use such
intellectual property;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

(j) Dispositions of property; provided that (i) at the time of such Disposition
(other than any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Default exists), no Default shall exist or would
result from such Disposition and (ii) with respect to any Disposition pursuant
to this Section 7.05(j) for a purchase price in excess of $50,000,000, the
Borrower or any of its Restricted Subsidiaries shall receive not less than 75%
of such consideration in the form of cash or Cash Equivalents (in each case,
free and clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(a), 7.01(f),
7.01(k), 7.01(p), 7.01(q), 7.01(r)(i), 7.01(r)(ii), 7.01(dd) (only to the extent
the Obligations are secured by such cash and Cash Equivalents) and 7.01(ee)
(only to the extent the Obligations are secured by such cash and Cash
Equivalents)); provided, however, that for the purposes of this
Section 7.05(j)(ii), the following shall be deemed to be cash: (A) any
liabilities (as shown on the Borrower’s (or the Restricted Subsidiaries’, as
applicable) most recent balance sheet provided hereunder or in the footnotes
thereto) of Holdings or such Restricted Subsidiary, other than liabilities that
are by their terms subordinated to the payment in cash of the Obligations, that
are assumed by the transferee with respect to the

 

164



--------------------------------------------------------------------------------

applicable Disposition and for which the Borrower and all of its Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by the Borrower or the applicable
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received) within 180 days following the closing of the
applicable Disposition, and (C) aggregate non-cash consideration received by the
Borrower or the applicable Restricted Subsidiary having an aggregate fair market
value (determined as of the closing of the applicable Disposition for which such
non-cash consideration is received) not to exceed 2.0% of Total Assets at any
time (net of any non-cash consideration converted into cash and Cash
Equivalents);

(k) any Disposition of Securitization Assets (or of the Equity Interests in a
Subsidiary, substantially all of the assets of which are Securitization Assets)
to a Securitization Subsidiary;

(l) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(m) Dispositions of property pursuant to sale-leaseback transactions; provided
that the fair market value of all property so Disposed of after the Closing Date
shall not exceed $25,000,000;

(n) any swap of assets in exchange for services or other assets of comparable or
greater value or usefulness to the business of the Borrower and its Restricted
Subsidiaries as a whole, as determined in good faith by the management of the
Borrower;

(o) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary (or a Restricted Subsidiary which owns
an Unrestricted Subsidiary so long as such Restricted Subsidiary owns no assets
other than the Equity Interests of such an Unrestricted Subsidiary);

(p) the unwinding of any Swap Contract pursuant to its terms;

(q) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

(r) the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights.

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e) (other than, to the extent constituting
Dispositions, transactions permitted by Sections 7.02 or 7.04), 7.05(i), 7.05(p)
and 7.05(r) and except for Dispositions from a Loan Party to any other Loan
Party) shall be for no less than the fair market value of such property at the
time of such Disposition.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

 

165



--------------------------------------------------------------------------------

SECTION 7.06 Restricted Payments.

Neither the Borrower nor any of the Restricted Subsidiaries shall declare or
make, directly or indirectly, any Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
other Restricted Subsidiaries of the Borrower (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to the Borrower and any
other Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b) the Borrower and each Restricted Subsidiary may declare and make Restricted
Payments payable solely in the Equity Interests (other than Disqualified Equity
Interests not otherwise permitted by Section 7.03) of such Person;

(c) [Reserved];

(d) so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower and its Restricted Subsidiaries may make
Restricted Payments in an unlimited amount so long as the Consolidated Total Net
Leverage Ratio calculated on a Pro Forma Basis is less than or equal to 4.00 to
1.00;

(e) to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Sections 7.02 (other than Sections 7.02(e) and
7.02(m)), 7.04 or 7.08 (other than Sections 7.08(b), 7.08(e), 7.08(j) and
7.08(m));

(f) repurchases of Equity Interests in Holdings (or any direct or indirect
parent thereof) or any Restricted Subsidiary of the Borrower deemed to occur
upon exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

(g) the Borrower and each Restricted Subsidiary may pay (or make Restricted
Payments to allow the Borrower or any other direct or indirect parent thereof to
pay) for the repurchase, retirement or other acquisition or retirement for value
of Equity Interests of such Restricted Subsidiary (or of Holdings or any other
such direct or indirect parent thereof) from any future, present or former
employee, officer, director, manager or consultant of such Restricted Subsidiary
(or the Borrower or any other direct or indirect parent of such Restricted
Subsidiary) or any of its Subsidiaries upon the death, disability, retirement or
termination of employment of any such Person or pursuant to any employee or
director equity plan, employee, manager or director stock option plan or any
other employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, manager, director,
officer or consultant of such Restricted Subsidiary (or the Borrower or any
other direct or indirect parent thereof) or any of its Restricted Subsidiaries;
provided that the aggregate amount of Restricted Payments made pursuant to this
Section 7.06(g) shall not exceed

 

166



--------------------------------------------------------------------------------

$30,000,000 in any calendar year (with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum of $50,000,000 in
any calendar year); provided, further, that such amount in any calendar year may
be increased by an amount not to exceed:

(i) to the extent contributed to the Borrower as common equity, the net cash
proceeds from the sale of Equity Interests (other than Designated Equity
Contributions and Disqualified Equity Interests) of any of the Borrower’s direct
or indirect parent companies, in each case to members of management, managers,
directors or consultants of Holdings, the Borrower, any of its Subsidiaries or
any of its direct or indirect parent companies that occurs after the Closing
Date, to the extent the net cash proceeds from the sale of such Equity Interests
have not otherwise been applied for another purpose and have not been added to
the calculation of the Cumulative Credit; plus

(ii) the net cash proceeds of key man life insurance policies received by the
Borrower or its Restricted Subsidiaries; less

(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(g);

(h) the Borrower may make Restricted Payments in an aggregate amount not to
exceed, when combined with prepayment of Indebtedness pursuant to
Section 7.13(a)(iv), (x) 3.0% of Total Assets, plus (y) so long as no Default
has occurred and is continuing or would result therefrom, the portion, if any,
of the Cumulative Credit on such date that the Borrower elects to apply to this
paragraph (subject to, solely in the case of amounts attributable to clause
(a) of the definition of “Cumulative Credit,” the Fixed Charge Coverage Ratio on
a consolidated basis for the Borrower and its Restricted Subsidiaries’ most
recently ended four fiscal quarters for which internal financial statements are
available immediately preceding such date being at least 2.00 to 1.00,
determined on a pro forma basis);

(i) the Borrower may make Restricted Payments to any direct or indirect parent
of the Borrower:

(i) to pay its operating costs and expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of the Borrower and
its Restricted Subsidiaries and, Transaction Expenses and any reasonable and
customary indemnification claims made by directors, managers or officers of such
parent attributable to the ownership or operations of the Borrower and its
Restricted Subsidiaries;

(ii) the proceeds of which shall be used by such parent to pay franchise Taxes
and other fees, Taxes and expenses required to maintain its (or any of its
direct or indirect parents’) corporate existence;

 

167



--------------------------------------------------------------------------------

(iii) for any taxable period ending after the Closing Date (A) in which the
Borrower and/or any of its Subsidiaries is a member of a consolidated, combined,
unitary or similar Tax group (a “Tax Group”) of which a direct or indirect
parent of Borrower is the common parent or (B) in which the Borrower is treated
as a disregarded entity or partnership for U.S. federal, state and/or local
income tax purposes, to pay U.S. federal, state and local and foreign Taxes that
are attributable to the taxable income, revenue, receipts, gross receipts, gross
profits, capital or margin of the Borrower and/or its Subsidiaries; provided
that, for each taxable period, the amount of such payments made in respect of
such taxable period in the aggregate shall not exceed the amount of such Taxes
that the Borrower and its Subsidiaries would have been required to pay if they
were a stand-alone Tax Group with the Borrower as the corporate common parent of
such stand-alone Tax Group; provided, further, that the permitted payment
pursuant to this clause (iii) with respect to any Taxes of any Unrestricted
Subsidiary shall be limited to the amount actually paid with respect to such
period by such Unrestricted Subsidiary to the Borrower or its Restricted
Subsidiaries for the purposes of paying such consolidated, combined unitary or
similar Taxes;

(iv) to finance any Investment that would be permitted to be made pursuant to
Section 7.02 (other than Sections 7.02(e) and 7.02(m)) if such parent were
subject to such Section 7.02; provided that (A) such Restricted Payment shall be
made substantially concurrently with the closing of such Investment and (B) such
parent shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the Borrower
or the Restricted Subsidiaries or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into the Borrower or its
Restricted Subsidiaries in order to consummate such Permitted Acquisition or
Investment, in each case, in accordance with the requirements of Section 6.11;

(v) the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers and employees of Holdings or any direct or indirect
parent company of Holdings to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of the Borrower and the
Restricted Subsidiaries; and

(vi) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof) that is
directly attributable to the operations of the Borrower and its Restricted
Subsidiaries;

(j) payments made or expected to be made by the Borrower or any of the
Restricted Subsidiaries in respect of required withholding or similar non-US
Taxes with respect to any future, present or former employee, director, manager
or consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options;

(k) the Borrower or any Restricted Subsidiary may pay cash in lieu of fractional
Equity Interests in connection with any dividend, split or combination thereof
or any Permitted Acquisition;

 

168



--------------------------------------------------------------------------------

(l) (i) any Restricted Payment by the Borrower or any other direct or indirect
parent of the Borrower to pay listing fees and other costs and expenses
attributable to being a publicly traded company which are reasonable and
customary and (ii) Restricted Payments not to exceed the sum of (A) up to
6.0% per annum of the net proceeds received by (or contributed to) the Borrower
and its Restricted Subsidiaries from the Initial Public Offering and
(B) Restricted Payments in an aggregate amount per annum not to exceed (x) 3.50%
of Market Capitalization, if, on a Pro Forma Basis after giving effect to the
payment of any such Restricted Payment, the Consolidated Total Net Leverage
Ratio is greater than 5.25 to 1.00 and (y) 4.75% of Market Capitalization, so
long as, on a Pro Forma Basis after giving effect to the payment of any such
Restricted Payment, the Consolidated Total Net Leverage Ratio shall be less than
or equal to 5.25 to 1.00;

(m) distributions or payments of Securitization Fees; and

(n) Restricted Payments that are made (i) in an amount equal to the amount of
Excluded Contributions previously received or (ii) without duplication with
clause (i), in an amount equal to the Net Proceeds from a Disposition in respect
of property or assets acquired after the Closing Date, if the acquisition of
such property or assets was financed with Excluded Contributions.

SECTION 7.07 Change in Nature of Business.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and the Restricted Subsidiaries on the Closing Date or any business reasonably
related, complementary, synergistic or ancillary thereto or reasonable
extensions thereof.

SECTION 7.08 Transactions with Affiliates.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly, enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than (a) loans and other transactions among the Borrower and its
Restricted Subsidiaries and Securitization Subsidiaries or any entity that
becomes a Restricted Subsidiary or Securitization Subsidiary as a result of such
loan or other transaction to the extent permitted under this Article VII, (b) on
terms substantially as favorable to the Borrower or such Restricted Subsidiary
as would be obtainable by the Borrower or such Restricted Subsidiary at the time
in a comparable arm’s-length transaction with a Person other than an Affiliate,
(c) the Transactions and the payment of Transaction Expenses as part of or in
connection with the Transactions, (d) [Reserved], (e) Restricted Payments
permitted under Section 7.06 and Investments permitted under Section 7.02,
(f) employment and severance arrangements between the Borrower and its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business,
(g) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries (or any direct or
indirect parent of the Borrower) in the ordinary course of business

 

169



--------------------------------------------------------------------------------

to the extent attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries, (h) transactions pursuant to agreements in existence on
the Closing Date and set forth on Schedule 7.08 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect,
(i) customary payments by the Borrower and any of its Restricted Subsidiaries to
the Investors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by a majority of the members of the board of directors or managers or a
majority of the disinterested members of the board of directors or managers of
the Borrower, in good faith, (j) payments by the Borrower or any of its
Restricted Subsidiaries pursuant to any tax sharing agreements with any direct
or indirect parent of the Borrower to the extent attributable to the ownership
or operation of the Borrower and its Restricted Subsidiaries, but only to the
extent permitted by Section 7.06(i)(iii), (k) the issuance or transfer of Equity
Interests (other than Disqualified Equity Interests) of Holdings to any
Permitted Holder or to any former, current or future director, manager, officer,
employee or consultant (or any Affiliate of any of the foregoing) of the
Borrower, any of its Subsidiaries or any direct or indirect parent thereof,
(l) any Disposition of Securitization Assets or related assets in connection
with any Qualified Securitization Financing or (m) a joint venture which would
constitute a transaction with an Affiliate solely as a result of the Borrower or
any Restricted Subsidiary owning an equity interest or otherwise controlling
such joint venture or similar entity.

SECTION 7.09 Burdensome Agreements.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, enter into or permit to exist any Contractual Obligation (other
than this Agreement or any other Loan Document) that limits the ability of
(a) any Restricted Subsidiary of the Borrower that is not a Guarantor to make
Restricted Payments to the Borrower or any Guarantor or to make or repay
intercompany loans and advances to the Borrower or any Guarantor or (b) any Loan
Party to create, incur, assume or suffer to exist Liens on property of such
Person for the benefit of the Lenders with respect to the Facilities and the
Obligations or under the Loan Documents; provided that the foregoing clauses (a)
and (b) shall not apply to Contractual Obligations which (i) (x) exist on the
Closing Date and (to the extent not otherwise permitted by this Section 7.09)
are listed on Schedule 7.09 hereto and (y) to the extent Contractual Obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted modification,
replacement, renewal, extension or refinancing of such Indebtedness so long as
such modification, replacement, renewal, extension or refinancing does not
expand the scope of such Contractual Obligation, (ii) are binding on a
Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary of the Borrower, so long as such Contractual Obligations
were not entered into solely in contemplation of such Person becoming a
Restricted Subsidiary of the Borrower; provided, further, that this clause (ii)
shall not apply to Contractual Obligations that are binding on a Person that
becomes a Restricted Subsidiary pursuant to Section 6.14, (iii) represent
Indebtedness of a Restricted Subsidiary of the Borrower which is not a Loan
Party which is permitted by Section 7.03, (iv) arise in connection with any
Disposition permitted by Sections 7.04 or 7.05 and relate solely to the assets
or Person subject to such Disposition, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 7.02 and applicable solely to such joint venture entered

 

170



--------------------------------------------------------------------------------

into in the ordinary course of business, (vi) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.03 but solely to the extent any such negative pledge or restriction on
Liens relates to the property the acquisition of which was financed by such
Indebtedness, (vii) are customary restrictions on leases, subleases, licenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto, (viii) [Reserved], (ix) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or any Restricted Subsidiary, (x) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, (xi) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business and (xii) arise in connection with cash or other deposits permitted
under Sections 7.01 and 7.02 and limited to such cash or deposit.

SECTION 7.10 Use of Proceeds.

The proceeds of the Term Loans received on the Closing Date, together with the
proceeds of a portion of the Initial Public Offering received and contributed to
the Borrower on the Closing Date, shall not be used for any purpose other than
for the Transactions. The proceeds of the Revolving Credit Loans and Swing Line
Loans shall be used for working capital, general corporate purposes and any
other purpose not prohibited by this Agreement, including Permitted Acquisitions
and other Investments. The Letters of Credit shall be used solely to support
obligations of the Borrower and its Subsidiaries incurred for working capital,
general corporate purposes and any other purpose not prohibited by this
Agreement.

SECTION 7.11 Financial Covenant.

The Borrower will not permit the Consolidated First Lien Net Leverage Ratio as
of the last day of a Test Period (commencing with the Test Period ending
June 30, 2014) to exceed 8.00 to 1.00 (provided that the provisions of this
Section 7.11 shall not be applicable to any such Test Period if on the last day
of such Test Period the aggregate principal amount of Revolving Credit Loans,
Swing Line Loans and/or Letters of Credit (excluding up to $20,000,000 of
Letters of Credit and other Letters of Credit which have been Cash
Collateralized or backstopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer) that are issued and/or outstanding is equal to or
less than 25% of the Revolving Credit Facility).

SECTION 7.12 Fiscal Year.

The Borrower shall not make any change in its fiscal year; provided, however,
that the Borrower may, upon written notice to the Administrative Agent, change
its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

SECTION 7.13 Prepayments, Etc. of Indebtedness.

(a) The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of

 

171



--------------------------------------------------------------------------------

regularly scheduled principal and interest shall be permitted), any subordinated
Indebtedness incurred under Section 7.03(g) or any other Indebtedness that is or
is required to be subordinated, in right of payment or as to Collateral, to the
Obligations pursuant to the terms of the Loan Documents (collectively, “Junior
Financing”) or make any payment in violation of any subordination terms of any
Junior Financing Documentation, except (i) the refinancing thereof with the Net
Proceeds of any Indebtedness (to the extent such Indebtedness constitutes a
Permitted Refinancing and, if such Indebtedness was originally incurred under
Section 7.03(g), is permitted pursuant to Section 7.03(g)), to the extent not
required to prepay any Loans pursuant to Section 2.05(b), (ii) the conversion of
any Junior Financing to Equity Interests (other than Disqualified Equity
Interests) of Holdings or any of its direct or indirect parents, (iii) the
prepayment of Indebtedness of the Borrower or any Restricted Subsidiary to the
Borrower or any Restricted Subsidiary to the extent not prohibited by the
subordination provisions contained in the Intercompany Note and
(iv) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount not to exceed, when combined with the amount of Restricted Payments
pursuant to Section 7.06(h), (x) 3.0% of Total Assets plus (y) the portion, if
any, of the Cumulative Credit on such date that the Borrower elects to apply to
this Section 7.13(a) (subject to, solely in the case of amounts attributable to
clause (a) of the definition of “Cumulative Credit,” the Fixed Charge Coverage
Ratio on a consolidated basis for the Borrower and its Restricted Subsidiaries’
most recently ended four fiscal quarters for which internal financial statements
are available immediately preceding such date being at least 2.00 to 1.00,
determined on a pro forma basis).

(b) The Borrower shall not, nor shall it permit any of the Restricted
Subsidiaries to amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing
Documentation without the consent of the Administrative Agent (which consent
shall not be unreasonably withheld, conditioned or delayed).

SECTION 7.14 Permitted Activities.

(a) Holdings shall not engage in any material operating or business activities;
provided that the following and activities incidental thereto shall be permitted
in any event: (i) its ownership of the Equity Interests of Borrower and
activities incidental thereto, (ii) the maintenance of its legal existence
(including the ability to incur fees, costs and expenses relating to such
maintenance), (iii) the performance of its obligations with respect to the Loan
Documents and any other Indebtedness, (iv) any public offering of its common
stock or any other issuance or sale of its Equity Interests, including the
Initial Public Offering, (v) financing activities, including the issuance of
securities, incurrence of debt, payment of dividends, making contributions to
the capital of the Borrower, guaranteeing the obligations of the Borrower and
guaranteeing the obligations of any Securitization Subsidiary in an amount not
to exceed $50,000,000, (vi) participating in tax, accounting and other
administrative matters as owner of the Borrower, (vii) holding any cash
incidental to any activities permitted under this Section 7.14, (viii) providing
indemnification to officers, managers and directors and (ix) any activities
incidental to the foregoing. Holdings shall not incur any Liens on Equity
Interests of the Borrower other than those for the benefit of the Obligations or
any comparable term in any Permitted Refinancing thereof and Holdings shall not
own any Equity Interests other than those of the Borrower.

 

172



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in Article VII of this Agreement,
if on any date (i) the Loans have an Investment Grade Rating from either of the
Rating Agencies and (ii) no Default has occurred and is continuing (the
occurrence of the events described in the foregoing clauses (i) and (ii) being
collectively referred to as a “Covenant Suspension Event”), then, beginning on
such date and continuing so long as the Loans have an Investment Grade Rating,
Sections 7.03, 7.06 and 7.08 (the “Suspended Covenants”) will no longer be
applicable during such period (the “Suspension Period”) until the occurrence of
the Reversion Date.

(c) In the event that the Borrower and its Restricted Subsidiaries are not
subject to the Suspended Covenants for any period of time as a result of the
foregoing, and on any subsequent date (the “Reversion Date”) (i) one or more of
the Rating Agencies withdraw their Investment Grade Rating or downgrade the
rating assigned to the Loans below an Investment Grade Rating (leaving neither
of the Rating Agencies with an Investment Grade Rating for the Loans) and/or
(ii) the Borrower enters into an agreement to effect a transaction that would
result in a Change of Control and one or more of the Rating Agencies indicate
that if consummated, such transaction (alone or together with any related
recapitalization or refinancing transactions) would cause such Rating Agency to
withdraw its Investment Grade Rating or downgrade the ratings assigned to the
Loans below an Investment Grade Rating (in either case leaving neither of the
Rating Agencies with an Investment Grade Rating for the Loans), then the
Borrower and its Restricted Subsidiaries will thereafter again be subject to the
Suspended Covenants with respect to future events, including, without
limitation, a proposed transaction described in this clause (ii).

(d) During a Suspension Period, the Borrower and its Restricted Subsidiaries
will be entitled to consummate transactions to the extent not prohibited
hereunder without giving effect to the Suspended Covenants. During a Suspension
Period, the covenants that are not Suspended Covenants shall be interpreted as
though the Suspended Covenants continue to be applicable during such Suspension
Period. For illustrative purposes only, even though Section 7.03 will not be in
effect during a Suspension Period, Section 7.01(dd) will be interpreted as
though Section 7.03(q) were still in effect during such Suspension Period.

(e) Notwithstanding the foregoing, in the event of any such reinstatement, no
action taken or omitted to be taken by Holdings, the Borrower or any of its
Restricted Subsidiaries prior to such reinstatement will give rise to a Default
or Event of Default under this Agreement or any other Loan Document; provided
that (1) with respect to Restricted Payments made after such reinstatement, the
amount available to be made as Restricted Payments will be calculated as though
the covenant described above under Section 7.06 had been in effect prior to, but
not during, the Suspension Period; (2) all Indebtedness incurred, or
Disqualified Equity Interests issued, during the Suspension Period will be
classified to have been incurred or issued pursuant to Section 7.03(b)(i); and
(3) any transaction with an Affiliate entered into after such reinstatement
pursuant to an agreement entered into during any Suspension Period shall be
deemed to be permitted pursuant to Section 7.08(h).

 

173



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

SECTION 8.01 Events of Default.

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five Business Days
after the same becomes due, any interest on any Loan or any other amount payable
hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower, any Restricted Subsidiary or, in the case
of Section 7.14, Holdings, fails to perform or observe any term, covenant or
agreement contained in any of Section 6.03(a) or 6.05(a) (solely with respect to
the Borrower) or Article VII; provided that a Default as a result of a breach of
Section 7.11 (a “Financial Covenant Event of Default”) is subject to cure
pursuant to Section 8.05; provided, further, that a Financial Covenant Event of
Default shall not constitute an Event of Default with respect to any Term Loans
unless and until the Revolving Credit Lenders have declared all amounts
outstanding under the Revolving Credit Facility (if any) to be immediately due
and payable and all outstanding Revolving Credit Commitments to be immediately
terminated, in each case in accordance with this Agreement, and such declaration
has not been rescinded on or before such date (the “Term Loan Standstill
Period”); or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or 8.01(b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after written notice thereof by the Administrative
Agent to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect in any
material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an outstanding aggregate principal amount of not less than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap Agreements, termination events or
equivalent events pursuant to the terms of such Swap Agreements), the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such

 

174



--------------------------------------------------------------------------------

Indebtedness to be made, prior to its stated maturity; provided that this
clause (e)(B) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for 60 calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties, taken as a whole, and is not released,
vacated or fully bonded within 60 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of 60 consecutive days; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Sections 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

(j) Change of Control. There occurs any Change of Control; or

(k) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Sections 4.01, 6.11 or 6.13 shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction not
prohibited under this Agreement) cease to create

 

175



--------------------------------------------------------------------------------

a valid and perfected Lien, with the priority required by the Collateral
Documents and the Intercreditor Agreements on and security interest in any
material portion of the Collateral purported to be covered thereby, subject to
Liens permitted under Section 7.01, (x) except to the extent that any such
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement or any loss thereof results from the failure of the Administrative
Agent or the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents
or to file Uniform Commercial Code continuation statements and (y) except as to
Collateral consisting of Real Property (if any) to the extent that such losses
are covered by a lender’s title insurance policy and such insurer has not denied
coverage, or (ii) any of the Equity Interests of the Borrower shall for any
reason cease to be pledged pursuant to the Collateral Documents; or

(l) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or a Restricted Subsidiary or
any ERISA Affiliate in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect, or (ii) a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount which could reasonably be expected to result in a Material
Adverse Effect; or

(m) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be (A) “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation and (B) “First Lien Obligations” (or any comparable
term) under, and as defined in, the Junior Lien Intercreditor Agreement under,
and as defined in any Junior Financing Documentation or (ii) the subordination
provisions set forth in any Junior Financing Documentation shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any Junior Financing, if applicable.

SECTION 8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may,
and at the request of the Required Lenders shall, take any or all of the
following actions (or, if a Financial Covenant Event of Default occurs and is
continuing and prior to the expiration of the Term Loan Standstill Period, at
the request of the Required Revolving Credit Lenders under the Revolving Credit
Facility only, and in such case only with respect to the Revolving Credit
Commitments, Revolving Credit Loans, Swing Line Loans, L/C Obligations, Letters
of Credit and L/C Credit Extensions):

(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

176



--------------------------------------------------------------------------------

(iii) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise (or direct the Collateral Agent to exercise) on behalf of itself
and the Lenders all rights and remedies available to it and the Lenders under
the Loan Documents or applicable Law or in equity;

provided that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

SECTION 8.03 Exclusion of Immaterial Subsidiaries.

Solely for the purpose of determining whether a Default or Event of Default has
occurred under Section 8.01(f) or 8.01(g), any reference in any such clause to
any Restricted Subsidiary or Loan Party shall be deemed not to include any
Restricted Subsidiary (an “Immaterial Subsidiary”) affected by any event or
circumstances referred to in any such clause that did not, as of the last day of
the most recent completed fiscal quarter of the Borrower, have assets with a
fair market value in excess of 1.0% of Total Assets (it being agreed that all
Restricted Subsidiaries affected by any event or circumstance referred to in any
such clause shall be considered together, as a single consolidated Restricted
Subsidiary, for purposes of determining whether the condition specified above is
satisfied).

SECTION 8.04 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent or the Collateral Agent, as
applicable, in the following order (to the fullest extent permitted by mandatory
provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

177



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Treasury Services Agreements or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Subject to Section 2.03(g), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower as applicable. Notwithstanding
the foregoing, no amounts received from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor.

SECTION 8.05 Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Sections 8.01 or 8.02,
if the Borrower determines that an Event of Default under the covenant set forth
in Section 7.11 has occurred or may occur, during the period commencing after
the beginning of the last fiscal quarter included in such Test Period and ending
10 Business Days after the date on which financial statements are required to be
delivered hereunder with respect to such fiscal quarter, the Investors may make
a Specified Equity Contribution to Holdings (a “Designated Equity
Contribution”), and the amount of the net cash proceeds thereof shall be deemed
to increase Consolidated EBITDA with respect to such applicable quarter;
provided that such net cash proceeds are actually received by the Borrower as
cash common equity (including through capital contribution of such net cash
proceeds to the Borrower) during the period commencing after the beginning of
the last fiscal quarter included in such Test Period by the Borrower and ending
10 Business Days after the date on which financial statements are required to be
delivered

 

178



--------------------------------------------------------------------------------

with respect to such fiscal quarter hereunder. The parties hereby acknowledge
that this Section 8.05(a) may not be relied on for purposes of calculating any
financial ratios other than as applicable to Section 7.11 and shall not result
in any adjustment to any baskets or other amounts other than the amount of the
Consolidated EBITDA for the purpose of Section 7.11.

(b) (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Designated Equity Contribution is made,
(ii) no more than five Designated Equity Contributions may be made in the
aggregate during the term of this Agreement, (iii) the amount of any Designated
Equity Contribution shall be no more than the amount required to cause the
Borrower to be in Pro Forma Compliance with Section 7.11 for any applicable
period and (iv) there shall be no pro forma reduction in Indebtedness with the
proceeds of any Designated Equity Contribution for determining compliance with
Section 7.11 for the fiscal quarter with respect to which such Designated Equity
Contribution was made.

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

SECTION 9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes each of
the Administrative Agent and the Collateral Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, neither
the Administrative Agent nor the Collateral Agent shall have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent or the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

 

179



--------------------------------------------------------------------------------

(c) Each of the Secured Parties (by their acceptance of the benefits of the
Security Documents) hereby irrevocably appoints and authorizes the Collateral
Agent to act as the agent of (and to hold any security interest created by the
Collateral Documents for and on behalf of or on trust for) such Secured Party
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by the Loan Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Collateral Agent (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Collateral Agent), shall be entitled to the
benefits of all provisions of this Article IX (including Section 9.07, as though
such co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under
the Loan Documents) as if set forth in full herein with respect thereto.

(d) Each Lender hereby and each other Secured Party (by its acceptance of the
benefits of the Security Documents) hereby (i) acknowledges that it has received
a copy of the Intercreditor Agreements, (ii) agrees that it will be bound by and
will take no actions contrary to the provisions of the Intercreditor Agreements
to the extent then in effect, and (iii) authorizes and instructs the
Administrative Agent and the Collateral Agent to enter into each Intercreditor
Agreement as Administrative Agent or Collateral Agent, as applicable, and on
behalf of such Lender or Secured Party.

(e) Except as provided in Sections 9.09 and 9.11, the provisions of this
Article IX are solely for the benefit of the Administrative Agent, the Lenders
and the L/C Issuer, and neither the Borrower nor any other Loan Party shall have
rights as a third-party beneficiary of any of such provisions.

SECTION 9.02 Delegation of Duties.

Each of the Administrative Agent and the Collateral Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent, the Collateral
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Agent-Related Persons. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Agent-Related Persons of the Administrative Agent, the Collateral Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the Facilities as well as activities as Administrative
Agent or Collateral Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any agent or sub-agent or attorney-in-fact that
it selects in the absence of gross negligence or willful misconduct (as
determined in the final non-appealable judgment of a court of competent
jurisdiction).

 

180



--------------------------------------------------------------------------------

SECTION 9.03 Liability of Agents.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or Participant for any recital, statement, representation or warranty made by
any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent or the Collateral
Agent or any Agent-Related Person under or in connection with, this Agreement or
any other Loan Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document, the
existence, value or collectability of the Collateral, any failure to monitor or
maintain any part of the Collateral, or the perfection or priority of any Lien
or security interest created or purported to be created under the Collateral
Documents, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof. Notwithstanding the foregoing, neither the Administrative Agent nor the
Collateral Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or Collateral Agent (as applicable) is required to exercise
as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Administrative Agent or Collateral
Agent (as applicable) shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
Collateral Agent (as applicable) to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law.

SECTION 9.04 Reliance by Agents.

Each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, electronic mail message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by such Agent. Each Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it

 

181



--------------------------------------------------------------------------------

by reason of taking or continuing to take any such action. Each Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders (or such greater number of Lenders as may be expressly
required hereby in any instance) and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders.

SECTION 9.05 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders (or, if a Financial
Covenant Event of Default occurs and is continuing and prior to the expiration
of the Term Loan Standstill Period, the Required Revolving Credit Lenders under
the Revolving Credit Facility only, and in such case only with respect to the
Revolving Credit Commitments, Revolving Credit Loans, Swing Line Loans, L/C
Obligations, Letters of Credit and L/C Credit Extensions) in accordance with
Article VIII; provided that, unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

SECTION 9.06 Credit Decision; Disclosure of Information by Agents.

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
Affiliates which may come into the possession of any Agent-Related Person.

 

182



--------------------------------------------------------------------------------

SECTION 9.07 Indemnification of Agents.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by the final non-appealable judgment of a court of competent jurisdiction;
provided that no action taken in accordance with the directions of the Required
Lenders (or such other number or percentage of the Lenders as shall be required
by the Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07; provided, further, that any
obligation to indemnify an L/C Issuer pursuant to this Section 9.07 shall be
limited to Revolving Credit Lenders only. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse each of the Administrative Agent and the Collateral
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent or the
Collateral Agent, as the case may be, in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent or the Collateral Agent, as the case may
be, is not reimbursed for such expenses by or on behalf of the Loan Parties. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent or the Collateral Agent, as the case may be.

SECTION 9.08 Agents in Their Individual Capacities.

JPMorgan Chase Bank, N.A. and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with the Borrower and its respective Affiliates as though
JPMorgan Chase Bank, N.A. were not the Administrative Agent, the Collateral
Agent, the Swing Line Lender or an L/C Issuer hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, JPMorgan Chase Bank, N.A. or its Affiliates may receive information
regarding the Borrower or its Affiliates (including information that may be
subject to confidentiality obligations in favor of the Borrower or such
Affiliate) and acknowledge that neither the Administrative Agent nor the
Collateral Agent nor any Affiliate thereof shall be under any obligation to
provide such information to them. With respect to its Loans, JPMorgan Chase
Bank, N.A. and its Affiliates shall have the same rights and powers under this
Agreement as any other Lender and may

 

183



--------------------------------------------------------------------------------

exercise such rights and powers as though it were not the Administrative Agent,
the Collateral Agent, the Swing Line Lender or an L/C Issuer, and the terms
“Lender” and “Lenders” include JPMorgan Chase Bank, N.A. in its individual
capacity. Any successor to JPMorgan Chase Bank, N.A. as the Administrative Agent
or the Collateral Agent shall also have the rights attributed to JPMorgan Chase
Bank, N.A. under this Section 9.08.

SECTION 9.09 Successor Agents.

Each of the Administrative Agent and the Collateral Agent may resign as the
Administrative Agent or the Collateral Agent, as applicable, upon 30 days’
notice to the Lenders and the Borrower and if either the Administrative Agent or
the Collateral Agent is a Defaulting Lender, the Borrower may remove such
Defaulting Lender from such role upon 10 days’ notice to the Lenders. If the
Administrative Agent or the Collateral Agent resigns under this Agreement or is
removed by the Borrower, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall be
consented to by the Borrower at all times other than during the existence of an
Event of Default under Sections 8.01(a), 8.01(f) or 8.01(g) (which consent of
the Borrower shall not be unreasonably withheld or delayed). If no successor
agent is appointed prior to the effective date of the resignation or removal of
the Administrative Agent or the Collateral Agent, as applicable, the
Administrative Agent or the Collateral Agent, as applicable, in the case of a
resignation, and the Borrower, in the case of a removal may appoint, after
consulting with the Lenders and the Borrower (in the case of a resignation), a
successor agent from among the Lenders. Upon the acceptance of its appointment
as successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent or retiring Collateral Agent and the term “Administrative Agent” or
“Collateral Agent” shall mean such successor administrative agent or collateral
agent and/or Supplemental Agent, as the case may be, and the retiring
Administrative Agent’s or Collateral Agent’s appointment, powers and duties as
the Administrative Agent or Collateral Agent shall be terminated. After the
retiring Administrative Agent’s or the Collateral Agent’s resignation or removal
hereunder as the Administrative Agent or Collateral Agent, the provisions of
this Article IX and the provisions of Sections 10.04 and 10.05 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Administrative Agent or Collateral Agent under this Agreement. If no
successor agent has accepted appointment as the Administrative Agent or the
Collateral Agent by the date which is 30 days following the retiring
Administrative Agent’s or Collateral Agent’s notice of resignation or 10 days
following the Borrower’s notice of removal, the retiring Administrative Agent’s
or the retiring Collateral Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of the
Administrative Agent or Collateral Agent hereunder until such time, if any, as
the Required Lenders appoint a successor agent as provided for above. Upon the
acceptance of any appointment as the Administrative Agent or Collateral Agent
hereunder by a successor and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to (a) continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents or (b) otherwise ensure that
Section 6.11 is satisfied, the Administrative Agent or Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent or Collateral Agent,
and the retiring Administrative Agent or Collateral Agent shall be discharged
from its duties and obligations under the Loan Documents.

 

184



--------------------------------------------------------------------------------

After the retiring Administrative Agent’s or Collateral Agent’s resignation
hereunder as the Administrative Agent or the Collateral Agent, the provisions of
this Article IX and Sections 10.04 and 10.05 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as the Administrative Agent or the Collateral Agent.

SECTION 9.10 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower or the Collateral Agent) shall be (to the fullest extent permitted
by provisions of applicable Law) entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Collateral Agent and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Collateral Agent and the Administrative Agent and their respective agents
and counsel and all other amounts due to the Lenders, the Collateral Agent and
the Administrative Agent under Sections 2.03(h), 2.03(i), 2.09, 10.04 and 10.05)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent or
the Collateral Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent or the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent or the Collateral Agent under Sections 2.09, 10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

185



--------------------------------------------------------------------------------

SECTION 9.11 Collateral and Guaranty Matters.

The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full in cash in
immediately available funds of all Obligations (other than (x) obligations under
Secured Hedge Agreements and Treasury Services Agreements not yet due and
payable and (y) contingent indemnification obligations not yet accrued and
payable) and the expiration or termination or cash collateralization of all
Letters of Credit (or if such Letters of Credit have been backstopped by letters
of credit reasonably satisfactory to the applicable L/C Issuers or deemed
reissued under another agreement reasonably satisfactory to the applicable L/C
Issuers) (the “Discharge of Obligations”), (ii) at the time the property subject
to such Lien is Disposed as part of or in connection with any Disposition
permitted hereunder to any Person other than a Person required to grant a Lien
to the Administrative Agent or the Collateral Agent under the Loan Documents
(or, if such transferee is a Person required to grant a Lien to the
Administrative Agent or the Collateral Agent on such asset, at the option of the
applicable Loan Party, such Lien on such asset may still be released in
connection with the transfer so long as (x) the transferee grants a new Lien to
the Administrative Agent or Collateral Agent on such asset substantially
concurrently with the transfer of such asset, (y) the transfer is between
parties organized under the laws of different jurisdictions and at least one of
such parties is a Foreign Subsidiary and (z) the priority of the new Lien is the
same as that of the original Lien), (iii) subject to Section 10.01, if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to Section 9.11(c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 7.01(u) or
7.01(w) (to the extent required by the terms of the obligations secured by such
Liens);

(c) that any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty in the circumstances described in Section 11.10;
provided that, in the case of any circumstances described in the first paragraph
of Section 11.10, no such release shall occur if such Guarantor continues to be
a guarantor in respect of any Indebtedness for borrowed money permitted under
Section 7.03 with an aggregate outstanding principal amount in excess of
$100,000,000 or any Junior Financing; and

(d) that the Administrative Agent and the Collateral Agent may, without any
further consent of any Lender, enter into (i) a First Lien Intercreditor
Agreement with the collateral agent or other representatives of holders of
Permitted Ratio Debt that is intended to be secured on a pari passu basis with
the Obligations and/or (ii) a Junior Lien Intercreditor Agreement (it being
understood and agreed that this Agreement is the Initial First Lien Credit
Agreement under and as defined in the Junior Lien Intercreditor Agreement) with
the collateral agent or other representatives of the holders of Indebtedness
permitted under Section 7.03, in each case, where such Indebtedness is secured
by Liens permitted under Section 7.01. The Administrative Agent and the
Collateral Agent may rely exclusively on a certificate of a Responsible Officer
of the Borrower as to whether any such other Liens are permitted. Any First Lien
Intercreditor Agreement or Junior Lien Intercreditor Agreement entered into by
the Administrative Agent and the Collateral Agent in accordance with the terms
of this Agreement shall be binding on the Secured Parties.

 

186



--------------------------------------------------------------------------------

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will promptly (and each Lender irrevocably authorizes the Administrative Agent
and the Collateral Agent to), at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as the Borrower may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.11.

SECTION 9.12 Other Agents; Lead Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “joint bookrunner”, “joint lead arranger”,
“co-syndication agent”, “co-documentation agent” or “co-manager” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such (to the extent such Person is
a Lender). Without limiting the foregoing, none of the Lenders or other Persons
so identified shall have or be deemed to have any fiduciary relationship with
any Lender. Each Lender acknowledges that it has not relied, and will not rely,
on any of the Lenders or other Persons so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

SECTION 9.13 Withholding Tax Indemnity.

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by the Borrower pursuant to Section 3.01
and Section 3.04 and without limiting or expanding the obligation of the
Borrower to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.13. The agreements in
this Section 9.13 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.
For the avoidance of doubt, the term “Lender” for purposes of this Section 9.13
shall include each L/C Issuer and Swing Line Lender.

 

187



--------------------------------------------------------------------------------

SECTION 9.14 Appointment of Supplemental Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent or the Collateral Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent and the Collateral Agent are hereby authorized to appoint one or more
additional individual(s) or institution(s) selected by the Administrative Agent
or the Collateral Agent in its sole discretion as a separate trustee,
co-trustee, administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Agent” and collectively as
“Supplemental Agents”).

(b) In the event that the Collateral Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Collateral Agent with respect to
such Collateral shall be exercisable by and vest in such Supplemental Agent to
the extent, and only to the extent, necessary to enable such Supplemental Agent
to exercise such rights, powers and privileges with respect to such Collateral
and to perform such duties with respect to such Collateral, and every covenant
and obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Agent shall run to and be enforceable
by either the Collateral Agent or such Supplemental Agent, and (ii) the
provisions of this Article IX and of Sections 10.04 and 10.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental Agent and
all references therein to the Collateral Agent shall be deemed to be references
to the Collateral Agent and/or such Supplemental Agent, as the context may
require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent or the Collateral
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent or the Collateral Agent. In case any Supplemental
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Agent.

 

188



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders, or by the Administrative Agent with the consent
of the Required Lenders, and such Loan Party and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that any amendment or waiver contemplated in
clauses (g) or (i) below, shall only require the consent of such Loan Party and
the Required Revolving Credit Lenders or the Required Facility Lenders under the
applicable Facility, as applicable; provided, further, that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment (it being understood that a waiver of any
condition precedent or of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Sections 2.07 or 2.08 without the written
consent of each Lender holding the applicable Obligation (it being understood
that the waiver of (or amendment to the terms of) any mandatory prepayment of
the Term Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest and it being understood that any change to the
definition of “Consolidated First Lien Net Leverage Ratio” or “Consolidated
Total Net Leverage Ratio” or, in each case, in the component definitions thereof
shall not constitute a reduction or forgiveness in any rate of interest);

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or L/C Borrowing, or (subject to clause (iii) of the third proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document (or change the timing of payments of such fees or other
amounts) without the written consent of each Lender holding such Loan, L/C
Borrowing or to whom such fee or other amount is owed (it being understood that
any change to the definition of “Consolidated First Lien Net Leverage Ratio” or
“Consolidated Total Net Leverage Ratio” or, in each case, in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest); provided that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(d) change any provision of Sections 8.04 or 10.01 or the definition of
“Required Revolving Credit Lenders,” “Required Lenders,” “Required Facility
Lenders,” “Required Class Lenders” or any other provision specifying the number
of Lenders or portion of the Loans or Commitments required to take any action
under the Loan Documents, without the written consent of each Lender directly
affected thereby;

 

189



--------------------------------------------------------------------------------

(e) other than in connection with a transaction permitted under Sections 7.04 or
7.05, release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(f) other than in connection with a transaction permitted under Sections 7.04 or
7.05, release all or substantially all of the aggregate value of the Guaranty,
without the written consent of each Lender;

(g) (1) waive any condition set forth in Section 4.02 as to any Credit Extension
under one or more Revolving Credit Facilities or (2) amend, waive or otherwise
modify any term or provision which directly affects Lenders under one or more
Revolving Credit Facilities and does not directly affect Lenders under any other
Facility (including any waiver, amendment or modification of Section 7.11 or the
definition of “Consolidated First Lien Net Leverage Ratio” or the component
definitions thereof (but only to the extent of any such component definition’s
effect on the definition of “Consolidated First Lien Net Leverage Ratio” for the
purposes of Section 7.11)), in each case, without the written consent of the
Required Facility Lenders under such applicable Revolving Credit Facility or
Facilities (and in the case of multiple Facilities which are affected, with
respect to any such Facility, such consent shall be effected by the Required
Facility Lenders of such Facility); provided, however, that the waivers
described in this clause (g) shall not require the consent of any Lenders other
than the Required Facility Lenders under such Facility or Facilities;

(h) amend, waive or otherwise modify the portion of the definition of “Interest
Period” that provides for one, two, three or six month intervals to
automatically allow intervals in excess of six months, without the written
consent of each Lender affected thereby; or

(i) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.14 with respect to
Incremental Term Loans and Incremental Revolving Credit Commitments, under
Section 2.15 with respect to Refinancing Term Loans and Other Revolving Credit
Commitments and under Section 2.16 with respect to Extended Term Loans or
Extended Revolving Credit Commitments and, in each case, the rate of interest
applicable thereto) which directly affects Lenders of one or more Incremental
Term Loans, Incremental Revolving Credit Commitments, Refinancing Term Loans,
Other Revolving Credit Commitments, Extended Term Loans or Extended Revolving
Credit Commitments and does not directly affect Lenders under any other
Facility, in each case, without the written consent of the Required Facility
Lenders under such applicable Incremental Term Loans, Incremental Revolving
Credit Commitments, Refinancing Term Loans, Other Revolving Credit Commitments,
Extended Term Loans or Extended Revolving Credit Commitments (and in the case of
multiple Facilities which are affected, with respect to any such Facility, such
consent shall be effected by the Required Facility Lenders of such Facility);
provided, however, that the waivers described in this clause (i) shall not
require the consent of any Lenders other than the Required Facility Lenders
under such applicable Incremental Term Loans, Incremental Revolving Credit
Commitments, Refinancing Term Loans, Other Revolving Credit Commitments,
Extended Term Loans or Extended Revolving Credit Commitments, as the case may
be; and

 

190



--------------------------------------------------------------------------------

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Issuance Request relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by a Swing Line Lender in addition to the Lenders required above, affect
the rights or duties of such Swing Line Lender under this Agreement; provided,
however, that this Agreement may be amended to adjust the borrowing mechanics
related to Swing Line Loans with only the written consent of the Administrative
Agent, the Swing Line Lender and the Borrower so long as the obligations of the
Revolving Credit Lenders are not affected thereby; (iii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent or the
Collateral Agent, as applicable, in addition to the Lenders required above,
affect the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent or the Collateral Agent, as applicable, under this
Agreement or any other Loan Document; (iv) Section 10.07(i) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification; and (v) the consent of Lenders holding
more than 50% of any Class of Commitments or Loans shall be required with
respect to any amendment that by its terms adversely affects the rights of such
Class in respect of payments or Collateral hereunder in a manner different than
such amendment affects other Classes. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms materially and adversely affects any Defaulting Lender
(if such Lender were not a Defaulting Lender) to a greater extent than other
affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any First Lien Intercreditor Agreement, any Junior
Lien Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
Permitted First Priority Refinancing Debt, or Permitted Second Priority
Refinancing Debt, as expressly contemplated by the terms of such First Lien
Intercreditor Agreement, such Junior Lien Intercreditor Agreement or such other
intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders); provided that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or Collateral Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent or Collateral Agent, as
applicable.

Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended solely with the consent of the Administrative Agent and the Borrower
without the need to obtain the consent of any other Lender if such amendment is
delivered in order (x) to correct

 

191



--------------------------------------------------------------------------------

or cure ambiguities, errors, omissions or defects, (y) to effect administrative
changes of a technical or immaterial nature or (z) to fix incorrect cross
references or similar inaccuracies in this Agreement or the applicable Loan
Document. The Collateral Documents and related documents in connection with this
Agreement and the other Loan Documents may be in a form reasonably determined by
the Administrative Agent and may be, together with this Agreement, amended,
supplemented and waived with the consent of the Administrative Agent at the
request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to correct or cure
ambiguities, omissions, mistakes or defects or (iii) to cause such Collateral
Documents or other document to be consistent with this Agreement and the other
Loan Documents.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.14, any Refinancing Amendment
in accordance with Section 2.15 and any Extension Amendment in accordance with
Section 2.16 and such Incremental Amendments, Refinancing Amendments and
Extension Amendments shall be effective to amend the terms of this Agreement and
the other applicable Loan Documents, in each case, without any further action or
consent of any other party to any Loan Document (other than as set forth in such
Sections).

SECTION 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower (or any other Loan Party) or the Administrative Agent,
the Collateral Agent, an L/C Issuer or the Swing Line Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the Collateral Agent, each L/C Issuer and the Swing Line
Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by

 

192



--------------------------------------------------------------------------------

electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the Collateral Agent, an L/C Issuer
and the Swing Line Lender pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower in the
absence of gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction. All telephonic
notices to the Administrative Agent or Collateral Agent may be recorded by the
Administrative Agent or the Collateral Agent, and each of the parties hereto
hereby consents to such recording.

SECTION 10.03 No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law or in equity.

SECTION 10.04 Attorney Costs and Expenses.

The Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Administrative Agent, the Collateral Agent, the Lead Arrangers and the Joint
Bookrunners for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication and
execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby (including all Attorney Costs, which shall be limited to Latham &
Watkins LLP and one local counsel as reasonably necessary in each relevant
jurisdiction material to the interests of the

 

193



--------------------------------------------------------------------------------

Lenders taken as a whole) and (b) from and after the Closing Date, to pay or
reimburse the Administrative Agent, the Collateral Agent, the Lead Arrangers,
the Joint Bookrunners and each Lender for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all respective Attorney
Costs which shall be limited to Attorney Costs of one counsel to the
Administrative Agent and the Lead Arrangers (and one local counsel as reasonably
necessary in each relevant jurisdiction material to the interests of the Lenders
taken as a whole)). The foregoing costs and expenses shall include all
reasonable search, filing, recording and title insurance charges (to the extent
applicable) and fees related thereto, and other reasonable and documented
out-of-pocket expenses incurred by any Agent. The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid within 30 days of receipt by the Borrower of an invoice relating
thereto setting forth such expenses in reasonable detail including, if requested
by the Borrower and to the extent reasonably available, backup documentation
supporting such reimbursement request; provided that, with respect to the
Closing Date, all amounts due under this Section 10.04 shall be paid on the
Closing Date solely to the extent invoiced to the Borrower within three Business
Days of the Closing Date. If any Loan Party fails to pay when due any costs,
expenses or other amounts payable by it hereunder or under any Loan Document,
such amount may be paid on behalf of such Loan Party by the Administrative Agent
in its sole discretion. For the avoidance of doubt, this Section 10.04 shall not
apply to Taxes, except any Taxes that represent liabilities, obligations,
losses, damages, penalties, claims, demands, actions, prepayments, suits, costs,
expenses and disbursements arising from any non-Tax claims.

SECTION 10.05 Indemnification by the Borrower.

The Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender, each Lead Arranger, each Joint Bookrunner and their respective
Affiliates, and their respective officers, directors, employees, partners,
agents, advisors and other representatives of each of the foregoing
(collectively the “Indemnitees”) from and against any and all liabilities
(including Environmental Liabilities), obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs but limited in the case of legal fees and expenses to
the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to all Indemnitees taken as a whole and, if reasonably
necessary, one local counsel for all Indemnitees taken as a whole in each
relevant jurisdiction that is material to the interests of the Lenders, and
solely in the case of a conflict of interest, one additional counsel in each
relevant jurisdiction to each group of similarly situated affected Indemnitees)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, document, letter
or instrument delivered in connection with the transactions contemplated thereby
or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not

 

194



--------------------------------------------------------------------------------

strictly comply with the terms of such Letter of Credit or (c) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”) in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that, notwithstanding
the foregoing, such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements
resulted from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee or of any of its Affiliates or their respective directors, officers,
employees, partners, agents, advisors or other representatives, as determined by
a final non-appealable judgment of a court of competent jurisdiction, (y) a
material breach of any obligations under any Loan Document by such Indemnitee or
of any of its Affiliates or their respective directors, officers, employees,
partners, advisors or other representatives, as determined by a final
non-appealable judgment of a court of competent jurisdiction or (z) any dispute
solely among Indemnitees (other than any claims against an Indemnitee in its
capacity or in fulfilling its role as an agent or arranger or any similar role
or as a letter of credit issuer or swing line bank under any Facility and other
than any claims arising out of any act or omission of Holdings, the Borrower,
the Investors or any of their respective Affiliates). No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any
Indemnitee, Loan Party or any Subsidiary have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date) (other than, in the case of
any Loan Party, in respect of any such damages incurred or paid by an Indemnitee
to a third party and for any out-of-pocket expenses); it being agreed that this
sentence shall not limit the indemnification obligations of Holdings, the
Borrower or any Subsidiary. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, any Subsidiary of any Loan Party, its directors,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents are
consummated. All amounts due under this Section 10.05 shall be paid within 30
days after written demand therefor (together with backup documentation
supporting such reimbursement request); provided, however, that such Indemnitee
shall promptly refund the amount of any payment to the extent that there is a
final judicial or arbitral determination that such Indemnitee was not entitled
to indemnification rights with respect to such payment pursuant to the express
terms of this Section 10.05. The agreements in this Section 10.05 shall survive
the resignation or removal of the Administrative Agent or Collateral Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations. For the
avoidance of doubt, this Section 10.05 shall not apply to Taxes, except any
Taxes that represent liabilities, obligations, losses, damages, penalties,
claims, demands, actions, prepayments, suits, costs, expenses and disbursements
arising from any non-Tax claims.

 

195



--------------------------------------------------------------------------------

SECTION 10.06 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect, in the applicable currency of such recovery or payment.

SECTION 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (except as permitted by Section 7.04) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Assignee pursuant to an assignment made in accordance with the provisions of
Section 10.07(b) (such an assignee, an “Eligible Assignee”) and (A) in the case
of any Assignee that, immediately prior to or upon giving effect to such
assignment, is an Affiliated Lender, Section 10.07(l), (B) in the case of any
Assignee that is Holdings or any of its Subsidiaries, Section 10.07(m), or
(C) in the case of any Assignee that, immediately prior to or upon giving effect
to such assignment, is a Debt Fund Affiliate, Section 10.07(p), (ii) by way of
participation in accordance with the provisions of Section 10.07(f), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(h) or (iv) to an SPC in accordance with the provisions of
Section 10.07(i) (and any other attempted assignment or transfer by any party
hereto shall be null and void); provided, however, that notwithstanding anything
to the contrary, (x) no Lender may assign or transfer by participation any of
its rights or obligations hereunder to (i) any Person that is a Defaulting
Lender or a Disqualified Lender, (ii) a natural Person or (iii) to Holdings, the
Borrower or any of their respective Subsidiaries (except pursuant to
Section 2.05(a)(v) or 10.07(m)) and (y) no Lender may assign or transfer by
participation any of its rights or obligations under the Revolving Credit
Facility hereunder without the consent of the Borrower (not to be unreasonably
withheld) unless (i) such assignment or transfer is to a Revolving Credit Lender
or (ii) an Event of Default under Section 8.01(a) or, solely with respect to the
Borrower, Section 8.01(f) has occurred and is continuing; provided that the
Borrower shall be deemed to have consented to any assignment of Term Loans or
participations in respect of the Revolving Credit Facility unless the Borrower
shall have objected thereto within 15 Business Days after a Responsible Officer
of the Borrower has received written notice thereof. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(f) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

196



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in Section 10.07(b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
(i) an assignment of all or any portion of the Term Loans to a Lender, an
Affiliate of a Lender or an Approved Fund, (ii) an assignment related to
Revolving Credit Commitments or Revolving Credit Exposure to a Revolving Credit
Lender, (iii) if an Event of Default under Section 8.01(a) or, solely with
respect to the Borrower, Section 8.01(f) has occurred and is continuing or
(iv) an assignment of all or a portion of the Loans pursuant to
Section 10.07(l), Section 10.07(m) or Section 10.07(p);

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (ii) all or
any portion of the Loans pursuant to Section 10.07(l) or Section 10.07(m);

(C) each L/C Issuer at the time of such assignment; provided that no consent of
the L/C Issuers shall be required for any assignment not related to Revolving
Credit Commitments or Revolving Credit Exposure; and

(D) the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment not related to Revolving Credit Commitments
or Revolving Credit Exposure.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $5,000,000 (in the case of each Revolving Credit Loan or Revolving
Credit Commitment), $1,000,000 (in the case of a Term Loan), and shall be in
increments of an amount of $1,000,000 (in the case of each Revolving Credit Loan
or Revolving Credit Commitment) or $1,000,000 (in the case of Term Loans) in
excess thereof (provided that simultaneous assignments to or from two or more
Approved Funds shall be aggregated for purposes of determining

 

197



--------------------------------------------------------------------------------

compliance with this Section 10.07(b)(ii)(A)), unless each of the Borrower and
the Administrative Agent otherwise consents; provided that such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); provided that only one such fee shall be payable in the
event of simultaneous assignments to or from two or more Approved Funds; and

(C) other than in the case of assignments pursuant to Section 10.07(m), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire (in which the Assignee shall designate one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their Affiliates or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws) and all applicable
tax forms required pursuant to Section 3.01(d).

This Section 10.07(b) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis among such Facilities.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

198



--------------------------------------------------------------------------------

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Sections 10.07(d) and 10.07(e), from and after the effective date
specified in each Assignment and Assumption, (1) other than in connection with
an assignment pursuant to Section 10.07(m), the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and (2) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.07(c) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(f).

(d) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it, each Affiliated Lender
Assignment and Assumption delivered to it, and each notice of cancellation of
any Loans delivered by the Borrower to the Administrative Agent pursuant to
Section 10.07(m) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and related
interest amounts) of the Loans, L/C Obligations (specifying the Unreimbursed
Amounts), L/C Borrowings and the amounts due under Section 2.03, owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, any Agent and, with
respect to such Lender’s own interest only, any Lender, at any reasonable time
and from time to time upon reasonable prior notice. This Section 10.07(d) and
Section 2.11 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related Treasury regulations (or any other relevant or
successor provisions of the Code or of such Treasury regulations).
Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender nor shall the Administrative Agent be obligated to monitor the
aggregate amount of Term Loans or Incremental Term Loans held by Affiliated
Lenders. Upon request by the Administrative Agent, the Borrower shall
(i) promptly (and in any case, not less than five Business Days (or such shorter
period as may be agreed to by the Administrative Agent) prior to the proposed
effective date of any amendment, consent or waiver pursuant to Section 10.01)
provide to the Administrative Agent, a complete list of all Affiliated Lenders
holding Term Loans or Incremental Term Loans at such time and (ii) not less than
five Business Days (or such shorter period as may be agreed to by the
Administrative Agent) prior to the proposed effective date of any amendment,
consent or waiver pursuant to Section 10.01, provide to the Administrative
Agent, a complete list of all Debt Fund Affiliates holding Term Loans or
Incremental Term Loans at such time.

 

199



--------------------------------------------------------------------------------

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 10.07(b) above, if applicable, and the written consent of the
Administrative Agent, if required, and, if required, the Borrower, the Swing
Line Lender and each L/C Issuer to such assignment and any applicable tax forms
required pursuant to Section 3.01(d), the Administrative Agent shall promptly
(i) accept such Assignment and Assumption and (ii) record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this Section 10.07(e).

(f) Any Lender may at any time sell participations to any Person, subject to the
proviso to Section 10.07(a) (each, a “Participant”), in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the second proviso to
Section 10.01 that requires the affirmative vote of such Lender. Subject to
Section 10.07(g), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(c). To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary in connection with an audit or other proceeding to
establish that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive and
such Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

200



--------------------------------------------------------------------------------

(g) A Participant shall not be entitled to receive any greater payment under
Sections 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent, not to be unreasonably withheld or delayed.

(h) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such Section), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement except in the case of Section 3.01 or 3.04,
to the extent that the grant to the SPC was made with the prior written consent
of the Borrower (not to be unreasonably withheld or delayed; for the avoidance
of doubt, the Borrower shall have reasonable basis for withholding consent if an
exercise by SPC immediately after the grant would result in materially increased
indemnification obligations to the Borrower at such time), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

(j) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations

 

201



--------------------------------------------------------------------------------

owed, or securities issued, by such Fund as security for such obligations or
securities; provided that, unless and until such trustee actually becomes a
Lender in compliance with the other provisions of this Section 10.07, (i) no
such pledge shall release the pledging Lender from any of its obligations under
the Loan Documents and (ii) such trustee shall not be entitled to exercise any
of the rights of a Lender under the Loan Documents even though such trustee may
have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(k) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
Swing Line Lender may, upon 30 days’ notice to the Borrower and the Lenders,
resign as an L/C Issuer or Swing Line Lender, respectively; provided that, on or
prior to the expiration of such 30-day period with respect to such resignation,
the relevant L/C Issuer or Swing Line Lender shall have identified a successor
L/C Issuer or Swing Line Lender reasonably acceptable to the Borrower willing to
accept its appointment as successor L/C Issuer or Swing Line Lender, as
applicable. In the event of any such resignation of an L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders willing
to accept such appointment a successor L/C Issuer or Swing Line Lender
hereunder; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of the relevant L/C Issuer or the Swing
Line Lender, as the case may be, except as expressly provided above. If an L/C
Issuer resigns as an L/C Issuer, it shall retain all the rights and obligations
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans, Eurocurrency Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).

(l) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to a Person who is
or will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions open to all Lenders on a pro rata basis in accordance with procedures
of the type described in Section 2.05(a)(v) or (y) open market purchases on a
non-pro rata basis, in each case subject to the following limitations:

(i) the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit M-1 hereto (an “Affiliated Lender
Assignment and Assumption”);

(ii) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent, other than the right to receive notices of prepayments
and other administrative notices in respect of its Loans or Commitments required
to be delivered to Lenders pursuant to Article II;

 

202



--------------------------------------------------------------------------------

(iii) the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders shall not exceed 30% of the original principal amount of all
Term Loans at such time outstanding (such percentage, the “Affiliated Lender
Cap”); provided that to the extent any assignment to an Affiliated Lender would
result in the aggregate principal amount of all Loans held by Affiliated Lenders
exceeding the Affiliated Lender Cap, the assignment of such excess amount will
be void ab initio; and

(iv) as a condition to each assignment pursuant to this clause (l), the
Administrative Agent shall have been provided a notice in the form of
Exhibit M-2 in connection with each assignment to an Affiliated Lender or a
Person that upon effectiveness of such assignment would constitute an Affiliated
Lender pursuant to which such Affiliated Lender shall waive any right to bring
any action in connection with such Term Loans against the Administrative Agent,
in its capacity as such.

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it becomes an Affiliated Lender. Such
notice shall contain the type of information required and be delivered to the
same addressee as set forth in Exhibit M-2. In addition, any assignment by an
Affiliated Lender shall be made pursuant to an Affiliated Lender Assignment and
Assumption.

(m) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing and no proceeds of Revolving Credit Borrowings are applied to fund
the consideration for any such assignment, at any time, assign all or a portion
of its rights and obligations with respect to Term Loans under this Agreement to
Holdings or the Borrower through (x) Dutch auctions open to all Lenders on a pro
rata basis in accordance with procedures of the type described in
Section 2.05(a)(v) or (y) notwithstanding Sections 2.12 and 2.13 or any other
provision in this Agreement, open market purchase on a non-pro rata basis;
provided that, in connection with assignments pursuant to clause (y) above:

(i) if Holdings is the assignee, upon such assignment, transfer or contribution,
Holdings shall automatically be deemed to have contributed the principal amount
of such Term Loans, plus all accrued and unpaid interest thereon, to the
Borrower; or

(ii) if the assignee is the Borrower (including through contribution or
transfers set forth in clause (i) above), (A) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer,
(B) the aggregate outstanding principal amount of Term Loans shall reflect such
cancellation and extinguishing of the Term Loans then held by the Borrower and
(C) the Borrower shall promptly provide notice to the Administrative Agent of
such contribution, assignment or transfer of such Term Loans, and the
Administrative Agent, upon receipt of such notice, shall reflect the
cancellation of the applicable Term Loans in the Register.

 

203



--------------------------------------------------------------------------------

(n) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders,” “Required Class Lenders,” or “Required Facility Lenders” to the
contrary, for purposes of determining whether the Required Lenders, the Required
Class Lenders (in respect of a Class of Term Loans) or the Required Facility
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom unless the action in
question affects any Non-Debt Fund Affiliate in a disproportionately adverse
manner than its effect on the other Lenders, or subject to Section 10.07(o), any
plan of reorganization pursuant to the U.S. Bankruptcy Code, (ii) otherwise
acted on any matter related to any Loan Document, or (iii) directed or required
the Administrative Agent, the Collateral Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document, no Affiliated Lender shall have any right to consent (or not consent),
otherwise act or direct or require the Administrative Agent, the Collateral
Agent or any Lender to take (or refrain from taking) any such action and:

(A) all Term Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders, the
Required Class Lenders (in respect of a Class of Term Loans) or the Required
Facility Lenders have taken any actions; and

(B) all Term Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders or all affected
Lenders have taken any action unless the action in question affects such
Affiliated Lender in a disproportionately adverse manner than its effect on
other Lenders.

(o) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Term Loans held by it as the Administrative Agent
directs; provided that such Affiliated Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any Obligations held by
such Affiliated Lender in a disproportionately adverse manner to such Affiliated
Lender than the proposed treatment of similar Obligations held by Term Lenders
that are not Affiliated Lenders.

(p) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document or (iii) directed or

 

204



--------------------------------------------------------------------------------

required the Administrative Agent, the Collateral Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, all Total Outstandings and Revolving Credit Commitments
held by Debt Fund Affiliates may not account for more than 50% (pro rata among
such Debt Fund Affiliates) of the Total Outstandings and Revolving Credit
Commitments of consenting Lenders included in determining whether the Required
Lenders have consented to any action pursuant to Section 10.01.

SECTION 10.08 Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information and not to disclose such information, except that Information may be
disclosed (a) to its Affiliates and its Affiliates’ managers, administrators,
directors, officers, employees, trustees, partners, investors, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority or self-regulatory authority having or asserting jurisdiction over
such Person (including any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender or its Affiliates); provided that the
Administrative Agent or such Lender, as applicable, agrees that it will notify
the Borrower as soon as practicable in the event of any such disclosure by such
Person (other than at the request of a regulatory authority or examiner) unless
such notification is prohibited by law, rule or regulation; (c) to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Facilities or market data
collectors, similar services providers to the lending industry and service
providers to the Administrative Agent in connection with the administration and
management of this Agreement and the Loan Documents; (d) to the extent required
by applicable Laws or regulations or by any subpoena or similar legal process;
provided that the Administrative Agent or such Lender, as applicable, agrees
that it will notify the Borrower as soon as practicable in the event of any such
disclosure by such Person (other than at the request of a regulatory authority
or examiner) unless such notification is prohibited by law, rule or regulation;
(e) to any other party to this Agreement; (f) subject to an agreement containing
provisions at least as restrictive as those set forth in this Section 10.08 (or
as may otherwise be reasonably acceptable to the Borrower), to any pledgee
referred to in Section 10.07(h), counterparty to a Swap Contract, Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in any of its rights or obligations under this Agreement (provided
that the disclosure of any such Information to any Lenders or Eligible Assignees
or Participants shall be made subject to the acknowledgement and acceptance by
such Lender, Eligible Assignee or Participant that such Information is being
disseminated on a confidential basis (on substantially the terms set forth in
this Section 10.08 or as otherwise reasonably acceptable to the Borrower,
including, without limitation, as agreed in any Borrower Materials) in
accordance with the standard processes of the Administrative Agent or customary
market standards for dissemination of such type of Information); (g) with the
written consent of the Borrower; (h) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 10.08 or
becomes available to the Administrative Agent, the Lead Arrangers, any Lender,
any L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than a Loan Party or any Investor or their respective
Affiliates (so long as such source is not known to the Administrative Agent, the
Lead Arrangers,

 

205



--------------------------------------------------------------------------------

such Lender, such L/C Issuer or any of their respective Affiliates to be bound
by confidentiality obligations to any Loan Party); (i) to any Governmental
Authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender; (j) to
any rating agency when required by it (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to Loan Parties and their
Subsidiaries received by it from such Lender) or to the CUSIP Service Bureau or
any similar organization; (k) in connection with the exercise of any remedies
hereunder, under any other Loan Document or the enforcement of its rights
hereunder or thereunder or (l) to the extent such Information is independently
developed by the Administrative Agent, the Lead Arrangers, such Lender, such L/C
Issuer or any of their respective Affiliates; provided that no disclosure shall
be made to any Disqualified Lender. In addition, the Agents and the Lenders may
disclose the existence of this Agreement and publicly available information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section 10.08, “Information” means all information received from the Loan
Parties relating to any Loan Party, its Affiliates or its Affiliates’ directors,
managers, officers, employees, trustees, investment advisors or agents, relating
to Holdings, the Borrower or any of their Subsidiaries or its business, other
than any such information that is publicly available to any Agent, any L/C
Issuer or any Lender prior to disclosure by any Loan Party other than as a
result of a breach of this Section 10.08; provided that all information received
after the Closing Date from Holdings, the Borrower or any of its Subsidiaries
shall be deemed confidential unless such information is clearly identified at
the time of delivery as not being confidential.

SECTION 10.09 Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent and the Collateral Agent, in
respect of any unpaid fees, costs and expenses payable hereunder) is authorized
at any time and from time to time, without prior notice to the Borrower, any
such notice being waived by Holdings and the Borrower (on their own behalf and
on behalf of each Loan Party and each of its Subsidiaries) to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates or the
Administrative Agent or the Collateral Agent to or for the credit or the account
of the respective Loan Parties and their Subsidiaries against any and all
Obligations owing to such Lender and its Affiliates or the Administrative Agent
or the Collateral Agent hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that, in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.17 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuers, and the Lenders, and (y) the

 

206



--------------------------------------------------------------------------------

Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent, the Collateral Agent and each Lender under this
Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, the Collateral Agent and such
Lender may have. No amounts set off from any Guarantor shall be applied to any
Excluded Swap Obligations of such Guarantor.

SECTION 10.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

SECTION 10.11 Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

SECTION 10.12 Integration; Termination.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

 

207



--------------------------------------------------------------------------------

SECTION 10.13 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

SECTION 10.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, the
L/C Issuer or the Swing Line Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.

SECTION 10.15 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE SITTING IN THE CITY OF NEW YORK
(BOROUGH OF MANHATTAN), AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
LOAN PARTY, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT
WILL NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER
JURISDICTION. EACH LOAN PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO

 

208



--------------------------------------------------------------------------------

SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER OR
OTHER ELECTRONIC TRANSMISSION) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. NOTWITHSTANDING
ANYTHING HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY, (A) A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISIDCTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW AND (B) WITH RESPECT TO ANY COLLATERAL, NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY SECURED
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS AGAINST ANY LOAN PARTY OR THEIR RESPECTIVE
PROPERTIES IN THE COURTS OF ANY JURISDICTION IN WHICH SUCH COLLATERAL IS
LOCATED.

SECTION 10.16 WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.17 Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Loan Parties party hereto, the Administrative Agent, the Collateral Agent and
the L/C Issuers, and the Administrative Agent shall have been notified by each
Lender, the Swing Line Lender and each L/C Issuer that such Lender, Swing Line
Lender and L/C Issuer has executed it, and thereafter this Agreement shall be
binding upon and inure to the benefit of the Loan Parties, each Agent and each
Lender and their respective successors and assigns, in each case in accordance
with Section 10.07 (if applicable) and except that no Loan Party shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders except as permitted by Section 7.04.

 

209



--------------------------------------------------------------------------------

SECTION 10.18 USA PATRIOT Act.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA PATRIOT Act. This notice is given in accordance with the
requirements of the USA PATRIOT Act and is effective as to the Lenders and the
Administrative Agent.

SECTION 10.19 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Agents, the Lead Arrangers and the
Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Agents, the Lead
Arrangers and the Lenders is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Agents, the Lead Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Agent or
Lender has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Agents, the Lead Arrangers or the
Lenders has any obligation to the Borrower or any of its Affiliates with respect
to the financing transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents, (iv) the Agents, the
Lead Arrangers and the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Affiliates, and none of the Agents,
the Lead Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and
(v) the Agents, the Lead Arrangers and the Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate.

Each Loan Party acknowledges and agrees that each Lender, the Lead Arrangers and
any Affiliate thereof may lend money to, invest in, and generally engage in any
kind of business with, any of the Borrower, Holdings, any Investor, any
Affiliate thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender,

 

210



--------------------------------------------------------------------------------

Lead Arranger or Affiliate thereof were not a Lender or Lead Arranger or an
Affiliate thereof (or an agent or any other person with any similar role under
the Facilities) and without any duty to account therefor to any other Lender,
the Lead Arrangers, Holdings, the Borrower, any Investor or any Affiliate of the
foregoing. Each Lender, the Lead Arrangers and any Affiliate thereof may accept
fees and other consideration from Holdings, the Borrower, any Investor or any
Affiliate thereof for services in connection with this Agreement, the Facilities
or otherwise without having to account for the same to any other Lender, the
Lead Arrangers, Holdings, the Borrower, any Investor or any Affiliate of the
foregoing. Some or all of the Lenders and the Lead Arrangers may have directly
or indirectly acquired certain equity interests (including warrants) in
Holdings, the Borrower, an Investor or an Affiliate thereof or may have directly
or indirectly extended credit on a subordinated basis to Holdings, the Borrower,
an Investor or an Affiliate thereof. Each party hereto, on its behalf and on
behalf of its Affiliates, acknowledges and waives the potential conflict of
interest resulting from any such Lender, Lead Arranger or an Affiliate thereof
holding disproportionate interests in the extensions of credit under the
Facilities or otherwise acting as arranger or agent thereunder and such Lender,
Lead Arranger or any Affiliate thereof directly or indirectly holding equity
interests in or subordinated debt issued by Holdings, the Borrower, an Investor
or an Affiliate thereof.

SECTION 10.20 Electronic Execution of Assignments.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based record keeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 10.21 Effect of Certain Inaccuracies.

In the event that any financial statement or Compliance Certificate previously
delivered pursuant to Section 6.02 was inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate for any period (an “Applicable Period”) than the Applicable Rate
applied for such Applicable Period, then (i) the Borrower shall as soon as
practicable deliver to the Administrative Agent a corrected financial statement
and a corrected Compliance Certificate for such Applicable Period, (ii) the
Applicable Rate shall be determined based on the corrected Compliance
Certificate for such Applicable Period, and (iii) the Borrower shall within 15
days after the delivery of the corrected financial statements and Compliance
Certificate pay to the Administrative Agent the accrued additional interest or
fees owing as a result of such increased Applicable Rate for such Applicable
Period. This Section 10.21 shall not limit the rights of the Administrative
Agent or the Lenders with respect to Sections 2.08(b) and 8.01.

 

211



--------------------------------------------------------------------------------

SECTION 10.22 Judgment Currency.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrower hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures any Lender could purchase the specified currency with such other
currency at such Lender’s New York office on the Business Day preceding that on
which final judgment is given. The obligations of the Borrower in respect of any
sum due to any Lender hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender of any sum adjudged to
be so due in such other currency such Lender may in accordance with normal
banking procedures purchase the specified currency with such other currency; if
the amount of the specified currency so purchased is less than the sum
originally due to such Lender in the specified currency, the Borrower agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify the Lender against such loss,
and if the amount of the specified currency so purchased exceeds the sum
originally due to such Lender in the specified currency, such Lender agrees to
remit such excess to the Borrower.

ARTICLE XI

GUARANTY

SECTION 11.01 The Guaranty.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not merely as a surety to each Secured
Party and their respective successors and assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of (i) Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code and (ii) any other
Debtor Relief Laws) on the Loans made by the Lenders to, and the Notes held by
each Lender of, the Borrower, and all other Obligations (other than with respect
to any Guarantor, Excluded Swap Obligations of such Guarantor) from time to time
owing to the Secured Parties by any Loan Party under any Loan Document or any
Secured Hedge Agreement or any Treasury Services Agreement, in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”). The Guarantors hereby jointly
and severally agree that if the Borrower or other Guarantor(s) shall fail to pay
in full when due (whether at stated maturity, by acceleration or otherwise) any
of the Guaranteed Obligations, the Guarantors will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

212



--------------------------------------------------------------------------------

SECTION 11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guarantee of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent or any other Secured Party as security for any of the
Guaranteed Obligations shall fail to be perfected; or

(v) the release of any other Guarantor pursuant to Section 11.10 or otherwise.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guaranty or acceptance of this Guaranty, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guaranty, and all
dealings between the Borrower and the Secured Parties shall likewise be

 

213



--------------------------------------------------------------------------------

conclusively presumed to have been had or consummated in reliance upon this
Guaranty. This Guaranty shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

SECTION 11.03 Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in insolvency, bankruptcy or
reorganization or otherwise.

SECTION 11.04 Subrogation; Subordination.

Each Guarantor hereby agrees that until the termination of the Aggregate
Commitments and the payment in full in cash in immediately available funds of
all Obligations (other than (x) obligations under Secured Hedge Agreements and
Treasury Services Agreements not yet due and payable and (y) contingent
indemnification obligations not yet accrued and payable) and the expiration or
termination or cash collateralization of all Letters of Credit (or the
backstopping of such Letters of Credit by letters of credit reasonably
satisfactory to the applicable L/C Issuers or the deemed reissuance under
another agreement reasonably satisfactory to the applicable L/C Issuers), it
shall waive any claim and shall not exercise any right or remedy, direct or
indirect, arising by reason of any performance by it of its guarantee in
Section 11.01, whether by subrogation or otherwise, against the Borrower or any
other Guarantor of any of the Guaranteed Obligations or any security for any of
the Guaranteed Obligations. Any Indebtedness of any Loan Party permitted
pursuant to Sections 7.03(b)(ii) or 7.03(d) shall be subordinated to such Loan
Party’s Obligations in the manner set forth in the Intercompany Note evidencing
such Indebtedness.

SECTION 11.05 Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against

 

214



--------------------------------------------------------------------------------

the Borrower and that, in the event of such declaration (or such obligations
being deemed to have become automatically due and payable), such obligations
(whether or not due and payable by the Borrower) shall forthwith become due and
payable by the Guarantors for purposes of Section 11.01.

SECTION 11.06 Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

SECTION 11.07 Continuing Guaranty.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

SECTION 11.08 General Limitation on Guarantee Obligations.

In any action or proceeding involving any state, corporate limited partnership
or limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.11) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding. For purposes of the foregoing, all Guarantees of
such Guarantor other than the Guaranty shall be deemed to be enforceable and
payable after the Guaranty.

SECTION 11.09 Information.

Each Guarantor assumes all responsibility for being and keeping itself informed
of the Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Guarantor assumes and incurs
under this Guaranty, and agrees that none of any Agent, any L/C Issuer or any
Lender or any other Secured Party shall have any duty to advise any Guarantor of
information known to it regarding those circumstances or risks.

SECTION 11.10 Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Guarantor are
sold or otherwise transferred to a person or persons, none of which is a Loan
Party or (ii) any Subsidiary Guarantor becomes an Excluded Subsidiary (any such
Subsidiary Guarantor described in the foregoing clause (i) or (ii), a “Released
Guarantor”), such Released Guarantor shall, upon the

 

215



--------------------------------------------------------------------------------

consummation of such sale or transfer or upon becoming an Excluded Subsidiary,
be automatically released from its obligations under this Agreement (including
under Section 10.05 hereof) and its obligations to pledge and grant any
Collateral owned by it pursuant to any Collateral Document and, in the case of a
sale of all or substantially all of the Equity Interests of the Released
Guarantor, the pledge of such Equity Interests to the Collateral Agent pursuant
to the Collateral Documents shall be automatically released, and, so long as the
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request, the Administrative Agent and the Collateral
Agent shall, at such Released Guarantor’s expense, take such actions as are
necessary to effect each release described in this Section 11.10 in accordance
with the relevant provisions of the Collateral Documents.

Upon the Discharge of Obligations, this Agreement, the other Loan Documents and
the guarantees made herein shall terminate with respect to all Obligations,
except with respect to Obligations that expressly survive such Discharge of
Obligations pursuant to the terms of this Agreement or the other Loan Documents.
The Collateral Agent shall, at each Guarantor’s expense, take such actions as
are necessary to release any Collateral owned by such Guarantor in accordance
with the relevant provisions of the Collateral Documents.

SECTION 11.11 Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment (based on an equitable apportionment of such
payment among all Guarantors based on the relative value of their assets and any
other equitable considerations deemed appropriate by a court of competent
jurisdiction). Each Subsidiary Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 11.04. The provisions of this
Section 11.11 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Administrative Agent, the L/C Issuer, the Swing Line
Lender, the Lenders and the other Secured Parties, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent, the L/C Issuer, the Swing Line
Lender, the Lenders and the other Secured Parties for the full amount guaranteed
by such Subsidiary Guarantor hereunder.

SECTION 11.12 Cross-Guaranty.

Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor as may be needed by such Specified Guarantor
from time to time to honor all of its obligations under its Guaranty and the
other Loan Documents in respect of any Swap Obligation (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 11.12 for
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 11.12 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 11.12 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full and all Commitments have been terminated.

 

216



--------------------------------------------------------------------------------

Each Qualified ECP Guarantor intends that this Section 11.12 constitute, and
this Section 11.12 shall be deemed to constitute, an agreement for the benefit
of each Specified Guarantor for all purposes of the Commodity Exchange Act.

[Signature Pages Follow]

 

217



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LA QUINTA INTERMEDIATE HOLDINGS L.L.C., as Borrower By:  

/s/ David Bradtke

  Name: David Bradtke   Title:   Senior Vice President of Tax LA QUINTA HOLDINGS
INC., as Holdings By:  

/s/ David Bradtke

  Name: David Bradtke   Title:   Senior Vice President of Tax LQ MANAGEMENT
L.L.C., as a Guarantor By:  

/s/ David Bradtke

  Name: David Bradtke   Title:   Senior Vice President of Tax

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LODGE HOLDCO I L.L.C. LODGE HOLDCO II L.L.C. LODGE HOLDCO III L.L.C. LODGE
S-HOLDINGS L.L.C. LODGE HOLDINGS L.L.C. LA QUINTA L.L.C. LA QUINTA LEASING
COMPANY LQ-WB, LLC LA QUINTA INNS, INC. LQ TRS INC. LQ FL PROPERTIES L.L.C. LQ
PROPERTIES L.L.C. LQ OPERATING LESSEE L.L.C. LQ TX PROPERTIES L.L.C. LA QUINTA
FRANCHISING LLC LA QUINTA WORLDWIDE, LLC LA QUINTA FRANCHISE, LLC LODGE
MANAGEMENT L.L.C. LQ PORTFOLIO EAST L.L.C. LQ MD BUSINESS L.L.C. LODGE BORROWER
III L.L.C. LQ ACQUISITION PROPERTIES L.L.C. LQ CHARLESTON L.L.C. LQ CHARLOTTE
L.L.C. LQ CHICAGO L.L.C. LQ FORT LAUDERDALE L.L.C. LQ FT. MYERS L.L.C. LQ GARDEN
CITY L.L.C. LQ ISLIP L.L.C. LQ RANCHO CORDOVA L.L.C. LQ SOUTH BURLINGTON L.L.C.
LQ ST. ALBANS L.L.C. LQ THOUSAND OAKS L.L.C. LQ VIRGINIA BEACH L.L.C. LQ WEST
PALM BEACH L.L.C. LQ BLOOMINGTON L.L.C. LQ SANTA ANA L.L.C. LQ NEW BRITAIN
L.L.C. LA QUINTA BEVERAGE SERVICES, INC. LA QUINTA ARLINGTON BEVERAGE SERVICES,
INC. LQ WELLESLEY PROPERTIES L.L.C.

LQ PRIME MEZZ L.L.C.,

each as a Guarantor

By:  

/s/ David Bradtke

  Name:   David Bradtke   Title:   Vice President – Tax and Assistant Secretary

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent, Collateral Agent, Swing Line

Lender, L/C Issuer and a Lender

By:  

/s/ Brendan M. Poe

  Name: Brendan M. Poe   Title: Executive Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as a Lender

By:  

/s/ Pramond Raju

  Name: Pramond Raju   Title: Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Brent G. Bowman

  Name: Brent G. Bowman   Title: Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Justin Tichaver

  Name: Justin Tichaver   Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Bill O’Daly

  Name: Bill O’Daly   Title: Authorized Signatory By:  

/s/ Michael D’Onofrio

  Name: Michael D’Onofrio   Title: Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender By:  

/s/ James Rolison

  Name: James Rolison   Title: Managing Director By:  

/s/ David Naranjo

  Name: David Naranjo   Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Robert Ehudin

  Name: Robert Ehudin   Title: Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Mark F. Monahan

  Name: Mark F. Monahan   Title: Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as an L/C Issuer By:  

/s/ Mark F. Monahan

  Name: Mark F. Monahan   Title: Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.01A

Commitments

Term Commitments:

 

Lender

   Amount      Percentage  

JPMorgan Chase Bank, N.A.

   $ 2,100,000,000         100 % 

Total

   $ 2,100,000,000         100 % 

Revolving Credit Commitments:

 

Lender

   Amount      Percentage  

JPMorgan Chase Bank, N.A.

   $ 77,330,000         30.932 % 

Morgan Stanley Bank Senior Funding, Inc.

   $ 77,330,000         30.932 % 

Bank of America, N.A.

   $ 15,890,000         6.356 % 

Citibank, N.A.

   $ 15,890,000         6.356 % 

Credit Suisse AG, Cayman Islands Branch

   $ 15,890,000         6.356 % 

Deutsche Bank AG, New York Branch

   $ 15,890,000         6.356 % 

Goldman Sachs Bank USA

   $ 15,890,000         6.356 % 

Wells Fargo Bank, N.A.

   $ 15,890,000         6.356 % 

Total

   $ 250,000,000         100 % 



--------------------------------------------------------------------------------

Schedule 1.01B

Disqualified Lenders

Marriott International, Inc. or any of its Subsidiaries

InterContinental Hotels Group PLC or any of its Subsidiaries

Hilton Worldwide Holdings Inc. or any of its Subsidiaries

Choice Hotels International, Inc. or any of its Subsidiaries

Best Western International, Inc. or any of its Subsidiaries

Wyndham Worldwide Corporation or any of its Subsidiaries

Hyatt Hotels Corporation or any of its Subsidiaries

Drury Hotels, LLC or any of its Subsidiaries

Starwood Hotels & Resorts Worldwide, Inc. or any of its Subsidiaries

Carlson Companies, Inc. or any of its Subsidiaries



--------------------------------------------------------------------------------

Schedule 1.01C

Collateral Documents

1. Security Agreement, dated as of April 14, 2014, among the Borrower, Holdings,
certain subsidiaries of the Borrower and JPMorgan Chase Bank, N.A., as
Collateral Agent.

2. Patent Security Agreement, dated as of April 14, 2014 between La Quinta
Worldwide, LLC and JP Morgan Chase Bank, N.A., as Collateral Agent.

3. Trademark Security Agreement, dated as of April 14, 2014 between La Quinta
Worldwide, LLC and JPMorgan Chase Bank, N.A., as Collateral Agent.

4. Copyright Security Agreement, dated as of April 14, 2014 between La Quinta
Worldwide, LLC and JPMorgan Chase Bank, N.A., as Collateral Agent.



--------------------------------------------------------------------------------

Schedule 1.01D

Excluded Subsidiaries

LQ-West Bank Joint Venture – 1982

La Quinta Development Partners, L.P.

La Quinta TRS II, Inc.

La Quinta TRS III, Inc.

La Quinta TRS IV, Inc.

La Quinta TRS, Inc.

LQI Acquisition L.L.C.

Meditrust Acquisition Company II LLC

Meditrust TRS, Inc.

LQ/BY Gift Cards, Inc.

Wellesley Franchising L.L.C.

La Quinta Franchising Mexico, S, de. R.L. de C. V.

LQ Mexico Holding L.L.C.

To be dissolved on closing date:1

La Quinta Inns de Mexico S.A. de C.V.

La Quinta Investments, Inc.

La Quinta Realty Corp.

 

1  Even if dissolution does not become legally effective on the day of closing,
these subsidiaries are immaterial and still would not be Guarantors.



--------------------------------------------------------------------------------

Meditrust Healthcare Corporation

Meditrust Mortgage Investments, Inc.

Meditrust Management Company

MOC Holding Company

Baymont Franchising LLC

Baymont Licensing Corporation

Woodfield Licensing Corporation

LQ Woodfield Beverage Services, Inc.

Woodfield Inns, Inc.

 

6



--------------------------------------------------------------------------------

Schedule 1.01E

Securitization Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 1.01F

Unrestricted Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 1.01G

Approved Counterparties

J. Aron & Company



--------------------------------------------------------------------------------

Schedule 1.01H

Existing Letters of Credit

 

Issuer

  

Applicant

  

Beneficiary

  

L/C #

   Amount      Expiration  

Wells Fargo Bank, N.A.

   LQ Management L.L.C.    Old Republic Ins. Co.   

Obligation #42

Loan Cust# 4371840993

   $ 2,700,000         4-16-2015   

Wells Fargo Bank, N.A.

   LQ Management L.L.C.    Zurich American   

Obligation #59

Loan Cust# 4371840993

   $ 3,000,000         4-16-2015   



--------------------------------------------------------------------------------

Schedule 5.05

Certain Liabilities

The IRS Audit described on Schedule 5.10.

The Letters of Credit disclosed on Schedule 7.03(b).



--------------------------------------------------------------------------------

Schedule 5.06

Litigation

The IRS Audit described on Schedule 5.10.



--------------------------------------------------------------------------------

Schedule 5.08

Ownership of Property

None.



--------------------------------------------------------------------------------

Schedule 5.09(a)

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 5.10

Taxes

The Internal Revenue Service (the “IRS”) is currently auditing the tax returns
of La Quinta L.L.C., one of our REITs, and LQ Operating Lessee L.L.C., one of
our taxable REIT subsidiaries, in each case for calendar years 2010 and 2011. On
January 9, 2014, we received a draft notice of proposed adjustment from the IRS
in the amount of $158 million of additional tax for calendar years 2010 and 2011
in which the IRS has preliminarily asserted that the rent charged for these
periods under the lease of hotel properties from the REIT to the taxable REIT
subsidiary exceeded an arm’s length rent. The rent payable under such lease is
based on a transfer pricing study prepared by an expert firm, and we believe
that all such rent has been on an arm’s length basis. If, however, the IRS were
successful in showing the rent charged was higher than the rent determined under
any reasonable method, an excise tax would be imposed on the REIT equal to 100%
of the excess rent. Such adjustments could also give rise to additional state
income taxes. The IRS has indicated that it intends to review similar issues
with respect to subsequent taxable years of the REIT and taxable REIT
subsidiary. The IRS may also raise other issues in the course of examining our
tax returns that could result in additional proposed adjustments.



--------------------------------------------------------------------------------

Schedule 5.11(a)

ERISA Compliance

None.



--------------------------------------------------------------------------------

Schedule 5.12

Subsidiaries and Other Equity Investments

La Quinta Intermediate Holdings L.L.C.

Lodge Holdco I L.L.C.

Lodge Holdco II L.L.C.

Lodge Holdco III L.L.C.

Lodge S-Holdings L.L.C.

Lodge Holdings L.L.C.

La Quinta L.L.C.

La Quinta Leasing Company

LQ-WB, LLC

La Quinta Inns, Inc.

LQ TRS Inc.

LQ FL Properties L.L.C.

LQ Properties L.L.C.

LQ Operating Lessee L.L.C.

LQ TX Properties L.L.C.

La Quinta Franchising LLC

La Quinta Worldwide, LLC

La Quinta Franchise, LLC

Lodge Management L.L.C.

LQ Portfolio East L.L.C.

LQ MD Business L.L.C.

Lodge Borrower III L.L.C.

LQ Acquisition Properties L.L.C.

LQ Charleston L.L.C.

LQ Charlotte L.L.C.

LQ Chicago L.L.C.

LQ Fort Lauderdale L.L.C.

LQ Ft. Myers L.L.C.

LQ Garden City L.L.C.

LQ Islip L.L.C.

LQ Rancho Cordova L.L.C.

LQ South Burlington L.L.C.

LQ St. Albans L.L.C.

LQ Thousand Oaks L.L.C.

LQ Virginia Beach L.L.C.

LQ West Palm Beach L.L.C.

LQ Bloomington L.L.C.

LQ Santa Ana L.L.C.

LQ New Britain L.L.C.

LQ Management L.L.C.

La Quinta Beverage Services, Inc.

La Quinta Arlington Beverage Services, Inc.

LQ Wellesley Properties L.L.C.



--------------------------------------------------------------------------------

LQ Prime Mezz L.L.C.

La Quinta Franchising Mexico, S, de. R.L. de C.V.

LQ Mexico Holdings L.L.C.

LQ West Bank Joint Venture – 1982

 

18



--------------------------------------------------------------------------------

Schedule 7.01(b)

Existing Liens

 

Debtor

 

State

 

Jurisdiction

 

Thru Date

 

Original File

Date and Number

 

Secured Party

 

Collateral

La Quinta L.L.C.*

  DE   Secretary of State   March 15, 2018  

March 15, 2013

#2013 0999111

  Xerox Corporation   Two (2) Xerox C75M2 and one (1) Xerox C75EX and one (1)
Xerox C75EFI together with all parts, attachments, additions, replacements and
repairs incorporated in or affixed thereto.

 

* La Quinta Corporation prior to the closing date.



--------------------------------------------------------------------------------

Schedule 7.02(f)

Existing Investments

Investment constituting 60% of the outstanding equity interests in LQ-West Bank
Joint Venture – 1982.

Investment of Lodge Holdings L.L.C. and Lodge S-Holdings L.L.C. in Realty Income
Corp (Maryland).



--------------------------------------------------------------------------------

Schedule 7.03(b)

Existing Indebtedness

Letters of Credit:

 

Issuer

 

Applicant

 

Beneficiary

 

L/C #

  Amount     Expiration

Frost Bank

  LQ Management L.L.C.   Traveler’s Casualty & Surety Company of America  

26611-SA

Customer/Loan # 4042974-0799

  $ 250,000      12-14-2014

Frost Bank

  LQ Management L.L.C.   City of Huntsville, TX  

26481-SA

Customer/Loan # 4042974-0599

  $ 3,950      4-26-2014

Frost Bank

  LQ Management L.L.C.   City of Alexandria—Utilities, LA  

26480-SA

Customer/Loan # 4042974-0699

  $ 13,000      4-26-2014

Frost Bank

  LQ Management L.L.C.   City of Houston, TX  

26083-SA

Customer/Loan # 4042974-0499

  $ 1,500      8-10-2014

Intercompany Debt:

Global Intercompany Note, dated as of April 14, 2014, among the Borrower, the
Guarantors and the other Subsidiaries party thereto.

Amended and Restated Term Note, dated as of May 22, 2012, between Lodge Holdco
II L.L.C., as borrower, and Lodge Holdco I L.L.C., as holder, with a maturity
date of May 22, 2015 and a principal amount of up to $9,854,300.

Amended and Restated Term Note, dated as of May 22, 2012, between Lodge
S-Holdings L.L.C., as borrower, and Blackstone Real Estate Advisors V, L.P., as
holder, with a maturity date of May 22, 2015 and a principal amount of up to
$20,000.

Term Note, dated as of July 12, 2011, between La Quinta L.L.C. (f/k/a La Quinta
Corporation), as borrower, and Lodge Holdco I L.L.C., as holder, with a maturity
date of July 12, 2016 and an original principal amount of up to $85,000,000.



--------------------------------------------------------------------------------

Schedule 7.08

Transactions with Affiliates

None.



--------------------------------------------------------------------------------

Schedule 7.09

Certain Contractual Obligations

None.



--------------------------------------------------------------------------------

Schedule 10.02

Administrative Agent’s Office, Certain Addresses for Notices

If to the Borrower:

La Quinta Intermediate Holdings L.L.C.

909 Hidden Ridge, Suite 600

Irving, TX 75038

Attention: Mark Chloupek

Facsimile No.: (214) 492-6500

With a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Alden Millard

Facsimile No.: (212) 455-2502

If to the Administrative Agent:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Amanda Collins, Heshan Wanigasekera

Facsimile No.: (302) 634-8459

Borrower’s Website: www.lq.com or such other website with respect to which La
Quinta gives reasonable advance notice to each Lender and the Administrative
Agent.